 470DECISIONSOF NATIONALLABOR RELATIONS BOARDQueen City Coach CompanyandAmalgamatedTransitUnion,LocalNo.1531.Cases1 1-CA-2958, 1 1-CA-2999, and 1 1-CA-3041Service Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces."June 27, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn March 26, 1968, Trial Examiner Rosanna A.Blakeissued her Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engagingin certain unfair laborpractices within themeaningof the National LaborRelationsAct, as amended, and recommending thatitcease and desist therefrom and take certain affir-mative action,as setforth in the attached Trial Ex-aminer'sDecision.The Trial Examiner also recom-mended dismissal of certain other unfair labor prac-ticesalleged in the complaint. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as herein modified.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Queen City Coach Com-pany, Charlotte, North Carolina, its officers, agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as somodified:Add the following as paragraph 2(b), the presentparagraph 2(b) and those subsequent thereto beingconsecutively relettered:"(b) Notify the above-named employees, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROSANNA A. BLAKE, Trial Examiner: Upon a se-ries of charges filed between late January and earlyJune 1966 by the Amalgamated Transit Union,Local No. 1531, the Regional Director for Region11 issued a number of complaints which were con-solidated for hearing.' The complaintts alleged thatQueen City Coach Company had engaged in con-duct which violated Section 8(a)(1) and (3) of theAct and otherallegationswere added at the hearingwithout objection. In its answers, Respondent ad-mitted certainallegationsin the complaints, such asthe commerceallegations,but at all times deniedhaving committed any unfair labor practice.Upon due notice, a hearing was held in Char-lotte,North Carolina, on August 2, 3, and 4, 1966.The General Counsel and the Respondent wererepresented by counsel and were given full oppor-tunity to present evidence, to examine and cross-examine witnesses, to present oral argument, and tofilebriefs.Counsel for the General Counselpresented a brief oral argument and later filed abrief.No brief was filed on behalf of the Respon-dent nor did its counsel argue orally.I.THE BUSINESS OF THE RESPONDENT;THE LABORORGANIZATION INVOLVEDQueenCity CoachCompany, usually referred toherein as the Respondent or the Company, is aNorth Carolina corporation engaged in the trans-portationof passengers by motor vehicle. Itoperates routes directly across state lines and main-tains terminals in North Carolina, South Carolina,Georgia,and Tennessee.During atypical12-monthperiod, it received gross revenues from such trans-portation of passengers in excessof $250,000.Uponthe foregoing undisputed facts,Respondentadmits and I find that it is an employer engaged incommerce withiin the meaning of Section2(6) and(7) of the Act.Respondent does not deny and I find that Amal-gamated Transit Union,Local No. 1531,referredto herein as the Union,isa labor organizationwithin the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.. BackgroundTherewas an unsuccessful union campaignamong the Company's drivers in 1958 and another,Charges were filed on January 27,1966, March 28, 1966, and June 3,1966 Complaints were issued on March17, 1966,April 28, 1966, and July6, 1966172 NLRB No. 53 QUEEN CITY COACH CO.campaignbegan in 1963. The Board conducted twoelections in 1964 and a third in March 1965, all ofwhich the Union lost.Another union campaignbegan in the summer or early fall of 1965 and theunfair labor practices alleged herein occurred inconnection with the latter campaign.The Board's records disclose that the Union lostthe first election in 1964 by a vote of 154 to 52 andthe second by a vote of 152 to 40. The Union losttheMarch 1965 election by a vote of 102 to 79.The Board conducted another election on August4, 1966,i.e.,during the hearing herein,inwhichthe Union was defeated by a vote of 97 to 86.Unless stated otherwise, all events mentionedhereinoccurred in Charlotte, North Carolina,where the Company has its home office, and thepersons involved work out of or have their officesinCharlotte.On some undisclosed date, QueenCity and Carolina Scenic, another bus company,merged.L.A. Love has been president of the Companysince at least 1958 and was it president at all rele-vant times in 1965-1966,i.e.,up to and includingthe time of the hearing in August.On Thanksgiving Day 1958, President Love sentword to Charlotte Driver Marshall Robinson thathe wanted to talk to Robinson in the office onMonday and that Company Attorney John Raywould also be present. Robinson told Love that hewould rather not talk to Ray because he did notwant to say something in front of the Company's at-torney that would be used against him (Robinson)later.Love expressed the opinion that it would be"better" if Robinson talked to Ray but, whenRobinson asked if he could bring Paul Erwin orGuy Carswell along to represent him, Love saidthathewould rather not have an "outsider"present. Love then asked if Robinson would cometo Love's home, Robinson did so, and Love andRobinson talked in the latter's car for "about anhour or more."Love told Robinson that, if he "went throughwith this," it would send Jack Love to the penitenti-ary, although President Love did not say whatcriminal offense Jack Love had committed.' Loveasked if Robinson would "get out of it," addingthat, if Robinson would get out of it, he could havea job with Queen City as long as Love did. Lovealso stated that he would give Robinson andanother driver "full authority to pull off any manthat [they] wanted to help break it up ...." InRobinson's words, "we did" what Love suggestedbecause "We didn't want to hurt Jack Love."Jack Lovewas superintendent of operations during some period in the1950's, i.e . he held the position occupied by Supervisor Batts during1965-1966 Although the record does not show thatJack Lovewas relatedto PresidentL A. Loveor Vice PresidentHal Love,he almost certainlywas a member of the family As set forthinfra,a number of the supervisorsin 1965-1966were related to PresidentLove insome way°1JvN L.R B,362U S 411, 416,N.L R.B v Craig-BotecourtElectric Cooperative,337 F 2d374 (CA 4)471Although Love made the abovestatements anumber of years before the events herein issue,they have been considered as "shedding light" onthe Company's actions which the General Counselcontends violated theAct.3In1958,asin1965-1966, Love was president of the Companyand must have known its attitude toward collectivebargaining,the stepsitwas willingto take to com-bat the employees' efforts to obtain union represen-tation, and his authority to speak for and authorizeaction on behalf of the Company is clear and un-disputed.Moreover, there is no claim and noevidence that there had been any change in theCompany's attitude toward a union between 1958and 1965-1966. On the contrary, the facts set forthinfra,many of which are based on undeniedtestimony,establishthat the Company's attitudetoward a union had not changedand that it was stillwilling, in 1965-1966,to take illegalaction to de-feat it.SeeParamountCap Manufacturing Companyv.N.L.R.B.,260 F.2d 109, 113 (C.A. 8).President Love was not a witness and I creditRobinson's undenied testimony.In the fall of 1963, Driver Marion Griffin tried topersuade Driver Sparrell Lowder tosign a unioncard and to "help get applications from othermen." Lowder refused and, after Griffin continuedto try to enlist Lowder's support, the latter calledSupervisor of Drivers Vincent H. Batts at the Tat-ter's home and told him "what was going on" andthe name of the driver who was trying to getLowder "involved." Batts, who was also supervisorof drivers in 1965-1966, told Lowder he "ap-preciated" the informationLowder supplied.'Thereafter, more drivers tried to interest Lowder inthe Union and he kept making reports to Batts "allthe way through up until the present time," i.e.,untilAugust 1966. Lowder repeatedly called Battslong distance and gave him such information aswho attended meetings, what was being planned,identified the men who were prounion, and whereand when meetings would be and were held. Onsome occasions, Lowder reported on the union ac-tivity to Company Attorney John Ray and Lowderalsomet Batts for the same purpose both at theCompany's offices and at two local motels.Batts explained to Lowder that the informationwould "help weed out the men that were in it andstop it." Batts also told Lowder that he "would fire[the]-" drivers who favored the Union and madeother statements "close to that."5In 1963 and for sometime thereafter, Lowderthought "the best thing to do" was "to keep the'Respondent admitted in its answers that Batts is a supervisor within themeaning of Section 2(1 1) of the Act'The dates of these statements are not established in the record and I as-sume that they were made more than 6 months before the first chargehereinwas filed and served Accordingly, they are not found to be unfairlabor practices but have been considered only as "background " 472DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion out" but, in his words, he later "began to seethat [he] was doing the wrong thing" and "wanted ... to quit giving information" to the Company buthe had "got too far involved" and did not have"guts enough to admit it to anybody." As a result,he kept supplying Batts or Company Attorney Raywith information even after he became a memberof the Union and after his name was listed in the,Union's January 1966 letter as one of the em-ployees in favor of union representation. (Seein-fra.)Batts told Lowder that the latter's union mem-bership would "help" him "find out things."Battsalso told Lowder that he would be excused fromdriving in order to attend union meetings andLowder was paid for the time spent at suchmeetings, at leastif he had to miss work in order todo so. (The drivers are paid on a trip or mileage ba-sis.)One meeting Lowder attended and for whichhe was paid, apparently, was on March 9, 1966,i.e.,within the period covered by the complaints.The above findings are based on Lowder's unde-nied and credited testimony which is corroboratedby his telephone bills showing a number of long-distance calls from his home to Batts and one to At-torney Ray in Charlotte.6In 1963, Supervisor of Drivers Batts asked DriverMarshall Robinson how he felt about the Union.Robinson who, at President Love's request, hadhelped the Company defeat the Union in 1958, an-swered that he would not say "we need a Union"but that he would "say that we need something." Inthe same conversation, Batts asked Robinson howthe latter's neighbors, J. R. Tarlton and Ralph C.Little, felt about the Union, saying that Robinsonwould know if those two men "were in it." There isnoevidencethatRobinsonansweredBatts'question about Tarlton and Ralph Little.In 1964, Chief Dispatcher Coy Little, who is Pre-sident Love's nephew, asked Robinson if, when theBoard conducteda mailelection, Robinson would"mark" his ballot "in front of" President Love.Robinson explained that he would be away on thedate of the election and Little then asked Robinsonto let the latter's wife take his ballot "up" and markit for him.The above findings are based on Robinson's un-denied and credited testimony.B.The Supervisory Status of the DispatcherAs stated,supra,L.A. Love is president of theCompany. Hal Love is its vice president andgeneral manager; S. J. Little is assistant treasurer;and Vincent H. Batts is supervisor of drivers, equip-ment, and division manager. Coy Little is the chiefdispatcher at the Charlotte terminal and I find thathe is a supervisor within the meaning of Section"Lowder testified withoutdenial thatif he called Charlotte about hisdriving assignments,he called the dispatcher at a different number Attor-ney Ray described himself as being employed full time by Respondent and2(1 1) of the Act. Both Littles are President Love'snephews.Herman Jones,Robert Huggins,and J.C. Kiserare dispatchers at the Charlotte terminal. MarvinLittle,Coy Little's brother,is the terminal managerat Fayetteville where Rufus Horne is a dispatcherand Andrew Barkley is shop foreman. J. M. Gaineyisthedispatcherand probably the terminalmanager at Myrtle Beach,South Carolina. (See in-fra.)The only real supervisory issue is whether thedispatchers are supervisors within the meaning ofSection 2(1 1) of the Act.In a Decision and Direction of Election, datedJune 23, 1966, the Regional Director for Region 1 1found that the dispatchers are supervisors withinthemeaning of Section 2(1 1) of the Act.QueenCity CoachCompany,Case I1-RC-2376.His con-clusionwas based on facts contained in thetestimony of Supervisor Batts.Batts'testimony at the hearing in the above caserevealed that: (1) dispatchers are paid a salary, un-like drivers who are paid on a trip or mileage basis,and continue on salary even when they do somedriving which most of them do only rarely; somedispatchers have done no driving,at least in recentyears;(2) all dispatchers have "essentially the samedegree of authority and responsibility"althoughtheremay be some variation due to the locationand type of terminal, the volume of business, andthe presence of higher company officials either inor near the terminal;(3) the dispatchers areresponsible for forecasting the need for drivers andequipment,they call in drivers to meet anticipatedneeds,and release and send drivers home if theyare not needed;(4) dispatchers,on their ownauthority,may dispatch buses in emergency situa-tions and may arrange for securing the equipmentand drivers required to meet emergencies; (5) theyassign drivers to chartered buses if the charter partydoes not request a particular driver; (6) drivers ob-tain permission from dispatchers to be"off' andsubmit to the dispatchers their requests for vacationperiods;(7) if a driver misses a"run," thedispatcher moves his name to the bottom of theavailability"board" and,ifa driver misses anumber of"runs,"the dispatcher sends a report toSupervisor of Drivers Batts"for appropriate ac-tion"; (8)if a driver refuses a run, the dispatcherhas authority to withhold further assignments, toorder him to report to Batts for"discipline," andthe driver is given no more assignments until he hasreceived"clearance"from Batts; (9) three of fourrecent cases of driver discipline were initiated bydispatcherreportstoBatts,Battsthereafterdiscussed the reports with the dispatchers, inter-viewed the drivers,and in each case,the decision tohe has his office in the same area of the Company's office building in whichPresident Love and other company officials have their offices QUEENCITY COACH CO.473discharge the driver was based in part on thedispatcher's report; (10) dispatchers have authorityto criticize drivers, to tell them they are not doingtheirwork properly, and the dispatchers arerequired to report such matters to Batts; (11)dispatchers may keep drivers from driving if theybelieve the latter are unfit to drive for any reason,they are required to send drivers home if the latterare not in proper uniforms, and may send drivershome to put on proper uniforms; (12) it is the dutyof dispatchers to see that a driver does not go on arun which will mean that he will drive for a longerperiod than that permitted by Interstate CommerceCommission regulations; (13) dispatchers arrangebus schedules and arrange for mechanical help orfor substitute buses in the case of breakdowns; (14 )dispatchers' decisions with respect to whether a buswill be kept in service usually based in part on shopreports are final insofar as the drivers are con-cerned, i.e., a driver must follow a dispatcher's or-ders even if the driver expresses the opinion that abus is unsafe; and (15) in every case the driver isexpected to do what the dispatcher tells him.Itwas upon these facts, disclosed by thetestimony of Supervisor Batts, that the RegionalDirector concluded that "the dispatchers haveauthority to assign,transfer,suspend and disciplinedrivers, that they responsibly direct them in amannerrequiringtheuseofindependentjudgment" and, therefore, are supervisors withinthe meaning of Section2(11) of the Act.Even if the above findings are not binding uponthe Trial Examiner in the instant case, the recordherein warrants the same conclusion.It is undisputed that the dispatchersdo not havetheauthority to hire, discharge,permanentlysuspend drivers, or to change their rates of pay.However,it is also undisputed that,if a dispatcherconcludes that a driver is not "fit" to drive for anyreason, he may order him not to drive and replacehim with another driver selected by the dispatcher.Dispatchersmake reports to Superintendent ofDrivers Batts about drivers who, the dispatchers be-lieve,have violated some company rule or haveacted in some unsatisfactory manner and their re-ports are considered by Batts in determining what,if any, disciplinary action should be taken.In addition, the undisputed testimony disclosesthat one of the dispatchers' duties is "to see thatthere is somebody" at the terminal "to make a runwhen it is supposed to be made." Another of theirduties is to "see that drivers are on time" to taketheir buses out and, if a driver reports late or doesnot report at all, the dispatcher calls another driverto take the bus out. Cf. the undisputed testimonythat, on the two occasions when Driver RayfordDale overslept, Dispatcher Huggins sent Dale's bustoBelmontCrossroads by a driver who hadcompletedhisregularschedule.(Seeinfra.)Although dispatchers apparently do not have theauthority to make permanent changes in drivers'schedules, they do change assignments on occasion,at least of the drivers "working the board" who ap-pear to be "extra" drivers or drivers without regu-larlyassigned schedules.Driver Floyd SessomstestifiedwithoutdenialthattheFayettevilledispatcher "decides" which drivers are to be as-signed to charter trips absent a request for a par-ticular driver. Sessoms also testified without denialthat, if a driver asks "to be off," the Fayettevilledispatcher sometimes does and sometimes does notconsultDivisionManager Marvin Little beforegranting or denying the request.DriverDelmar "Bill" Smith described thedispatcher as the "one" he reports to and, inSmith's words, he is "over" me.Driver Ralph Little testified without denial thatthe drivers were told at drivers' meetings, "if thedispatcher tells you anything to honor it," that thedrivers are "supposed to follow the dispatcher's in-structions" about such things as "going out, waitingon connections, or if you want a day off." Accord-ing to Driver Little's undisputed testimony, theabove-quoted statements were made by PresidentLove, or Vice President Love, or Supervisor ofDriversBatts.Also undenied is Driver Little'stestimony that he has asked a dispatcher for timeoff and the latter sometimes granted his request andsometimes did not grant it and that the dispatchers"have acted on their own to me." Little furthertestifiedwithout denial that a dispatcher assignedhim to a schedule other than his regular one for aweek in July 1966 because there was no one else todrive. In Little's words, in the case of a disagree-ment between a dispatcher and a driver, "Thedriverwould lose, the dispatcher would win."Although Little admitted that he knew of no actualcase,he quoted Supervisor of DriversBatts as say-ing "if the dispatcher tells you to do anything to goahead and do it, if it is wrong ... when you getback, come and see [me]."Dispatcher Rayford Dale testified without denialthat instructionshad been given at drivers'meetings that Charlotte Dispatcher Herman Joneswas to "be honored" the same as Chief DispatcherCoy Little or Dispatcher Robert Huggins. Dale alsosaid that he believed that he had read a statementto the same effect on the bulletin board at or aboutthe time of the merger between Queen City andCarolina Scenic. Respondent did not deny that suchinstructions had been given and that such a noticehad been posted on the bulletin board. Nor did itclaim that the instructions had been rescinded ormodified.Dale testified that he felt as if he "worked[ed]for Dispatcher Jones" and that Jones was "over us,me." In DriverLowder's words, he works "for"Jones.Dispatcher Jones, a witness for Respondent,stated that the "only time" he "lets" drivers havetime off on his own initiative is when he is on dutyby himself. Jones described his responsibility as fol-lows: when a driver is late, hetriesto find out why,talks to the driver to "see what he has got to say," 474DECISIONSOF NATIONALLABOR RELATIONS BOARDand makes reports, both orally and in writing, toSupervisor Batts and Chief Dispatcher Little.DispatcherHuggins,another witness for Respon-dent, gave similar testimony. According to Huggins,if a driver fails to show up, he first tries to find outwhat is "wrong" and then replaces him withanother driver. He agreed that he has authority to"pull a driver off a run pending disciplinary meas-ure." For example, if a driver reports in a condi-tionwhich Huggins believes makes him unfit todrive, Huggins keeps the driver from going out andfinds a replacement.It is undisputed that sometime in the 1950's, Su-perintendent of Operations Jack Love, SupervisorBatts'predecessor, issued a statement which read inpart:Dispatcherson the Queen City Coach Com-pany ... systemare charged with general super-visionof the bus drivers while on company pro-perty.A dispatcher is the firstman incharge ofcompany operations at the terminal or station,in the absence of the Division Manager ....Dispatchers are charged with over-all supervi-sion of the drivers. It is their responsibility toar-rangedriver schedules anddetermine whichdriver will operate a particular bus. A dispatcherhas full authority to remove a driveras a busoperator, either on the grounds that the driverisunfit to operate the bus or for any otherreason.A dispatcher is specifically chargedwith determining that the driver is capable ofoperating the bus on the particular run.If hedecides that a driver is unfitfor a particulartime,the dispatcher has the complete discretionto hold such a driver and relieve him from theoperation.On the system, this is frequentlydone.*Dispatchers have the authority to recommendthe dischargeof a driver for cause,and manage-ment has always given very serious considera-tion to such recommendations and has, on manyoccasions,followedthe recommendation anddischarged the driver.*****A dispatcher is charged withsupervising themoving of buses in andout ofthe terminal andofseeingthat the drivers operate the buses safe-ly in such movements.[Emphasis supplied.]Driver Lloyd Tucker testified that he did notthink thatthere had beenany changes in thedispatchers'duties between the time the above' t note that Respondent did not call any rank-and-file driver to testifyconcerning the dispatchers' authority or to express a belief that dis-patchers did not representmanagement,or that their "orders" andstatements carry no more weight thansuggestionsor statements made byordinary driversstatement was issued and the date of the hearingherein and Respondent'switnesses did not testifythat the authority of the dispatchers was laterchanged or reduced or that the above statement didnotcorrectlydescribetheirauthorityin1965-1966.Furthermore,the testimony of the wit-nesses in the instant case, set forth above,makes itclear that the dispatchers continued to have and ex-ercise all or most of the authority described in thestatement just quoted.Iconclude,therefore,that the independentevidence in the instant record establishes thatdispatchers responsibly assign drivers,direct theirwork,and can and do use their independentjudgment in such matters and also in granting ordenying requests for time off.Inaddition, thetestimony indicates that Supervisor Batts gives con-siderable weight to dispatchers' reports concerningdrivers when determining what,if any,disciplinaryaction he should take.It follows and I find on theevidence in the instant case concerning thedispatchers' authority in 1965-1966 that they aresupervisors within the meaning of Section2(1 1) ofthe Act.'It is also clear that the drivers regard thedispatchersasrepresentativesofmanagement.BryanMfg. Co.,supra,fn. 3.C. The AllegedViolationsof Section 8(a)(4) of theAct"1.The Union's August 1965 letter and the eventsthrough December 1965As statedsupra,a new union campaign began inthe summeror early fall of 1965. In a letter datedAugust 26, 1965, and addressed to all of the Com-pany's drivers, Union President W. A. Thompsonannounced that the Union had been granted acharter and that it had elected officers. The 10 of-ficers were named and included Thompson as pre-sident,H. A. Sasser as recording secretary, and asix-manexecutive board. Among the latter wereDrivers Ralph Little,Marshall Robinson, Shelby(Shelly) Smith, and Lloyd Tucker. The letter in-cluded an invitation to the drivers to "get in touch"with any of the officers if they were "ready to jointhismovement." Copies of the letter were sent toPresident L. A. Love, Vice President Hal J. Love,Company Attorney John Ray, and Supervisor ofDrivers Vincent Batts.In turn, Company President Love sent a letter,dated August 31, 1965, addressed to the union of-ficersnamed in Thompson's letter. In it, Lovepointed out that the officers knew that the Com-pany did not recognize the Union as the representa-tive of its drivers and stated that Respondent there-'Unless stated otherwise,the facts set forth in this section are based onundenied testimonyAll credibilitydeterminations made herein are basedin part uponmy observationof the demeanor of the witnesses while testify-ing QUEENCITY COACH CO.fore concluded that the purpose of the Union'sletterwas "to seek to establish some sort ofpreference or immunity" for the Union's officers"as compared to other employees." Love also toldthe union officers that they should understand thattheir positions in "what is termed Local Union No.1531 " would not entitled them to "preferred treat-ment or immunity of any sort from this Company."The letter closed with the statement that the Com-pany wanted to make it "entirely clear" that theUnion's officers would be expected and required toperform jobs as fully as other drivers if they wished"to remain in this Company's employment."In September 1965 Charlotte Night DispatcherRobert Huggins told Driver Marshall Robinson,who had worked for the Company for about 24years and who was listed in the Union's letter as amember of its executive board, "I will tell you thereis a lotof goodmen that is going to get hurt in thisthing, whether they have had very much to do withitor not." Huggins was a witness for Respondentbut did not deny having made the above statementto Robinson and the above finding is based on thelatter's undenied and credited testimony.The Union's August letter listed Herman A.Sasser,who had driven for the Company for 25years, as the Union's recording secretary. About amonth after the letter was sent out, ChiefDispatcher Coy Little notified Sasser to go to Su-pervisor Batts' office. Batts first talked to Sasserabout the latter's failure to have a copy of the latesttariff or rate book and gave Sasser a copy and thelatter signed a receipt for it.While Sasser was in Batts' office, the subject ofthe Union came up and Batts asked Sasser "what isreally behind this anyway?" When Sasser answered,"security," Batts replied, "security hell . . . look atallof these old men running around here." Sasseragreed but asked, "what aboutretirement?"Battspointed out that there was a ' retirement plan butSasser reminded Batts that "not one dime" hadbeen put in the bank for him, i.e., Sasser. Batts in-formed Sasser that he had "news" for Sasser whichwas that the Company could "stop any plan anytime it pleased." Of course, Batts' statement wastrue but, if the plan were set forth in a valid collec-tive-bargaining contract, the Union might maintaina successful damage suit for breach of contract.Batts also remarked that "the Union wouldn't beso bad after we get rid of all of the hotheads," thatCarolina Coach had an "awful time for the firstyear, but ... after they got rid of all of the hotheads... everything worked out and they got alongpretty well." Sasser reminded Batts that the latterknew Sasser's position with respect to the Unionand told Batts,"you know this thing is going thistime." Batts disagreed, saying, "if I can do or haveanything to do with it, it is not." Sasser asked,"anything that is right?" and Batts "just smiled."Sasser told Batts that Mrs. Sasser was in the carand was expecting him to come back and say that475hiswork was not satisfactory.When Batts toldSasser, "you know we don't let a man go unless wehave a reason," Sasser asked, "do you use the samereasons for all of us?"Batts againjust smiled anddid not answer.The above findings are based on Sasser's unde-nied and credited testimony.On December 4, Chief Dispatcher Coy Little,who is President Love's nephew, told DriverMarshall Robinson he wanted to talk to Robinson.Robinson said that he had been wanting to talk toLittle since he (Robinson) "had come out for theUnion" (in the August letter), that he did not wantLittle to think "hard" of him because he and Littlehad been good friends.Little commented about Robinson's "beautiful"home, his "lovely" wife, and their two "fine" chil-dren and asked why Robinson did not "get out ofthis and help break it up," saying that if Robinsongot out and helped "break it up," he could "havemost any job with this Company" that he wanted.Robinson answered that he did not intend to getout of the Union and Little stated that PresidentLove was "disappointed" in Robinson. Robinson, inturn, told Little that he was disappointed in Love.Robinson was discharged on January 20, 1966. Seeinfra.The above findings concerning Robinson's con-versation with Chief Dispatcher Little are based onRobinson's undenied and credited testimony.2.The Union's January 1966 letter and theCompany's alleged violations of Section 8(a)(1) in1966The Union's second letter to the drivers was sentout on or about January 7, 1966, and a copy wassent to SupervisorBatts. It began by saying that itwas time for a "progress report" and went on tostate that the Union was "pleased" to announcethat the "response" to its efforts had been "veryfavorable." It also listed the names of 12 employeeswho had asked that the Union announce their "sup-port" of its "position." Included among the 12 wereRayford Dale, Charles E. Parker, Lee Roy Seitz,and Floyd Sessoms. Other drivers were invited tojoin the Union either as "boosting" membersspeaking out for the Union or as "confidential"members.The letter reminded the drivers that anotherBoard election could not be held until a year afterthe previous one (which was held in March 1965),and that even then the Union could not obtain anelection "automatically" but that its representationpetition would have to be supported by a sufficient"showing of interest" among the full-time drivers.According to the letter, the best way to show in-terest would be to become dues paying members ofthe Union.Finally, the letter notified the employees that aBoard hearing would be held shortly, a complaint 476DECISIONSOF NATIONALLABOR RELATIONS BOARDhaving been issued which alleged the discriminatorydischarge of five drivers.9DaleOn January 11, Rayford Dale, whose name waslisted in the Union's January letter, was suspendedfor a week and, on January 20, Marshall Robinsonwas discharged. As set forthsupra,Robinson waslisted in the Union's August letter as a member ofits executive board and in December 1965 he hadrefused company efforts to cause him to defectfrom the Union and help the Company defeat it,despite Chief Dispatcher Little's statement that, ifhe did so, he could have almost any job with theCompany. Dale was discharged on May 30, i.e., 2days before the hearing on the Union's 1966representation petition.The facts concerning Robinson's discharge andDale's suspension and discharge are set forthinfra.Floyd Sessoms, a driver at the Fayetteville ter-minal, was one of the employees whose support oftheUnion was announced in the January 1966letter.He testified that FayettevilleDispatcherRufus Horne spoke to him "several times" aboutthe union campaign. Once was "around the first ofJanuary" 1966 when, according to Sessons, he andsome other drivers were in the' dispatcher's officeand Horne started "teasing" Sessoms "about howlong" Sessoms "would be there" and said that itwould be "from 30 days to 60 days, or maybe 90days." Horne also told Sessoms, "you know youhave got to go, there is no way in the hell you canstay ... they will find something on you." AlthoughSessoms asserted that he was doing his job accord-ing to company rules, Horne held u a finger andcommented that "this will be the forger that willdial you," adding "I will tell you to catch the twelvetwenty-five schedule to Charlotte, and the bus of noreturn." Sessoms explained that the 12:25 bus wasone of two buses the drivers ride to Charlotte and"come back minus a job." When asked by Respon-dent's counsel if he had ever taken the 12:25schedule to Charlotte, Sessoms replied, "No sir, notyet....,,In early January, Sessoms had a conversationwith Andrew Barkley, the shop foreman in Fayet-teville, inwhich the Union was mentioned. Alsopresent were Dispatcher Rufus Horne and RobertPulley, a driver who did some "relief" dispatching.One of the subjects discussed was Sessoms' reasonsfor being for the Union and Foreman Barkley toldSessomsthat he had done "a lot to help keep [Ses-soms] there ... but he would do just as much nowto get rid of [him]."Neither Horne nor Barkley was a witness and Icredit Sessoms' undenied testimony concerning theabove conversations.It is undisputed that Barkley's title is "shop fore-man" and that 12 to 15 men work "under" himrepairing and servicing buses. I find that Barkley isa supervisor within themeaningof Section 2(11) ofthe Act.10 Respondent introduced no evidence con-cerningBarkley'spositionorauthority.Cf.N.L.R.B.v.West Coast Casket Company, Inc., 205F.2d 902, 904-905 (C.A. 9).Lee RoySeitz,who had been a driver for theCompany for 23 years, was listed in the Union'sJanuary letter. According to Seitz, before the lettercame out, Charlotte Dispatcher Jones "picked at"him and asked to see his card. After the letter,Jones "apologized" for "teasing" Seitz so muchabout his card. However, a week or two later andon other occasions, Jones asked Seitz, "why don'tyou turn your card in ... I thought you were abetter man than that." Jones told Seitz that if heturned in his card he would not have so much"pressure" on him and "if [he] got into any trouble"" InQueen City CoachCompany, 159 NLRB 204, the Board found,interaha, that, in the summer of 1965,Frank Snodgrass, a professional in-vestigator,recently hiredby the Company paid Joyce Lewis,a youngwoman,to try to persuade certain named drivers,who were known orsuspected to favor the Union to allow her to ride free,that she was success-ful in several cases, and that the Company thereafter discharged the knownor suspected prounion drivers who did allow her to ride free whereas the in-vestigator and/or the Company showed no interest in or took no actionagainst nonunion drivers guilty of the same offense It was also found thatthe young woman was told that the Company was"trying to get rid of mostof them that were in theUnion "When the young woman was successful,the investigator called Supervisor Batts to report and also told Batts that itwas "no go"in the case of Driver Neil Young, the Union's financial secre-tary and treasurer In the caseof Union VicePresident Lawrence Meissner,who did notallow Lewisto ride"free." the investigator told Lewis that he[Snodgrass)was to receive a $2,000 bonus if he could trap Meissner andpromised Lewis$100 "extra"if she could succeed in doing so Snodgrasstold Lewis'brother"we had to catch Meissner,he was the Vice Presidentof the Union and the one we wanted"The other drivers Lewis was asked toapproachincluded two members of the Union's executive board, RalphBarnes and Ernest Cosart,and on one occasion the investigator indicatedthat Lewisrode with the wrong Smith,that it was Shelly Smith,anothermemberof the Union's executiveboard, who waswanted because Shelly"was in theUnion " One of thestatements taken byCompany AttorneyRay andsigned byLewisincluded the claim thatLewishad ridden freetwice on Meissner's bus although Ray admitted at the hearing, "I un-derstand that Mr Meissner paid Miss Lewis'fare"As for thedriver whowas not suspected of union activity and was not disciplined or even repri-manded althoughhe allowedMiss Lewis to ride free once,Ray testified "itwas felt. .that it had been a mistake or any other number of reasonsIwhy ] he wouldnot ride her free again"The Board also found that 5 daysbefore the hearing in that case opened,a driver andAndyBarkley, the shopforeman at Fayetteville(see infra),drove slowly around the parking lot ofthe motel in which counsel for the General Counsel was interviewing wit-nesses in preparation for the hearing.Although in that case, as in thepresent one, Respondent did not file a brief,the Trial Examiner found andthe Board agreed that the evidence did not support a finding that two otheremployees were discharged because of their union activity. InQueen CityCoach Company,160 NLRB216, issuedin July 1966,the Board found thatFayetteville Division Manager Little illegally interrogated employees abouttheir unionactivityHowever,it reversed the Examiner's finding that anemployee wasdischargedin violation of Section 8(a)(3) of the Act" Barkley was also found to be a supervisorinQueen CityCoachCom-pany, 159 NLRB 204, 217 QUEENCITY COACH CO.477that "the Company would more than likely help[him].""Driver FlynnPurser beganworking for the Com-pany in 1941 and the only breakin hisemploymentwas the 3-1/2 year period when he was "in the ser-vice."On January 15, Purser was waiting for hisbus to arrive and Dispatcher Jones talked to himabout how bad the Union was when Jones workedfor CarolinaScenic.Although Jones remarked thatPurser wasnot supposed to leave his bus, he toldPurser thathe couldgo "upstairs" and "turn [his]card in" and "it would be all right. 1112On January 25, Jones told Purser, "I am goingupstairsto turn in my card" and asked if Purserwanted "to go along" and turn in his card. Purser'sanswer was that it wasa good idea, that, if he had acard, he would turnit in.Cf. Jones' admission thathe told an undisclosed number of drivers that hewas going"upstairs"and turn inhis card althoughhe conceded that he did not have a union card.The above findings are based on Purser'scredited testimony.Lloyd Tucker had worked for the Company for28 years and he served as a dispatcher from ap-proximately 1942 to 1958. He was listed in theUnion's August letter as a member of its executiveboard.He testified that "a little after this lastChristmas,"Dispatcher Jones asked or saidsomething about he heard that Tucker had aunion card.Tucker admitted that he did and askedif Jones wanted to see it. Jones answered "yes,"saying that he had neverseenone. Tucker thenshowed Jones his card. If, as Jones testified, he wasa member of the Union at Carolina Scenic, he musthave had a card. Of course, he may not have been amember.After looking at Tucker's card, Jones said he be-lieved he would take it up and show it to PresidentLove. Tucker replied, "No, you won't, if Mr. Lovewants tosee it,Iwill show it to him." Jones ad-mitted that he said to Tucker, "why don't you show[the card] to the man upstairs."The above findings are based upon Tucker'scredited testimony.Shelly Smith had been driving for the Companysince 1940 and was listed in the Union's Augustletter as a member of its executive board. On vari-ous occasions before the Union's January letter,Dispatcher Jones "teased" Smith about the latter'scard,askinghow the Union was getting along, do"you want tosign meup," and "this, that and theother." Smith testified that he "felt like" Jones'purpose was to try to find out whether or not Smithhad signed a card. Smith gave such answers as "nocomment" and "don't need you."SmithdrovebetweenJacksonville,NorthCarolina, and Charlotte which he described as a"very hard run to pull." He was due in Charlotte at3:55 p.m. and admitted that on "normal" days hewas often 15 minutes late and that he was evenlater on "heavy" days.After the Union's January letter, Jones spoke toSmith about being late, Jones' asserted reasonbeing that his late arrival meant that the Company's4 p.m. bus to Atlanta would be late leaving. This,Jones said, allowed the Greyhound bus which alsoleft for Atlanta at 4 p.m. to "clean out" all of thebusinessbetween Charlotte and Atlanta.` How-ever,it seemsdoubtful that the Company's 4 p.m.bus could leave promptly even if Smith arrived at3:55 p.m., i.e., exactly on time, for it would be dif-ficult to transfer passengers and their baggage fromthe Jacksonville bus to the Atlantabus in 5 minuteseven if itisassumedthat none of thepassengerswanted to use the restrooms. It is even more doubt-ful that the Company expected Smith to arriveevery time at exactly 3:55 p.m. Surely, there aredays on which he is late leaving Jacksonvillethrough no fault of his own. And, almost certainly,traffic and road conditions and the number of stopsvary enough that it isnot unusualfor a bus to be afew minuteslate. Infact, Jones testified that he hadnot had a driver "to come in early" and, if one didso, it would give him "a pretty good idea" that thedriver had been speeding. Under these circum-stances, I do not believe Jones' testimony, unsup-ported by records, that Smith's alternate driver al-ways arrived on time, and he himself testified atone point that the other driver arrived "about ontime."Nor is there any evidence that the" Jones,a witness for the Respondent,did not deny specifically havingmade the statements attributed to him by Seitz and other drivers(see infra)but gave a summary version of what he and they said.According to Jones,the drivers would"rug" him about the Union and union cards and he would"rag" them about the same subjects.Jones also testified that he describedthe "problems"he had experienced during a strike when he was a driverfor Carolina Scenic.Although he claimed that he was a member of theUnion,he admittedly did no picketing and it is undisputed that he tolddriver Tucker that he-Jones-had never seen a union card Jones statedthat he did not know which Queen City drivers had cards and dented thathe told any driver he should turn his card in "upstairs."However, he ad-mitted that he asked Tucker if he had got his card yet and asked"why don'tyou show it to the man upstairs,"meaning President Love or SupervisorBatts.He also admitted that he said he was going to turn in his card "up-stairs"although he had no card.Having considered the demeanor of Jonesand the drivers while testifying,Jones'testimony generally and his failureto deny specifically most of the statements attributed to him,and the Com-pany's entire course of conduct with respect to the Union, particularly in1965-1966,which includes the useof Driver Lowderto furnish informa-tion about union members and the undemed statements of the other super-visors,Ido not credit the testimony of Jones concerning his conversationswith the various drivers On the contrary, I credit the testimony of Seitz andthe other drivers who testified concerning statements Jones made to them'These conclusions are also based in part on the fact,discussedinfra,thatthe Company could prevent the Union from obtaining an election in 1966if it could cause enough drivers to give their union cards to management." A few days earlier, Supervisor Batts had put Purser on probationbecause the latter had a passenger on his bus who shouldhavebeen on adifferent bus. The "slip" given Purser directed him to be on time and tostand outside the bus when passengers were boarding and when he was tak-ing up tickets" If Smith had passengers for Atlanta,the Company's Atlanta bus wouldwait until Smith arrived Smith understood that Jones was trying to get himto arrive in time to make connections with the 3 30 p in bus to Atlanta buthe was obviously mistaken 478DECISIONSOF NATIONALLABOR RELATIONS BOARDGreyhound bus always leaves at exactly 4 p.m. Andit isunlikely that manypassengerswho have boughtcompany tickets would buy Greyhound ticketsbecause the company bus was a little late.But even assuming,arguendo,that Smith's latearrival at times caused Greyhound to gain passen-gers who would otherwise have boarded a companybus either in Charlotte or someplace along the way,Jones disclosed that the Company would "forgive"Jones if he would turnin his unioncard. As Jonesput it, if Smith went "upstairs" and turned in hiscard, his tach or disc would be taken care of. Atachograph or disc automatically records a bus'speed, the time of every start and stop, and isturned in by the driver along with his report.The above finding is based on Smith's creditedtestimony. Jones did not deny having told Smiththat his tach or disc would be taken care of if heturned in his card although he did not include thestatement when describing what he said to Smith.14Delmar "Bill" Smith had been a driver for theCompany for more than 25 years. About February1,Smith and Carolina Scenic Driver Martin weretogether and Dispatcher Jones told Smith that Mar-tin "wasgoingup to turn his card in" and asked ifSmith wanted to go with Martin. (There is noevidence that Martin was a member of the Union; ifhe was, there is no evidence that hewas going toturn in his card.) When Smith replied that he hadno reason to "go up," Jones commented that hewas in the office the day before and that "they"had a "stack" of cards aboutan inchor an inch anda half high, that the men were "sureturning them'in," and were "telling on everyone else."When Driver Marshall Robinson, who wasdischarged on January 20, 1966, went back for hischeck, Jones told him that an inch or more highstack of cards had been turned in at SupervisorBatts' office.The above findings are based on the creditedtestimony of Smith and Robinson.On February 4, Driver Rayford Dale reported toChief Dispatcher Coy Little and Dispatcher Her-man Jones that he (Dale) had been called for jurydutybeginningon February 7. Jones told Dale thathe would get Dale excused if Dale would "sit on theCompany's side" at a Board unfair labor practice" In view of Jones' statement about the tach, Smith's asserted reason forbeing late, i e,that prounion drivers were put on probation for speedingafter the Union's January letter,is immaterial Smith named two prouniondrivers who,he said,were put on probation for speeding after the Januaryletter and explained that in the past he had exceeded the speedlimit by 4 or5 miles an hour"quite often" and that Supervisor Batts and perhaps othershad warned him to "hold it down a little" on that particular schedule Battsdid not deny having given Smith such a warning but he did deny having putany drivers on probation for speeding after January Batts did recall thatWyant,one of the drivers named by Smith,was put on probation inNovember 1965, i e.,after the Union'sAugust letter,partly forspeedingAlthough Batts testified that company records had been checked to deter-mine whether anyone had been put on probation for speeding after Janua-ry, his testimony that he had"no idea"how many drivers had been put onprobation for speeding after January I and his refusal to even estimate thenumber makes it unlikely that the records had beenchecked Thegeneralunreliabilityof Batts'testimony is discussed elsewhereMoreover, thehearing which was to be held at or about the sametime." Dale refused Jones' offer and served on thejury.On February 20, Dispatcher Herman Jones calledLowder to come to workand assignedhim to busnumber 6460. Lowder said he had better leave be-fore Jones changed his mind but Jones calledLowder back and asked, "why did you ever getmixed up withthisUnion?"16 Lowder explainedthat everybody else was joining and he joined to bewith the crowd. Jones told Lowder, "I thought thatyou were a better man than that" and that "someyears back" Jones was working for Carolina Scenicwhen theemployeestried to get a Union and "theman incharge told them if they wanted to keeptheir jobs, they would have to forget about theUnion or else they would be replaced."" Jones alsostated that Lowder could takehis unioncard "up-stairs and turn it in,and thingswould be a littlebetter off." Lowder replied that he would keep hiscard.The above findings are based on Lowder'scredited testimony.Charles E. Parker, who was one of the driverslisted in theUnion's January letter, had been driv-ing for the Company for more than 15 years. Ac-cording to Parker, J. M. Gainey, who works at theMyrtle Beach, South Carolina, terminal, has "sev-eral titles," such as division manager and dis-patcher, and Gainey is also "in charge of" thatterminal.As set forthinfra,Parker testified thatGainey told him what President Love had saidabout the Unionat a meetingof divisionmanagersin Charlotte. No witness for Respondent denied anyof Parker's testimony and none testified concerningGainey's title and authority. Nor did any witnessdeny that there was ameetingof division managersinCharlotte at or about the time indicated andnone claimed that Gainey is a supervisor within themeaningof Section 2(11) of the Act either becausehe is a division manager,or a dispatcher, or is "incharge" of the Myrtle Beach terminal."'Parker testified that, on February 22, Gaineybrought up the subject of the Union and stated thatthe divisionmanagershad been called to a meetinginCharlotte. Parker quoted Gainey as having toldhim that President Love told themanagersthat therecordsof the twodrivers named by Smith were not introduced intoevidence or produced for inspection" 1 noted at the instant hearing thatcompanywitnesses and supporterssat on one side of the courtroom and union supporters and witnesses to becalled by counsel for the GeneralCounselsat on the other side Again,Jones did not deny the statement attributed to him but only gave anotherversionof theconversationHavingobservedthe seating at the instanthearing,Ibelieve that Jones wanted Dale to sit on theCompany's "side"and this is another reason for discrediting his indirect denials concerningstatements attributed to him by various witnessesThe abovefinding isbased upon Dale's credited testimonyi"Lowder testifiedthat bus number6460was a1964 modeland was themost recent model towhich he hadbeen assigneditAsstated earlier,Queen City and Carolina Scenichad merged at thetime of the hearingi"Parker's testimony suggeststhatGaineyisthe only managementrepresentative at that terminal QUEEN CITY COACH CO.479Company was not "going to have any Union," theCompany was "not going to give in to any Unionand would not recognize the Union." Gainey, ac-cording to Parker, also quoted Love as having saidthat the Union could not make the Company raisewages or "better the working conditions" and that,"if the Union came in, they would have to cut outruns and lay off men according to seniority."Gainey was not a witness and, therefore, Parker'stestimony is undenied. I therefore credit all of Par-ker's testimony even though he included only a partof it in his prehearing affidavit. Also, as notedabove, no one denied that there was a meeting inCharlotte or claimed that Gainey was not present.Nor did President Love deny having made any suchstatementsin the period before February 20.In addition, the statements Gainey attributed toPresident Love are consistent with Love's-and theCompany's-longtimeattitudetowardunionrepresentation as revealed by Love's early state-ments to Robinson (seesupra),itsuse of DriverLowder as an "informer" and Batts' statements toLowder about the use the Company would make ofthe information Lowder provided (seesupra)and,Respondent's entire course of conduct during the1965-1966 union campaign. Parker, therefore, hadevery reason to believe that Love made the state-ments attributed to him by Gainey.It is undisputed that Driver Lowder had beensupplying Supervisor Batts and/or Attorney Ray,particularlyBatts,with information about theUnion since the fall of 1963 and continued to do so"until the present time," i.e., the date of the hear-ing, even though Lowder had become a union sup-porter.19Lowder testified that the most recentunion meeting he attended was the one held at thehome of Marshall Robinson on March 9, 1966, i.e.,ator about the time the Board could conductanother election and within the period covered bythe complaints. (Seeinfra.)Lowder testified that 10 or 15 drivers werepresentwho had not attended earlier unionmeetings and when he reported on the meeting toBatts, Batts "wanted to know" who the 10 to 15were and Lowder told him. Lowder's testimony inthisrespect,as in others, is undenied and iscredited.About the first of April, Dispatcher Horne toldDriver Sessoms that he should "turn [his] card in.To go up and see the man and have a talk with him.And tell him [Sessoms] was wrong." Sessomsreplied that he could not admit that he was wrongbecause he "still believedin it."Horne repeatedthat Sessoms could "go and give" the card to theman and "just tell him [Sessoms] wanted out of it."About the middle of April, Horne again said thatSessoms should turn is card in. Sessoms answeredthat there was "no use" to turn in his card becausehe was going to vote for the Union. Horne an-swered that Sessoms' vote would be "challenged,they will find something to get rid of you [for] be-fore [the] election."Wiley Simmons began driving for the Companyin 1946 and his home terminal is Fayetteville. OnApril 3, Dispatcher Horne told Simmons that "mostof the drivers had turned their cards in" and, if thedrivers did so, "there would be nothing else [done]about it, it would all be settled and the Companywould forget about it." Horne also commented toSimmons that 2, 3, 7, 8, or some number of drivershad not turned in their cards and that there were 17drivers who "would be going in the next forty toforty-five days" if they did not turn in their cards.Simmons testified that he had not "made public"whether or not he had signed a card.Horne also pointed out that "it was better to re-pent [than] to get killed" and told Simmons to turnhis card in and "tell the man" that he was "sorry"that he was "ever involved in it or had anything todo with it." Horne added, "you know if the Com-pany can beat the Labor Board, it can beat a littleold driver."Sessoms' and Simmons' testimony is undeniedand I credit it.2oOn May 2, Supervisor Batts told Driver RayfordDale that he "had a few words" he would like tosay to Dale. (As set forthinfra,Dale was suspendedfor a week in January, a few days after the Unionsent out its January letter in which Dale's name waslisted.) Batts acknowledged that he knew that Dalewas named in the union letter but commented thatifDale "felt like" he was "man enough" to go toBatts' office and "admit" that he had "made amistake, the welcome [mat] was spread" and Battswould "guarantee ... that nothing would happen to[Dale]."When Dale replied that he did not feelthat he had made a mistake, Batts patted him onthe back and told him to remember what he-Batts-had said. Dale was discharged May 30, i.e.,2 days before a Board hearing on the Union's 1966representation petition.Dale's testimony is undenied and is credited.In July, Driver Lowder, who had been supplyingSupervisor Batts and Attorney Ray with informa-tion for several years, received a subpena to appearand testify at the instant hearing as a witness for theBoard. When Lowder told Batts about the subpena,Batts stated that it was not "worth" the paper it waswritten on and that Lowder "could tear it up."Batts added that he would not tell Lowder to tearup the subpena, that he could do as he pleased, i.e.,about honoring it.When Lowder said he would be at the hearing,Supervisor Batts asked if Lowder had given a state-ment to the Board and Lowder answered in the af-firmative. Batts then inquired "what the statement" As set forthearlier, Lowder was paid by the Company for any drivingon May 2 (seeinfra)are additional reasons why I believe thatDispatcherhe missed attending union meetingsJones made the statements about the cards attributedto him by various wit-h"Horne's statementsand the one SupervisorBatts made to Driver Dalenesses 480DECISIONSOF NATIONALwas about" and Lowder said it concernedDispatcher "Herman Jones, about turning [Low-der's] card in." Finally, Batts said he would "let[Lowder] know" whether he could be "off" to at-tend the hearing, to "come by Monday and checkwith him."The above facts are based on Lowder's undeniedand credited testimony.3.Analysis and conclusions concerning theforegoing conductIt is undisputed that, in 1958, President Lovesuccessfully enlisted the help of Driver Robinson in"breaking up" the Union and, in connectiontherewith, promised that, if Robinson cooperated,as Robinsonin fact did, he would have a job withthe Companyas long asLove did. (This did notprove to be the case for Robinson was dischargedin January 1966. Seeinfra.)In addition, from thefall of 1963 until August 1966, the Company usedDriver Lowder to keep itself informed about whichdrivers were prounion, union meetings, and plansand sometime before August 1965 Supervisor BattstoldLowder that the information he furnishedwould "help weed out" union adherents and thatBattswould discharge such drivers. In addition,President Love's nephew, Chief Dispatcher CoyLittle, tried to get Driver Robinson to "mark" hismail ballot-or to have Mrs. Robinson do so-inthe presence of President Love. Such behavior dis-closed the Company's attitude toward unionrepresentation and forms the background againstwhich the Company's 1965-1966 conduct mayproperly be considered.After the Union's August 1966 letter announcingthat it had received a charter and had elected of-ficers,Chief Dispatcher Coy Little sought, as Pre-sidentLove successfully did in 1958, to causeRobinson to "defect" from the Union and help theCompany defeat it. Also, as President Love did in1958, Little promised Robinson preferred job treat-ment if he agreed to help the Company. However,this time, Robinson refused to get out of the Unionand assistthe Companyin its antiunion campaign.A little earlier, Dispatcher Huggins told Robinsonthat "a lot of good men were going to get hurt inthis thing"and Supervisor Batts told Driver Sasserthat "the Union wouldn't be so bad after we get ridof all of the hotheads."The Union stated in its January 1966 letter thattheemployees'"response"hadbeen"veryfavorable" and it provided proof bylisting thenames of 12 drivers (in addition to the officersnamed in its August letter)who were willing tohave the Union identify them as prounion. See alsoDriver Robinson's refusal this time to defect fromthe Union and help the Company defeat it.'.Because unionsoften seek a contract provision which states thatlayoffs will be based on seniority,I find that Gainey's statementresentor-LABOR RELATIONS BOARDShortly after the January letter, FayettevilleDispatcher Horne "teased"Driver Sessoms, whosename was listed in that letter,about"how long"Sessoms would be employed by the Company, esti-mated how long it would be before Sessoms wouldbe discharged, and told Sessoms that he knew hehad "to go." Horne also remarked there is "no wayin the hell you can stay ... they will find somethingon you," i.e., something for which Sessoms couldbe discharged. Horne also made it clear that hewould be the one who would send Sessoms to Char-lotte on one of the buses the drivers ride to Char-lotte and come back "minusa job." At or about thesame time, Fayetteville Shop Foreman Barkely toldSessoms that he [Barkley] had done "a lot to helpkeep" Sessoms "there ... but he would do just asmuch now to get rid of" Sessoms. See also Horne'sstatement to SessomsinApril,when Sessoms saidthat it would be useless for him to turn in his cardbecause he would vote for the Union, that Sessoms'vote would be challenged, and that "they will findsomething to get rid of you [for] before the elec-tion."During the same period, Dispatcher Horne re-marked to Driver Wiley Simmons that "it wasbetter to repent [than] to get killed," adding that ifthe Company could "beat" the Labor Board, itcould "beat a little old driver."In late February 1966, Supervisor Gainey toldDriver Parker that President Love had said that, "ifthe Union came in," the Company "would have tocut out runs" and lay off drivers by seniority.21Gainey also told Parker that President Love hadstated that the Companywas not goingto have orrecognize a union, that it would not give in to aunion,and that a union could not make the Com-panyraisewages or provide better working condi-tions.Such statements, particularly the ones firstquoted above, made it plain that the Companywould not bargain witl. the Union and that, there-fore, a successful union campaign would be futile.Such remarks are a most effective means ofdiscouraging employees from joining a union andfrom voting forit in an election.They would alsoserve to encourage employees to abandon theirunion membership and activity as a waste of time,effort, and money.There is no evidence that the Union everrequested recognition and bargaining on the basisof cards; on the contrary, the many elections in-dicate that the Union had always sought to prove itsmajority in a Board-conducted election. Although ithad lost several elections, it was defeated in March1965 by a muchsmaller marginthan in 1964 andtheMarch 1965 vote, 102 to 79, meant that theUnion would win the next election and be certifiedif only a dozen drivers voted for instead of againstthe Union,assuming that the total number of votescast was the same.ity constituted an "argument against Union representation"and, there-fore, did not violate Section 8(a)(1) of the Act QUEEN CITY COACH CO.481As a result, the Union's January 1966 letter wassignificant in a number of respects.It claimed andcited proof of its claim that the Union was makingprogress,announced that it would seek anotherBoard election as soon as the Board could legallyhold one,i.e., sometime in March and at all timesthereaftert.More significantly, the letter pointed out that theUnion could obtain another Board election only ifits petition was supported by a sufficient"showingof interest," i.e., proof that a sufficient number ofemployees want the Union to represent them to jus-tify holding an election. Such proof usually consistsof union cards signed by employees in the unit andthe Union's January letter invited additional driversto support the Union either openly or secretly andto show their interest by becoming dues-payingmembers.22The Board's "showing of interest"requirementmade it essentialto the Union that the drivers whosignedcards give them to the Union. On the otherhand,ifmanagement could cause enough driverswho had signed cards to turn them in tothe Com-pany, it could or might prevent another election bymaking it impossible for the Union to submit a suf-ficient"showing of interest"along with its petition.Thus, Fayetteville Dispatcher Horne told DriverSessoms that"most"of the drivers had given theircards to the Company and commented that, if thedrivers did so, "there would be nothing else doneabout it,itwould all be settledand the Companywould forget about it." (Emphasis supplied.)It is in the light of the "showing of interest"requirement that the Company's campaign to causethe drivers who had signed cards to give them tomanagement must be considered.Iassume that such a company campaign sup-ported byargumentsonly would not violate theAct.However,most of the Company's "sug-gestions" in this respect were accompanied bythreats of reprisals or promises of benefits.For ex-ample, Dispatcher Horne warned Driver Sessomsthat it was "better to repent"than"to get killed,"and told Sessoms "to turn [his] card in" and tellthe man he was "sorry"he got"involved" in theUnion. See also Dispatcher Jones' question ofDriver Seitz, "why don't you turn your card in?"which wasfollowed byJones' commentsthat, ifSeitz did so, he would not have "so much pressure"on him and"if [Seitz]got into anytrouble theCompany would more than likely help [him]";Jones' remark to"Bill" Smith thatthe drivers whowere turning in theircards were"tellingon every-one else,"a statement for which there is no supportin the record; Jones' comment to Driver Lowderthat,if the latter turned in his card"upstairs,"things "would be a little better off"; Jones' criticismofDriver Shelly Smith for not "making" hisschedule and Jones' statement in the same conver-sation that Smith's driving tach or disc would "betaken care of" if Smith went "upstairs" and turnedin his card; Dispatcher Horne's advice to Sessomsto turn in his card and tell the "man" he (Sessoms)was "wrong" and "wanted out of it" and whenSessoms stated, on a later occasion and after asimilar suggestion,that he was going to vote for theUnion, Horne's prediction that Sessoms' vote wouldbe challenged, that "they" would find "somethingto get rid of" Sessoms for before the election; andDispatcher Horne's statement to Driver Simmonsthat a number of drivers would be dischargedwithin a few weeks if they did not turn in theircards.See also Supervisor Batts' statement toDriver Dale that, if Dale was "man enough" to goto Batts' office and "admit" that he had made a"mistake," the "welcome [mat] was spread" andBatts would guarantee that nothing would happento Dale.In my opinion, it is reasonable to conclude, as Ido, that the effect of such statements was to coercedrivers into giving their union cards to managementinstead of to the Union and that the Company'spurpose was to make it impossible for the Union toobtain an election in 1966.Ialso find that the statement that the drivers whowere giving their cards to management were"telling on" the prounion drivers was coercive.There is no evidence that this statement was truebut whether true or untrue, it implied that theCompany's card campaign was being used to identi-fy the drivers who remained loyal to the Union, i.e.,that it was a form of surveillance. Employees whohave been threatened with reprisals and promisedbenefits could also reasonably conclude that thedrivers were turning in their cards and "telling on"others in order to avoid adverse personnel action orto obtain benefits.Then, too, there was the Company's use ofDriver Lowder as a source of information aboutunion members and plans from 1963 up "until thepresent time," i.e., the date of the hearing. Lowderattendeda union meetingon March 9 and foundthat 10 or 15 drivers were present who had not at-tended any previousmeeting.He reported this factto Supervisor Batts; Batts asked Lowder to namethe drivers and Lowder did so.Although the test of whether statements violateSection 8(a)(1) of the Act is objective, not subjec-tive(N.L.R.B. v. Ford Brothers,170 F.2d 735, 738(C.A. 6)), I note that many of the drivers whotestified to the statements set forth in this sectionhad worked for the Company for 25 years, more orless.Such men are no longer young and drivingbuses was clearly their only skill. As a result, they" The Union did file a petition in 1966 and a hearing was held on June 1,2 days after Dale.one of the alleged discnmmatees.was discharged TheBoard conducted an election on August 4 in which the Union was defeatedby a vote of 97 to 86, 1 e , by a narrower margin than in March 1965, whenthe vote was 102 to 79 If six of the employees who voted against the Unionin the August 1966 election had voted for it.the Union would have wonnotwithstanding the discharge of Robinson and Dale354-126 O-LT - 73 - pt. 1 J- 482DECISIONSOF NATIONALLABOR RELATIONS BOARDwould certainly find it difficult to obtain compara-ble employment.For example,Driver Robinson,who was discharged on January 20, applied for ajob with the Sheriff's office.Finally, in July 1966 Batts told Driver Lowderthat a Board subpena was not worth the paper itwas written on and that Lowder could tear it up.After Lowder said he would honor the subpena,Batts asked if Lowder had given the Board a state-ment.When Lowder answered in the affirmative,Batts asked what the statement was about.Ifind that the following acts constituted inter-ference,restraint,and coercion and therefore vio-lated Section 8(a)(1) of the Act:1.DispatcherHuggins' statement toDriverMarshall Robinson that"a lot of good men" are"going to_ get hurt in this thing, whether they havehad very much to do with it or not."2.Supervisor Batts' questioning of Driver Her-man Sasser about what was "behind"the organiza-tional campaign and Batts'statement in the sameconversation that"the Union wouldn'tbe so badafter we get rid of all of the hotheads."3.Chief Dispatcher Coy Little's comments toDriver Marshall Robinson about the latter's "beau-tiful"home,his "lovely" wife,and their two "fine"children, comments which were followed by Little'saskingwhy Robinson did not"get out" of theUnion and"help break it up,"Little'sstatementthat,ifRobinson did so,he could have"most anyjob with this Company" he wanted; Little's state-ment,when Robinson refused to"cooperate," thatPresidentLove was "disappointed"in Robinson.4.Respondent's use of Driver Sparrell Lowderfrom August 1965 up to the time of the hearing tokeep it informed concerning union meetings, theidentity of prounion drivers,and the Union's plans.The Company neither claimed that it had or infact had a legitimate reason for needing such infor-mation and,in the past,Batts hadtold Lowder thatitwould be used to help"weed out" prouniondrivers.5.FayettevilleDispatcher Horne's "teasing" ofDriver FloydSessoms after Sessoms' name ap-peared in the Union's January letter,about howlong Sessoms would"be there"and Home's re-marks in the same conversationthat it would be"from thirty days to sixty days or maybe ninetydays,"that Sessoms knew he had"to go," thatthere was"no way in the hell" he"could stay" andthat they"will find something on you,"and Horne'sprediction that he would place a telephone call andSessoms would be directed to go to Charlotte onone of the schedules which drivers ride and return"minus a job."6.Fayetteville Shop Foreman Barkley's state-ment to Driver Sessoms that he had done "a lot" tokeep Sessoms employed"but he would do just as" As foundinfra,Robinsonwas discharged because of his union activityand his dischargewas an unfair labor practice it follows, therefore, that hecontinuedto be an employeewithin the meaningof Section 2(3) of themuch now to get rid of [him]."7.Dispatcher Jones'questioningof Driver LeeRoy Seitz about why he did not give his union cardto a management representative,Jones'statementsin the same conversation that he thought Seitz was"a better man than that,"and if Seitz turned in hiscard he "wouldn't have so much pressure on [him].And if [he] got into any trouble that the Companywould more than likely help [him]."8.Dispatcher Jones'offer in January 1966 toallow Driver Flynn Purser to leave his bus to go"upstairs"and turn in his card although Purser hadbeen ordered by SupervisorBattsto stay with hisbus when loading passengers. Jones' statement in-dicated to Purser that the Company's interest inreceiving union cards was such that it would over-look Purser's violation of direct orders if he vio-lated them in order to give his card to management.There is no evidence that the Company ever gavePurser permission to violate Batts' orders for anyother purpose. In addition, an employee on proba-tion would be under particular pressure to take ac-tion which would please the Company and to takeno action which would displease it, such as joiningthe Union.9.Dispatcher Jones' comment to Driver LloydTucker that he had heard that Tucker had a unioncard and Jones'statement,when Tucker showedJones his card,that he believed he would show thecard to President Love. I find that the effect ofJones' first statement was to causeTucker to revealwhether or not he had signed a card and of hissecond statement was to cause Tucker to concludethat President Love wanted to know which driverswere prounion.10.Dispatcher Jones' statement to Driver ShellySmith, after the Union's January letter, that if heturned in his card"upstairs,"his driving "disc"would be"taken care of" and Jones'questioning ofSmith about union matters.Jones'statement aboutSmith's disc was made in a conversation in whichJones criticized Smith for failing to arrive in Char-lotte on time.11.DispatcherJones'statementtoDriverRobinson,in late January 1966, that an inch and ahalf stack of cards had been turned into SupervisorBatts' office.2312.DispatcherJones'comments to DriverDelmar "Bill" Smith,about the first of February1966 concerning the substantial numberof driverswho were giving their cards to management andthat those who did so were "telling on everyoneelse." The latter statement created the impressionthat one of the purposes of the"turn in the cards"campaign was to enable the Company to determinewhich of the driverscontinuedto be loyal to theUnion,i.e., it was a form of surveillance.13. Jones'statement to Driver Rayford Dale inAct, his employment having been terminated because of an unfair laborpractice. QUEEN CITY COACH CO.483early February 1966 that he would get Dale ex-cused from jury duty if Dale would "sit on theCompany's side" at a forthcoming Board unfairlabor practice hearing.14. Jones' questioning of Driver Lowder inFebruary: "why did you ever get mixed up with thisunion," his comment that he thought Lowder was"a better man than that," and Jones' statement thatwhen he worked for Carolina Scenic and there wasan organizingcampaign "the man in charge told[the men] if they wanted to keep their jobs, theywould have to forget about the Union or else theywould be replaced," and Jones' assurance that ifLowder would turn in his card "things would be alittlebetter off." Jones' first statement is found toviolate the Act in part because Supervisor Battsalso referred to what had happened at another buscompany when he told Driver Sasser that CarolinaCoach had an "awful time for the first year, but ...after they got rid of all of the hotheads ...everything worked out, and they got along prettywell." Jones' second statement to Lowder, whenconsidered in the light of Jones' other remarks toLowder, clearly implied that Lowder's future withthe Company would or might depend upon whetheror not he turned in his card.15. SupervisorGainey's statements to DriverParker that President Love had told a meeting ofdivisionmanagers in Charlotte that the Companywas not going to have a Union, that it would notgive in to or recognize the Union, that the Unioncould not make it raise wages or "better workingconditions," and, if the Union "came in," it wouldhave to eliminate "runs."16.FayettevilleDispatcher Horne's statementsto Driver Sessoms on two occasions that Sessomsshould give his card tomanagementand his advicethat Sessoms say that he "wanted out of it," thatSessoms "talk" to the "man" and tell him Sessomswas "wrong"; Horne's statementin the second con-versation, when Sessoms said he would vote for theUnion, that his vote would be challenged and "theywill find something to get rid of you [for] beforethe election."17.DispatcherHorne's statements to DriverSimmonsthat "most of the drivers had turned theircards in," that, if the drivers did so, "it would all besettled and the Company would forget about it,"that a number of drivers had not turned in theircards, that 17 drivers "would be going" within thenext few weeks if they did not turn in their cards,that "it wasbetter to repent" than "to get killed";Horne'sadvice toSimmonsto turn his card in andsay he was "sorry"he got"involved" in the Unionor hadanything todo with it and Horne's commentthat,if the Company could "beat" the Board, itcould "beata littleold driver."18. SupervisorBatts' statementto Driver Dalethat he knewthatDale's namewas listed in theUnion's January letter, that, if Dale was "manenough" to admit that he had made a "mistake,"the "welcome" mat was spread, that Batts would"guarantee" that "nothing" would happen to Daleand Batts'advice to Dale that the latter rememberwhat Battssaid when Dale stated that he did notfeel that he had made a mistake.19.Batts'statements to Driver Lowder in July1966 that a Board subpena served on him to appearand testify at the instant hearing was "not worth thepaper" it was written on and that Lowder couldtearitup;Batts'questioning of Lowder, after thelatter said he would honor the subpena, aboutwhether he had given a statement to the Board;Batts'questioningof Lowder, after the latter saidhe had given a statement, as to what it was about;Batts' statementthat he would let Lowder knowwhether he could be "off" to attend the hearing.Batts'first and last statements quoted above weredesigned to discourage Lowder from being a wit-ness,Lowder being in a position to testify,interalia,about the Company's undisputed, systematicand long-time use of Lowder as an "informer." Inaddition,Batts'remark made it clear to Lowderthat the Company did not want him to testify. Batts'questioningof Lowder about whether he had givena statementto the Board and what the statementcontained were not designed to provide the Com-pany with "facts" necessary to prepare its case; Ifind, on the contrary, that the purpose of Batts'questions was to cause Lowder either to disclosewhether or not he was cooperating with the Boardand/or to reveal to the Company matters whichmight well not be relevant to the issues to belitigated. Lowder told Batts that his statement con-cerned Dispatcher Jones' statements about turningin his card whereas Lowder testified as well aboutthe Company's use of him as an informer. Lowderobviously did notwant Battsto know, before thehearing, what he had told a Board representative.Because ofthe many threats of reprisals set forthabove, I find that Lowder's reason foransweringBatts ashe did was his fear that he would or mightbe penalized for his cooperation with the prepara-tionof the case to be presented against the Com-pany. Cf.N.L.R.B. v. Camco, Inc.,340 F.2d 803,804 (C.A. 5).D. Respondent's Alleged Violationsof Section8(a)(3) and(1) of the Act.1.The discharge of Marshall Robinsona.Robinson's history with the CompanyMarshall Robinson began working for the Com-pany in 1941. He was a dispatcher for 4 or 5 yearsin the mid-1940's and served as acting divisionmanager at Jacksonville, North Carolina. He wasoffered the managership at Jacksonville but refusedit because his home was in Charlotte and he did notwant to move.As statedsupra,in 1958, President Love causedRobinson to get out of the Union and help theCompany defeat it; in 1963 Supervisor Batts asked 484DECISIONSOF NATIONALLABOR RELATIONS BOARDRobinson how he felt about the Union; and in 1964Chief Dispatcher Coy Little tried, unsuccessfully, tomake sure that Robinson'smail ballot in a Board-conducted election was marked in the presence ofPresident Love.About June 1965, Robinson was put on proba-tion for 6 months for having left a mailbag on hisbus. Robinson testified that no one told him a mail-bag wasinsidethe bus and, although he thought hesaw it when he helpeda passenger with her luggage,that he then went over to speak to Chief DispatcherLittle and, when he returned, he forgot to look forthe mailbag.The Union's August 1965 letter listed Robinsonas a member of the Union's executive board; inSeptember Dispatcher Huggins told Robinson thata "lot of good men were going to get hurt in thisthing"; and, in December, Chief Dispatcher Littlewas unsuccessful when he tried to get Robinson todefect from the Union and help the Company de-feat it; in the same conversation Little told Robin-son that President Love was disappointed in him.The Mahler affair, one of the two incidents givenby the Companyas its reasons for dischargingRobinson, happened on January 2. It is describedinfra.Sometime in January,Robinson was given a safedriving award, having driven for 24 years and formore than 1- 1/2 million miles without an accident.The Union issued its second letter on January 7.On January 11, Rayford Dale, one of the prouniondrivers listed in the letter, was suspended for aweek. Seeinfra.The secondincidentrelied on by the Company tojustify Robinson's discharge allegedly occurred onJanuary 15. Seeinfra.Robinson was discharged on January 20.b.The Mahler affairAt orabout 8:05 p.m. Sunday,January 2, 1966,at the close of the holiday season,Robinson drove abus leavingCharlotteforAugusta,Georgia, andvarious cities in Florida.One of his passengers wasSteven Mahler,a 15-year-old boy, whoshould havebeen on the Asheville bus, his destination by busbeing Indianapolis,Indiana.Robinson admittedlymisreadMahler's ticket reading Charlotte to Au-gusta insteadof Charlotteto Asheville.After thebus was loaded but before it left thestation,Robinson announced on the bus' loud-speaker system the cities the bus would serve. Thisfinding is based on Robinson's credited testimony.Dispatcher Kiser's testimony reveals that Robinson" Robinson impressed me as an exceptionally conscientious and truthfulwitness and most of his testimony is undented.He showed no animositytoward the Company although he admittedly was "hurt" by hisdischarge Icredit his testimony that he did not ask Kiser not to report the incident anddiscredit Kiser's contrary testimonyThere isno evidence that Robinsonand Kiser are special friends and, absent such evidence,Ido not believethat Robinson would make such a requestof a supervisor (If Batts or somecustomarilymade such an announcement beforeleaving the terminal and other testimony indicatesthat all drivers did the same. I discredit Mahler'stestimony that the announcement was made afterthe bus was under way for it would makeno senseat that time, i.e., the timing would be inconsistentwith its obvious purpose, i.e., to enable any pas-senger who is on the wrong bus to get off while it isstill in the terminal. Mahler was traveling alone buthad made a number of trips by himself betweenCharlotte and Indianapolis.Robinson testified that the terminal was verycrowded that evening and Mahler's mother, Mrs.Aistrop, gave an even more graphic description ofthe hectic conditions that existed. Robinson alsotestified without denial that the lighting in the load-ing area was not good and that better lights weresubsequently installed. Inaddition,Robinsonpointed out, and a sample ticket supports his con-tention, that some of the tickets are thin pieces ofpaper and that the stamped destination is difficultto read even in a good light.The recordcontainsno evidence about the tem-perature in Charlotte on the evening of January 2but Robinson's testimony that he was in his shirtsleeves when he loaded the bus is undenied. Seealso Mahler's testimony,set forthinfra,about whenhe got his coat out of his bag in Fort Mill, SouthCarolina.Mahler did not say anything to Robinson aboutbeing on the wrong bus until the bus reached FortMill, South Carolina, which is about 25 miles fromCharlotte. It is undisputed that, when Mahler ex-plained what had happened, Robinson told Mahlerthat a Greyhound bus to Charlotte was due "in justa fewminutes," gave Mahler a dollar to pay hisfare, returned his ticket, and told him that a bus leftCharlotte for Asheville at 11:40 p.m.The record does not show the time the busreached Fort Mill but all of the circumstances makeit likely that it was about 9 p.m. or perhaps a littleearlier.Thereisnobus station in Fort Mill and the taxistand used as a bus stop was either closed or wasclosing.Robinson's next stop was at Chester, SouthCarolina, some 25 miles beyond Fort Mill. AtChester, he called Charlotte Dispatcher J. C. Kiser,who is related to President Love by marriage.Robinson told Kiser what had happened and askedhim to watch for Mahler when the Greyhound busreached Charlotte and to see that Mahler got onthe 11:40 p.m. bus to Asheville.24 Kiser, a witnessfor Respondent, did not testify that he criticizedother higher company official later learned that Kiser had withheld infor-mation,he would certainly have been in trouble)Kiser mentioned the in-cident in his nightly report to Chief Dispatcher Little. It is also difficult toreconcile various portions of Kiser's testimony concerning the circum-stances under which he gave a statement to Company Attorney Ray onJanuary 19, i e., more than 2 weeks later For the reasons stated,IcreditRobinson's testimony both in this respect and generally QUEENCITY COACH CO.485Robinson'sactionor suggested that Robinsonshould have acted differently.Instead,he merelyasked Robinson if Greyhound served Fort Mill as itadmittedly did.When the Greyhound bus reached Charlotte,Kiser spoke to the driver who said he had comethrough Fort Mill but had picked up no passengerthere. (It is undisputed that Mahler did not take theGreyhound bus.) Nothing in Kiser's testimony in-dicates that theGreyhound driver told Kiser that hewas late going through Fort Mill.When Robinson returned to Charlotte the nextmorning,he asked Kiser if he had seenthe boy andKiser answered in the negative.It is undisputed that when Robinson told Mahlerin Fort Mill that a Greyhound bus was due "in justa few minutes,"Mahler said "No," that he had atelephone number to call which obviously was hismother's number in Kannapolis,North Carolina. Itisalso undenied that Robinson told Mahler thatthere was no "use"to call becausethe Greyhoundbus would arrive "in just a little bit." Mahler'sstatements make it clear that he was not interestedin riding the Greyhound bus to Charlotte but in-tended to call his mother even before Robinson lefthim in Fort Mill.Mahler testified that he waited "close to a half anhour" and did not "see" the Greyhound bus and,impliedly, he never saw it. However, Respondentdid not call the Greyhound driver to testify aboutwhen he was due to and did go through Fort Millon January 2. Nor did Respondent introduce anyGreyhound records to establish that a Greyhoundbus was not due in Fort Mill at or about the timepredicted by Robinson or that the "run" was not onor about on schedule on January 2. See also Kiser'stestimony,supra.On the basis of the foregoing facts, I find thatRobinson was correct when he told Mahler that aGreyhound bus was due in Fort Mill very shortlyafter he left Mahler there. I also find that, whenBatts discharged Robinson,he knew about theGreyhound bus and that it was on or about onschedule on the evening of January 2.However, Mahler did not take the Greyhoundbus to Charlotte. Instead, he called Mrs. Aistrop inKannapolis. She was not home yet and he left wordfor her to call him at a pay station in Fort Mill. Mrs.Aistrop testified that she left the terminal beforeRobinson's bus did (he left at or about 8:05 p.m.)and stopped at a drive-in on her way home. She didnot state what time she got home.Assertedly, she called Mahler and he told herthat he got on the wrong bus and was "stranded" inFortMill.There is no evidence that Mahler toldMrs. Aistrop about the Greyhound bus to Charlotteor the 11:40 p.m. bus to Asheville. She assertedthat her husband was away and she made arrange-ments for her brother-in-law to take her to FortMilland for the babysitter to stay late. Shedescribed the night as "dreary" when she pot toFort Mill at or about 11 p.m. and said that it had"just began to sprinkle and was very cold." Mahlertestified that, at some undisclosed point, he got hiscoat out ofhis luggageand he said that it started torain just before Mrs. Aistrop arrived.Mrs.Aistrop testified that she "thought" shecalled the Company the next day (January 3) andfirst talked to a "Mr. Little," presumably ChiefDispatcher Little. On January 7, an insurance ad-juster visitedMrs.Aistrop and took statementsfrom her and Mahler. The adjuster asked if Mrs.Aistrop intended "to do anything about the in-cident" and she replied that she thought she could.When she asked his opinion about whether shecould do something "about it," the adjuster an-swered "that is whatever you think, that is not forme to say."About the middle of April, a parents' release wassigned and sometime thereafter, the Company paidMrs. Aistrop $100 which, she said, included $35 to$40 reimbursement for her expenses for having thebabysitter stay late and the cost of the trip to andfrom Fort Mill.According toMrs.Aistrop andMahler, theformer asked Robinson in Charlotte if his bus wasgoing to Indianapolis and he said it was. Robinsontestified that he thought that a woman put a boy onhis bus and felt sure that the woman asked the timethe bus would arrive at St. Petersburg, Florida. Thisquestion would have been consistent with the signon the front of Robinson's bus which read Miami(seeinfra),although the passengers for St. Peters-burg would have to transfer to another bus some-where along the line.Thereis nological reason why Robinson shouldhave answered Mrs. Aistrop as alleged. On the con-trary,Indianapolisdoes not sound anything like Au-gusta,Miami,or St. Petersburg although Augustacould be read for Asheville if the printing was notvery clear and the lighting was poor. There is noevidence that Robinson had ever driven the Indi-anapolis(or Chicago) bus and it is undisputed thathe had been driving the Augusta run for 18 months.And, on the evening of January 2, he was not driv-ing theIndianapolis (or Chicago) bus but, as usual,his route was south and his destination was Au-gusta.It is clear from the testimony of Dispatcher Kiserthat the sign on the front of Robinson's bus readMiami,which was consistent with the fact that thebus served Florida. Mrs. Aistrop herself agreed thatthe sign did not read Asheville but expressed theopinion that it read Charlotte and explained thatshe assumed that there had not been time to changethe sign.As stated earlier, Mahler had made several bustrips between Charlotte and Indianapolis and Mrs.Aistrop asserted that the bus Mahler boarded onJanuary 2 was in the lane in which the Indianapolisbus stood on the previous occasions. She alsotestified that the bus Mahler boarded was in thelane "they told me inside [the terminal] that the[Indianapolis]buswould load on." Cf. the 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of Dispatcher Kiser that he believed thatthe Chicago bus which,Iassume,was going west,was "right beside"Robinson's bus.Mrs. Aistrop's testimony makes it clear that theconditions in the Charlotte terminal on the eveningof January 2 were even more hectic than thosedescribed by Robinson.She mentioned the manybuses,the "grand rush,"the "stampede of people"with "everyone...running around trying to catchtheir buses."Perhaps,Mrs. Aistrop questioned the driver ofthe Chicago bus, which was "right beside"Robin-son's bus, and believed that he was the driver of thebusMahler boarded.With the many buses anddrivers too, I assume,she could easily have madesuch a mistake.It is also possible that she selectedthe bus(with the Miami sign)because it was in thelane she thought the Indianapolis bus had loaded inthe past. (Respondent does not claim that buses toor from certain points always load or unload in thesame lane.) In addition,she claimed that she hadalso been told by someone inside the station thatthe Indianapolis bus would be in the lane Robin-son's bus was in. It may be that the person whogave her that information,who might have been an"extra"ticket agent working during the holidayseason,was mistaken or she may have misun-derstood him. Thus, by her own admission, Mrs.Aistrop had two sources of "information"about the"right"bus for Mahler,aside from any driver towhom she may have spoken.The "correct"information which she believedshe already had would make it less likely that shewouldquestionanydriver.Moreover,hertestimony that the sign on the bus read Charlotte isrefuted by Dispatcher Kiser, a witness for Respon-dent.IfMrs.Aistrop's testimony about the sign onthe bus is unreliable,there is no reason to supposethat her testimony about her question and itsanswer is any more so.Her testimony about thesign and the question she allegedly asked the driverof the Augusta bus and his answer served to explainwhy she allowed her 15-year-old son to board theMiami bus. Although,for the reasons alreadystated, she could have been mistaken about thedriver she talked to, the sign on the bus read eitherMiami or Charlotte and she certainly did not readone for the. other.It is true that Mahler corroborated his mother'stestimony about her question and answer but hewas a young boy who might do what she told him orwhom she might easily persuade.Moreover,Mahlerwas not a wholly reliable witness for he, too, soughtto explain why he did not get off the bus when, be-fore leaving the station,Robinson announced itssouthward destinations by claiming that Robinsondid not make the announcement until the bus hadleft the terminal. See also his claim that he waitedfor a half an hour in Fort Mill without seeing theGreyhound bus. Indeed, he did not admit that heeversaw the bus.Cf. The facts set forthsuprawithregard to the bus'schedule and the time it wentthrough Fort Mill on the evening of January 2.Of course, Mrs. Aistrop began almost at once toconsider making a claim which would be improvedif the driver gave her correct information. By Au-gust,she had collected $100 damages and would beunlikely to fail to testify to something she said inthe statement she made in January.At the hearing,neither Mrs. Aistrop nor Mahlerclaimed to recognize Robinson as the driver Mrs.Aistrop(allegedly)questioned.Having considered all of the facts set forth aboveand having observed the various witnesses whiletestifying,Idiscredit all testimony which seeks toestablish thatMrs. Aistrop askedRobinsonifhisbus was going to Indianapolis and that he answeredin the affirmative.Inorder to build "good will" the Companyprobably leads members of the public to believethat it accepts as true every statement they make inconnection with a possible claim, particularly if theCompany has been negligent in at least one respect.Itdoes not follow,however,that it really believeseverything it is told especially when it knows thatthe speaker hopes to collect damages. In fact, theCompany says that it considers all of the facts indetermining whether or to what extent a driver hasbeen at fault.In the light of all of the facts,including Robin-son's driving record, the fact that his bus was notgoing to Indianapolis,and the fact that the sign onhisbus read Miami,Ido not credit SupervisorBatts'implied claim that he believed that RobinsontoldMrs.Aistrop that his was the bus to Indi-anapolis.Robinson obviouslymisreadMahler'sticket under less than perfect conditions but thisdoes not mean that Batts believed that he also saidthat his bus was going to Indianapolis when it wasgoing to Augusta.In considering Batts'credibility and good faith Inote that he asserted,without any supportingevidence,that it was discovered in May that thedriving"logs" of Dale, the other alleged dis-criminatee,were"incorrectly drawnorfalsified."(Emphasis supplied.)Respondent's counsel statedthat the logs were available but suggested that inorder"to save time,"their production be post-poned.They were never produced and no othercompany witness repeated Batts'charge.Batts'willingness to make such an unfounded and so seri-ous a charge against one of the discriminatees castdoubt on his reliability generally.If he would makesuch an unwarranted accusation against Dale, I amunable to accept his unsupported word in anyrespect.In fact,Batts disclosed his willingness to exag-gerate, at the very least,by claiming that RobinsonleftMahler in Fort Mill "to get home the best way"he could.Other examples of Batts'testimony arediscussed elsewhere.Certainly,Robinson made a mistake when he QUEENCITY COACH CO.failed to read Mahler's ticketcorrectlybut it is un-disputed that this was far from being the first timethat a passenger had found himself on the "wrong"bus.The record also makes it clear that in mostcases, the drivers were not even reprimanded.25 Itwas perhaps partly for these reasons that Respon-dent chose to base its case against Robinson vis-a-visMahler primarily on the fact that he left MahlerinFortMill under the circumstances previouslydescribed.c.The Company's position re: the Mahler incidentAs indicated above, generally undisputedtestimony concerning various incidents shows thatit isnot unheard of for a driver to find that he has apassenger on his bus who should be on a differentbus. Furthermore, SupervisorBatts'testimony that"specific"instructionshave been given to thedrivers about what to do in such cases indicatesthat the Company's experience has convinced itthat one will happen now and then.According to Batts,the drivers are told to takesteps to protect the passengers and to get themgoing in the right direction on the first schedulewhich will take them to wheretheyare going "asquickly as possible." At another point, Batts men-tioned only the latter instruction and it was this onehe stressed.However,Iassumethat drivers understand thatpassenger safety must always be considered.When Mahler told Robinson in Fort Mill thathe-Mahler-was on the wrong bus, Robinsoncould not get Mahler on the bus he was supposed totake.However,theGreyhound bus to Charlotteand the11:40 p.m.bus outof Charlotte providedone solution and Robinson's efforts to get Mahleron both buses were wholly consistent with theCompany's instructions that,in such situations, thedriver should get the passenger on his way to hisreal destination as quickly as possible.It is equallyclear that Robinson's actionswould have achievedthat result if Mahler had followed his instructions.It is also obvious that Mahler would have missedthe Greyhound bus if Robinson had taken him toChester, the next stop, where there was a bus sta-tion.Nor is there any evidence that Mahler couldhave reached Charlottein timeto get the 11:40 busif Robinson had taken him to Chester.Batts admittedthat he did not think that Robin-son acted "deliberately" or "maliciously" or inorder to "hurt" the Company but said that he con-sidered that Robinson's judgment was "very poor"and that he was guilty of gross negligence in leavingMahler in Fort Mill. But Robinson's action should"'For example,Driver Dale testified that several years before,he leftCharlotte at 6.30 p.m for Jacksonville,North CarolinaHe gotoff duty atJacksonville at orabout 10:15 p.m and,long after he had gone to bed, hewas awakened by the dispatcher who asked if he had three tickets forJacksonville,FloridaHefound the Florida tickets and learned that the pas-sengerswere going to Jacksonville,Florida,not Jacksonville, NorthCarolina.He estimated that the passengers were delayed about 15 hours487be judgedin the lightof all of the facts not merelythe time,theweather,Mahler's age, and theabsence of a bus station.There is also the undisputed fact that theGreyhound bus was due in Fort Mill in a fewminutes whichmeant thathe would have to waitoutside for only a very short time. If he had takenit,he would have been back in Charlottelong be-fore Mrs. Aistrop reached Fort Mill and in plenty oftime to take the 11:40 p.m. bus to Asheville. Evenif he was determined not to take the 11:40 p.m.bus, he could havegoneback to Charlotte andcalled his mother from there.Kannapolis is muchnearerto Charlotte thanit isto Fort Mill. In addi-tion, Robinson's actionswere completely in accordwith the instructions given the drivers.See alsoRobinson's call from Chester which showed his in-terest in Mahler andin getting him on hisway to In-dianapolis as quickly as possible.Batts admittedly did not balanceRobinson's longrecord against his mistake for he testified that hefelt that a driver with Robinson's long experiencewas more to blame than a less experienced driver.Batts could and I think would have used the reverseargumentif the driver had been comparatively new.When asked oncross-examinationa hypotheticalquestion, i.e., whetherhis conclusion concerningRobinson'sFort Mill decision would have been thesame if Mahler had taken the Greyhoundbus, Battsreplied that he could not say what his attitudewould have been if the facts had been different,that he acted on the basis of "what did happen." Inshort, Batts revealed that his chargesagainst Robin-sonwerebased primarily if not entirely upon thefact that Mahler failed to take the Greyhound bus.To ignore the Greyhound bus when assessingRobinson's conduct and the good faith of the Com-pany's charge that he was guilty of grossnegligencein FortMill islike considering a charge of malprac-tice by a doctor without taking into considerationthe undisputed fact that the medicine he prescribedwould have improved the patient's condition andthat the medicine failed to do so only because thepatient did not take it. It is clear that Mahler's waitin Fort Mill was attributable entirely to his decisionto prescribe for himself.26Few employees work for 24 years without a fewmistakes but Batts' testimony that Robinson's longrecord made him more to blame means that thelonger and better a driver's record is the more like-ly he is to be discharged if he makes a mistake. I donot believe that this is the Company's policy.Ialso note that the Company showed no interestineffectuating a prompt settlement as it surelywould have wanted to do if it had believed thatLater,Batts spoke to Dale and told him that he should pay a "little more at-tention to the State"Batts' statement was the only "reprimand"Dale everreceived because of the incidentt"The abovecomments are limited to Respondent's claims based on theFort Mill aspect of the case and are inapplicable to Robinson's failure toread Mahler's ticketcorrectly 488DECISIONSOF NATIONALLABOR RELATIONS BOARDRobinson was guilty of"gross" negligence.The un-favorable publicity of a lawsuit would in itself havebeen a motive for settling Mrs. Aistrop's claim. Andits failure even to speak to Robinson about the in-cident until January 17 is scarcely consistent withitsclaims at the hearing.Cf. Batts'claim that hesuspended Driver Dale while he investigated arumor that had nothing to do with a passenger. Seeinfra.IfMrs. Aistrop had sued the Company, theRespondentno doubt wouldhave argued in mitiga-tionthat,when Robinson learned about hismistake, he sought to get Mahler on a bus to Char-lotte and that Mahler's wait in Fort Mill and Mrs.Aistrop's trip were caused by Mahler's failure totake the Greyhound bus.Doubt is also cast upon Batts' credibility andgood faith by his testimony concerning what Robin-son should have done in Fort Mill. According toBatts,Robinson should have called DispatcherKiser from Fort Mill and arrangements could havebeen made for a car for Mahler. But Mahler wouldhave had to wait far longer for a car than he wouldhave had to wait for the Greyhoundbus.27 Battsalso spoke of sending Mahler to "Gastonia or someplace"although he did not explain why Mahler'ssituation would have been improved by sending himto "Gastonia or some place."Batts also indicated that if Robinson had calledDispatcher Kiser,the Indianapolis bus would havebeen instructed to wait for Mahler which Battsdescribed as the "manner in which we usually try tohandle"such situations.There is no evidence tosupport the latter claim and it is clear that the Indi-anapolis bus was due to leave Charlotte at or aboutthe same time Robinson left.Inmy opinion,Batts'testimony about whatRobinsonshould have done was prompted solely byhis need to make a case against Robinson for heignored the fact that special arrangements were notnecessary because of the Greyhound bus.IfRobinson had called Dispatcher Kiser fromFort Mill, there is no evidence that he would havetold Robinson to do any of the things Batts sug-gested at the hearing. When Robinson called Kiserfrom Chester, Kiser did not criticize Robinson'sdecision or suggest that he should have acted dif-ferently.Kiser only asked assurance about theGreyhound bus whichsuggests,at the very least,that Kiser would have told Robinson to do preciselywhat he did which, after all, was consistent with theCompany's instructions.Furthermore, I do not believe that Mahler wouldhave followed any of Batts' suggestions, even ifRobinson had made one or more of them, for hewas clearly determined to call his mother and askher to come for him. Certainly, he would haverefused to go to "Gastonia or some place."Mahler's determination to wait for his mother tocome for him makes it clear that he was not upsett'Batts' claim that Robinson should have sent Mahler to Charlotte bytaxi also ignores the bus as well as the fact that the closing of the taxi stand,by the weather, the time, and the absence of aplace to wait and he did not testify that he was. Ifthe weather was bad, as Respondent implies, Ma-hler would certainly have taken the Greyhound busto Charlotte even if he had been determined to callhismother from there. He obviously knew that itwould take about 2 hours for Mrs. Aistrop to reachFort Mill.The most likely explanation for Mahler's failureto go to Indianapolis for about 2 weeks is that Mrs.Aistrop wanted him in Kannapolis or Charlotte as a"witness" in connection with the claim she wasmaking against the Company. Mahler did not ex-plainwhy he did not go to Indianapolis on orshortly after January 3 but, failing to do so, he ex-tended his Christmas vacation and his visit with hismother.After having observed Mahler as a witness, Icredit Robinson's testimony that he believed thatMahler was16 or 17.Mahler'smanner was con-fident and I am sure that it was equally so whenRobinson left him in Fort Mill with instructionsabout the Greyhound bus and the 11:40 p.m. bus toAsheville.d.The alleged incident on January 15(1) IntroductionAccording to Respondent, a 12-year-old Negroboy boarded Robinson's bus in Rock Hill, SouthCarolina, on the morning of January 15, 1966, anddid not get off when the bus reached Charlotte ator about 8:30 a.m. Robinson drove the bus fromAugusta, Georgia, and Respondent claimed that hefailed to check it before leaving it to be taken tothe shop by a service driver and, therefore, failed tosee that the boy was asleep on the back seat. As aresult, the boy was taken to the shop where busesare cleaned and any minor repairs are made beforebeing returned to the station to go out again. Thetrip to and from the shop takes 20 to 30minutes.Before leaving a bus at the end of a "run," thedriver is supposed to check it to make sure that nopassengers are still on board and to recover anypersonal property left behind by passengers.Chief Dispatcher Little, a witness for Respon-dent, testified that he saw Robinson "walk to theback of the bus" and "look" before he left it on themorning of January 15.William A. Goff, a witness called by counsel forthe General Counsel, worked as a service driver in1964 "under" Shop Foreman E. T. Blackwelder.Goff testified without denial that Blackwelder in-structed him that, before driving a bus from the ter-minal,he shouldcheck the bus and make sure that there wereno parcels, pocketbooks, or valuables left onthe bus or passengers, and [he] was instructedeven to open the restrooms and to check those.upon whichRespondent relied,means that Robinsonwould have had dif-ficultyfinding a taxi QUEEN CITY COACH CO.Respondent'switness claimed that the servicedrivers are not supposed to check the buses exceptsuperficially before driving them to the shop. How-ever, Shop Foreman Blackwelder did not deny thathe gave Goff the instructionsGoffattributed to himand Respondent called not one service driver totestify about their instructions.According to Blackwelder, the service driversonly look around and ask any one they happen tosee to get off.Aftergiving several evasive answersabout the duties of these men, Blackwelder, theirforeman,answered"1would suggest that you askthe service boy [sic], I don't know, sir."Such testimony is so contrary to commonsensethat it raises a question at the outset,about the re-liabilityof Respondent'sevidence generally con-cerning the incident which supposedly happened onJanuary 15. See also Chief Dispatcher Little'sequally improbable claim, "I don't think" serviceboys"have instructions as to what not to take overto the shop." At another point, Little testified thata service driver is "not supposed"to. take a buswith a passenger on it to the shop and Blackwelderagreed that the "boys"are not supposed to take apassenger to the shop"knowingly."It is logical that the Company would want thebuses checked carefully a second time especially if,as it contends,taking a passenger to the shop is avery serious matter.A second check might alsomean that a passenger would make connection withanother bus he might miss otherwise and that lostproperty might be returned before its owners leftthe station.Goff's testimony is inherently creditable,it is un-denied, and I credit it. The testimony of Respon-dent's witnesses is improbable on its face and I dis-credit it.Ifind,therefore,that service drivers arerequired to check the buses carefully before takingthem to the shop.Respondentdid notcall as a witnessthe servicedriver who drove Robinson's bus to the shop onJanuary 15 and there is no evidence that he waseven told that there was a boy on the bus. The mostlogical explanation for Respondent's failure to callthe service driver is that he would have testifiedthat he checked the bus and that there was no boyon it.If he did not check the bus, he should havebeen reminded,at least,of his duty to do so.Respondent did not explain why it made no effortto call either the boy or Davis, the latter being theman who supposedly was at the station to meet theboy.Allegedly,Davis lived in Charlotte and theboy'smother worked for him.In addition, therewas almost certainly someone in Rock Hill whocould have testified about seeing theboy board thebus to Charlotte on the morning of January 15 butno such person was called as a witness.Obviously,Respondent had no complaint against Robinson un-less it could establish that the boy was on Robin-son's bus and,ifhe was on the bus,firsthandtestimony was available to establish that fact.489Respondent also claimed that it is virtually un-heard of for a passenger to be taken to the shop.Thus, Shop Foreman Blackwelder, who beganworking for the Company in 1944, was asked thefollowing question and gave the following answer:Q. Have you ... ever had passengersbrought over to the shop before in that kind ofsituation, sir?A. I am trying to recall. I would not say overonce or twice over the years that I have beenthere....However,Blackwelder's testimony set forthbelow makes it very clear that such incidents aresufficiently frequent that he has developed a policyabout how to handle at least those which involvesleeping children. In his words:Idon't disturb themas a rule,because youwake them up and they are lost and they willcry and when they are asleep carry them backto the station first. [Emphasis supplied.]Although each passenger found in the shop, in-cluding each child Blackwelder did and did notwake up, was left on a bus by a driver, there is noevidence that any driver had ever been so much asreprimanded for leaving a passenger on a bus. Noris there any testimony that the drivers are told thatit is a serious offense to allow a passenger to betaken to the shop.There is no evidence that a trip to the shop en-dangers a passenger in any way and it is clear thatthe only adverse effect would be the resulting delayto him and to any one at the station to meet him.An examination of the testimony of the variouswitnesses also suggeststhat they were describing,knowingly or unknowingly, events which happenedon some other date or at some other time of day.For example,inmost cases,experienced counseldid not ask the witness to give his independentrecollection of the date or the approximate date ofthe incident he was about to describe but includedinhis introductory questions the date and someother facts basic to the Company's version aboutwhat happened. Such questions avoided the dangerthat one or more of the witnesses would disclosethat his testimony concerned an incident whichhappened on a different date. And, of course, suchquestions are not necessary if the witnesses have in-dependent knowledge about the date and otherfacts.As for the date, company counsel "directed"Foreman Blackwelder's "attention"to "a periodlastwinter" and asked if he recalled getting a callfrom the dispatcher about "somebody [who] mighthave been left on a bus." When Blackwelder wasasked later if he recalled the date on which a boywas found on a bus in the shop, he said only that itwas "back in the mid-winter."The first question which company counsel askedChief Dispatcher Little was:Mr. Little were you at the terminalon a Satur-day in the middleof January, when this- 490DECISIONSOF NATIONALLABOR RELATIONS BOARD[counsel then referred to the testimony ofcompany witness Dees about his part in theevents on January 15 ]. [Emphasis supplied. ]Company counsel also directed the "attention"of companywitnessAlfred CharlesDees to an "in-cident about the middle of January 1966" and alsoasked if Dees recalled an incident"of a boy beingleft on a bus after it was unloaded." Dees works inthe shop office but occasionally acts as a servicedriver on weekends. As a result, his testimony thatthe incident he described happend on Saturday haslittle significance.Going back to Blackwelder, he admittedly couldnot recall the number of the bus, such as No. 6460,or the "run" it had just completed and he did nottestify that he recalled the time of day or the day ofthe week he found a boy on a bus in the shop. Ifsuch incidents are as rare as Respondent claims andif this specific incident was brought to Blackwel-der's attention by a call from Chief Dispatcher Lit-tle,as claimed, it would seem that Blackwelderwould have been able to recall, in August, the dateor the approximate date of the alleged incidentwhich he clearlywas unableto do. Of course, hedid not claim to know or even to have been told thename of the driver who brought the bus to Char-lotte. In short, Blackwelder's testimony, at best,establishesonly that a boy was foundon a bus inthe shop "back in the mid-winter." In view ofBlackwelder's admission that, "as a rule" he doesnot wake up sleeping children because they willcry, he obviously would have no reason to re-member one particular incident. However, Respon-dent's counsel solved that problem and "tied" theincident to the one about which Chief DispatcherLittle testified by asking if Blackwelder recalledgettinga call from Little about "somebody" who"might have been left on a bus." Similarly, counsel"tied" the incident Little was about to describe tothe one described by company witness Dees byreferringLittletoDees' testimony and by askingLittle if he was "at the terminal on a Saturday inthe middle of January."Furthermore, the testimony of Little, Dees, andBlackwelder casts doubt on whether Little andDees were describing the incident attributed byBlackwelder. Thus, both Little and Dees testifiedthat, when Little called Blackwelder, the latter toldLittle that the bus was almost ready to return to thestation. But Blackwelder testified that the bus hadnot been serviced when Little called. In fact, ac-cording to Blackwelder, Little called "while the buswas in transit"and asked him "when the bus gotthereto checkand seeif you havea passenger."(Emphasis supplied.)In addition, if Little called Blackwelder on anyoccasion when a bus was about ready to return tothe station and asked him to check to see if therewas a passenger on it, these facts make it doubtfulthat such incidents are very rare or that,when theydo occur, they are regarded as very serious. If, asRespondent claims, finding a passenger on a bus inthe shop is both very rare and very serious, the em-ployee who cleaned the inside of the bus and whowould have seen the boy, if he was there, wouldsurely have notified Blackwelder immediately. Inthe absence of such a report, the passenger wouldbe returned to the station without Blackwelder'sever knowing that he had been in the shop. Ofcourse, no rank-and-file shop employee testifiedthat there was even a boy on a bus in the shop inthewinter of 1965-1966 although, according toDees, the bus which brought the boy from the shophad been"washed inside"and the windows andwindshield apparently had been cleaned althoughthe sides, front, and rear of the bus were "dirty."(Emphasis supplied.)Cf. Blackwelder's testimonythat the bus had not arrived when Little called andthat Little instructed him to send the bus back tothe station immediately, presumably without wait-ing until it had been cleaned.(2) Further testimony of Respondent's witnessesShop Clerical Employee Dees testified that heand a regular service driver reached the station ator about 8:30 a.m. to drive two buses to the shop.Dees asserted that, at or about that time, Robinsonbrought the bus in from Augusta, which Deesdescribed as Robinson's regular "run," and that hesaw and recognized Robinson when the latter gotoff the bus. Dees also said that he saw a man namedDavis, with whom Dees had been acquainted for 40yearsnearthe bus. Dees did not claim that he sawChief Dispatcher Little who testified that he spoketo both men,presumably Davis,and Robinson nearRobinson's bus.The service driver who came to the station withDees took Robinson's bus to the shop and Deeswent to Little's office and was told that the secondbus would be late. He then went inside the terminalwhere, by chance, he met Davis. According toDees, Davis told him that he had come to meet aboy who was supposed to arrive in Charlotte on the8:30 a.m. bus from Rock Hill and also said that theboy's mother worked for Davis and that the boyspends most weekends with his mother in Char-lotte.Dees then took Davis to Chief Dispatcher Lit-tle's office to help him find out anything he couldabout the boy.Although counsel asserted that Dees' testimonyabout what Davis told him was offered only to ex-plain his later actions and those of other companyrepresentatives,histestimony and the similartestimony of others provides many of the most im-portant and persuasivefacts.As demonstratedin-fra,Dees' testimony about what Davis told him ismuch more detailed than was necessary to serve thelimited purpose stated and, in effect, Dees andothers were used to get into the record "facts" whichwould otherwise be missing because of Respon-dent's failure to call Davis and the boy. Eventrained legal minds are not immunefrombeing per-suaded subconsciously by "facts" which they read QUEENCITYCOACH CO.491"in the record."Such persons,particularly thosewhose time is limited,may, understandably,recallonly that the record contains testimony about such-and-such.The testimony of Dees is a good example and hishearsay testimony in particular has been referred toherein for it would be difficult to present a coherentand understandable account without it. However,the real vice in Dees' hearsay testimony and thatof others is that, on its face, it provides consider-able persuasive "proof" of the basic fact whichRespondent mustprove, i.e., that the boy ac-tually boarded Robinson's bus.Thus, Dees testifiedthat Davistoldhim that the boy usually comes toCharlotte on weekends to visit his mother therebymaking it probable that he came on Saturday,January 15. Thesame istrue of Dees' testimonythat DavistoldDees that he had called Rock Hilland wastoldby some unidentified person that theboy got on a company bus that morning. Suchtestimony not only adds to the impression that theboy came to Charlotte that Saturday, but alsoeliminatesboth the possibility that he rode theGreyhound bus which, Dees said, stops at Rock Hillat or about the same time Robinson does and thepossibility that the boy came on a later bus perhapsbecause he overslept.As a matter of fact, evenDees did not quote Davis as saying that the boy al-waysrode a company bus or that he always arrivedin Charlotte at or about 8:30 a.m. although this isthe impression given by the record. Of course,there is no legal proof that Davis called Rock Hillbut, assuming that he did, Davis did not tell Deesthat the person to whom he spoke saw the boyboard the bus. Perhaps he only knew what he hadbeentoldor he may have merely assumed the factbecause the boy usually or often went to Charlottefor the weekend.Dees also testified that Chief Dispatcher Littletoldhim that there was only one section (bus) fromAugusta that morning which further strengthens theprobability that the boy was on Robinson's bus.But, in this case, Dees' hearsay testimony was un-necessary because Little, who no doubt knew thenumber of sections, was a witness.However, he wasnot asked the number of sections coming from Au-gusta on the morning of January 15. Obviously, theboy could just as easily have boarded a companybus driven by someone other than Robinson if therewere additional sections. Nor is there any evidencethat no other company buses stop in Rock Hill at orabout the time Robinson did although their point oforigin was not Augusta. It is also possible that theCompany and others operate short-haul or "local"buses in the Rock Hill section of South Carolina toprovide transportation for commuters, at least dur-ing the morning and evening"rush" hours if the"through"buses are loaded.Actually, Davis' reported call to Rock Hill sug-geststhat Davis knew that the boy did not alwaysride a company bus or the one that arrived at Char-lotte at 8:30 a.m. It also suggests that Davis knewthat the boy occasionally did not come at all eitherbecause he was sick or because he wanted to stay inRock Hill for some reason. Also, it is at least possi-ble that Davis made a mistake about when and onwhat bus the boy would arrive.But the mainpoint is that the many "facts" Deessaid that Davis gave him were not necessary to ex-plain the later conduct of Dees and others. Thatpurpose could have been achieved if Dees had saidonly that Davis had told him that he was at the sta-tion to meet a boy who, supposedly, was on theCompany's 8:30 a.m. bus but did not get off.The "explanatory" evidence rule is not meant toallow a party to put into the record many factswhich tend, subconsciously, to prove a basic fact. Itcertainlyisnot meantas a substitute for callingavailable witnesses who know the facts and whosedemeanor can be observed and who can be cross-examined.Certainly explanatory testimony is oftenrelated in a conclusionary way to thebasic issue, as,for example, is testimony that A reported to B thatC broke a piece of machinery, offered to explainB's later actions.But the rule does not mean thatthe party is permitted to strengthen its contentionthatC actually broke the machine by having Adescribe exactly what C did. In the instant case,however, the "details" were provided by thetestimony of Dees and others about what Davis(supposedly) said and such testimony was necessa-ry only because of Respondent's decision not to callDavis and the boy as witnesses.But Dees didtestify about whathesaw and did.Although he allegedly saw Robinson get off the busand sawDavis waitingnearby, Dees did not esti-matehow far away he was at the time. This is animportantfact in determining Dees' general credi-bility and whether he saw what he said he saw forhe admitted, "I can't see so good. I had an opera-tion," and also admited that he could not see wellenough to say whether Davis was in the courtroom.It is clear, however, that he was not near enough toRobinson's bus on January 15 to speak to Davisand he did not walk over to Davis in order to do so.Nor did Dees mention having seen ChiefDispatcher Little who testified that he was atRobinson's bus although Little, the chief dispatcherand President Love's nephew, was likely to be amore familiar figure to Shop Clerical EmployeeDees than Robinson who was only one of manydrivers who come and go around the station.There is nothing distinctive about Robinson's ap-pearance; he does not have red hair and he is notunusually tall, fat, or thin. Uniforms tend to makemen look alike especially at a distance, unless thereis somethingabout them which makes them easy torecognize or unless they are members of theviewer's family or his close friends. And a man withpoor eyesight would find it even more difficult todistinguishone uniformed driver, who has no easilyrecognizable characteristics and is not a close rela-tive or friend, from another driver at a distance. Ido not believe that Dees recognized even Davis at 492DECISIONSOF NATIONALLABOR RELATIONS BOARDthis time because of Dees' eyesight,the distance,his failure to go over to speak to him, and Dees'failure to see DispatcherLittle.It is probable that,when he talked to Davis later, the latter told Deesthat he met the Augusta bus-if he did talk toDavis.At times,Dees himself seemed to be basing hisidentification of Robinson on facts other than hisability to recognize Robinson. Thus, he explainedthat the bus had come from Augusta and the Char-lotte-Augusta schedule was Robinson'sregular"run." Thus, he said at one point, "I just know"that it was Robinson because the bus had comefrom Augusta and that was Robinson'sregular"run," and,"when he got off, I just happened tonotice that it was him."Dees did not explain how he knew that the bushad come from Augusta or how he knew which wasRobinson's regular"run" when there are so manydrivers and runs and Dees does not work at the ter-minal but in the shop office.He stated these facts, Ibelieve, because he was later told them either byDavis or some company representative.Cf.Dees'testimony that the bus which he later met and onwhich the boy returned from the shop was Robin-son's bus because"they said it was....Ican't saypositively. "In view of the foregoing facts, I find that Dees didnot recognize the driver of the Augusta bus. As amatterof fact,this finding is of little importanceperse because I find that Robinson was the driver. ButDees'willingness to testify that he saw somethinghe did not see casts doubt upon his credibilitygenerally.Of course, the date of the incident hedescribed was incorporated in counsel's questionand no one knows what date he would have givenhad he been asked the date on which he met Davisinside the station.Itwould require considerablecourage for a rank-and-file employee to "correct"counsel knowing that management considered theincident important.Littlelikewise was not required to give the dateso that,again,no one knows what date he mighthave given had he been asked. According to Little,he was near Robinson's bus when it arrived and sawRobinson walk to the back and "look."Little saw a man, who will be referred to asDavis,who seemed to be looking for someone.When Davis apparently failed to locate the personhe was looking for, he asked Little if the bus camethrough Rock Hill and Little told him it did. Davisthen told Little that he was looking for a "little"Negro boy who was supposed to be on the bus butwho had not gotten off. Little admittedly did notask Robinson any specific questions about a littleNegro boy who boarded the bus in Rock Hill and,supposedly, had not gotten off although Robinsonwas the only person in Charlotte (except the boy, ifhe was in the bus) who had or might have had ac-tual information. Little did say that he asked Robin-son if he picked up "anyone" in Rock Hill andRobinson said that he did not. I do not credit Lit-tle's testimony about what he asked Robinson andwhat the latter answered. Robinson had four RockHill tickets on January 15 and knew that Littlecould check his answer by looking at his report.More importantly, Robinson had no reason toanswer falsely because he was unaware that one ofhisRock Hill passengers was supposedly missing.I also believe that, if Little had asked Robinson anyquestion, it would have been a specific one becausethe driveralone-inCharlotte-should have beenable to provide information. I also believe that,because of the Mahler incident, Robinson wouldhave noticed particularly a child traveling alone,would have looked at his ticket carefully, andwould have made sure that he got off where he wassupposed to.Similarly, Little did not ask Robinson to checkhis bus again,did not check it himself,and did notsuggest that Davis check it. Little did not claim thathe made any suggestion about how Davis might findthe boy as, for example, by having him paged. AndLittle did not ask Davis for the latter's name andtelephone number so that Davis could be notified ifthe boy was found or arrived after Davis left.Ido not believe that Chief Dispatcher Littlewould have been so indifferent if Davis spoke tohim in the vicinity of Robinson's bus.Allegedly, hewas not indifferent when Davis came or wasbrought to his office shortly thereafter although Lit-tle did not explain the change in his attitude. At thelater time,he allegedly promptly called ShopForeman Blackwelder.It is clear from Dees'testimony that nothing wassaid in Little's office, by either Davis or Little,which caused Dees to believe that Davis had talkedto Little earlier. In fact, Dees obviously believedthat Little did not know about the missing boy untilDees took Davis to Little's office. Although Deessupposedly acted as spokesman, Little did not men-tion Dees'presence and clearly implied that Daviswas alone.A logical explanation for these conflicts is thatLittle either did not talk to anyone near Robinson'sbus or that the man who came to his office was adifferent man. And Dees could have been describ-ing one visitto Little's office and Little could havebeen describing a different visit.As a matter of fact, Little's own testimony causesme to find that Little did not talk to Davis on anydate near any bus.But his and Dees' testimonyabout recognizing Robinson served to"connect"Robinson with the affair,a necessary element inRespondent's case against Robinson.But Respondent's testimony about what followedafter is even more contradictory and is even moredifficult to reconcile with the one incident theory.Allegedly, at some point, someone decided forsome unexplained reason that Davis should betaken to the office of Company Attorney Ray. Ac-cording to Dees, after Little talked to Blackwelder,Little left his office briefly and when he returnedasked me ... how about taking Mr. Davis up- QUEEN CITY COACH CO.stairstoMr. Ray's office,he wants to talk tohim.[Emphasis supplied.J2tlBut Little did not mention having said anythingtoDees that day or even to having seen him. Nordid Little mention having talked to or seen Attor-ney Ray that day.The latter omission is particularly significantbecause Ray testified that Little (not Dees) broughtDavis to his office and, while there, told Ray thatRobinson was the "guilty" driver. Indeed, Raytestified that he had nothing to do with the decisionto take Davis to his office and did not know that hewas coming.Obviously,Dees knew that he took Davis toRay's office and he probably did on some date. Raylikewise knew that Little brought a man to his of-fice on some date for he could not have mistakenDeesfor Little,the latter beingthe chief dispatcherand President Love's nephew. But both Dees andRay could have been testifying truthfully assumingthat Dees took one man to Little's office on onedate and Little took a different man to Ray's officeon a different date.29 Davis, of course, knewwhether his friend Dees or someone else took himto Ray's office but Davis was not a witness.IfRay did not send for Davis, who decided totake Davis to Ray's office and why? The recordprovides no answer.Ifany incident involvingRobinson happened on January 15, Dees'testimonymakes it clear that Davis was taken to Ray's officeafter the boy had been located,i.e.,while Daviswaited for the boy to return to the station. Cf. Ray'stestimony, quotedinfra,which indicates that he ex-pected no trouble after the boy was united withDavis and Ray's opinion would have been the same,surely, if he had known that Davis had been toldthat the boy was in the shop and would come backshortly.Davis, unlike Mrs. Aistrop,gave no indication atany time that he wouldcausethe Company troubleand he did not do so. Even after Davis got no helpfrom Little near Robinson's bus, all he did was togo inside the station and, according to Dees, Daviswent to Little's office only at Dees'suggestion.Clearly, allDavis wanted from beginning to endwas to find the boy and take him home. He filed nocomplaint and gave no indication that he would fileone.Under these circumstances, there was noreason why he should be interviewed and, as itturned out, he asked to give and sign a statement.30According to Ray, after Little brought Davis toRay's office, Davis told Ray about coming to meetthe bus and Ray prepared a one-page statement,dated January 15, which Davis signed in Ray'spresence. After Davis left, Ray entered Robinson'sname on the statement as thedriver of the bust"The latter statement is but another example of Respondent's use ofhearsay testimony about a "fact"unnecessary to explain later actiont"Respondent does not claim that two men were brought to his office onJanuary 15 with the same problem493based on the information Ray said Little gave himwhile Davis was in Ray's office.But Deestestifiedthathetook Davis to Ray's office after Little askedhim to, saying that Ray wanted to talk to Davis.And if Little was in Ray's office that morning, hefailed to mention either that fact or that he toldRay the driver's name.Dees testified that he meant what "they said," itwas Robinson's bus when it returned from the shop,that the boy was on it, and he took him to Ray's of-fice.Ray admitted that once Davis and the boy gottogether, he "didn't really envision" that the in-cident would "give rise to any serious law suit." AsRay put it, once the boy was found, "I took it thatthat took care of the situation," that it "sort of ter-minated it really."In light of all the facts, including Attorney Ray'stestimony that Little brought Davis to his office, thefact that the statement prepared by Ray is datedJanuary 15 and states that the incident happenedthe same day is not conclusive. Among other factsconsidered is Ray's testimony that he noted Robin-son's name on the statement that day based on theinformationfurnishedbyLittle.ButDees'testimony and the absence of any testimony by Lit-tle that he so much as talked to Ray in January con-vinces me that Ray did not talk to Little that dayand, if Ray's testimony is unreliable in that respect,Icannot accept it in others. In fact, the dates in thestatement, all in Ray's writing, may be one of thereasons Davis was not a witness. I think it possible,even probably, that Davis was involved in somesuch incident on some date and he may even havesigned a statement upon being assured that the datestated was correct. If he did not recall the date ofthe incident but only that it happened on Saturday,he might easily have accepted the Company's wordabout the date (January 15 was a Saturday) andthat it was "better" to have the statement dated thesame day. Or he may have accepted the Company'sassurance that the statement correctly stated thefacts and signed it without reading it or after read-ing only the "facts," i.e., without noticing the pur-ported date of the statement. The whole affair wasof little importance to him after the passage of timeand persons have been known to sign documentswhich gave rise to serious consequences to them-selves without reading them carefully.But most important of all, Davis did not swear tothe truth of the facts set forth. However, if he werea witness,he would be under oath and the giving ofan unswornstatement and testifying under oath arequite different things. As a witness, Davis would belesswillingto accept the Company's word andwould seek to establish the date independently as,for example,relatingthe time of the incident to agerswho had been taken to the shop in the past,including thoseBlackwelder did and did not wake up It is equally probable that some ofthose persons had asked questions of company representatives If so, thereis no evidence that any such persons had even been taken to the office ofthe Company's attorney,interviewed,and asked to sign a statement 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate he did know. Or he might testify that he didnot know the date but that he knew that he did notsign a statement the same day. He would also becross-examined which, as Respondent well knew,involves a major risk if the witness is not telling thetruth or is unsure of the "facts" about which he hastestified to in response to careful questions ondirect examination.The risk of calling the boy as a witness was asgreat or greater.Even on direct examination, hemight volunteer information when answering coun-sel's questions and the danger of damaging answerson cross-examination would be even greater.In any event, Respondent decided for some unex-plained reason not to call either Davis or the boyand, as the repeated references to the fact indicate,Ibelieve that it did so only because it did not wanttheir testimony in the record. The courts hold, as Ido, that a party who fails to call available and logi-cal witnesses does so because their testimony wouldhurt rather than help its case. Cf. Respondent'scalling of Mrs. Aistrop and Mahler.My douts about the date of the Davis incident arebased on the Company's own conduct as, for exam-ple, Little's inexplicable failure to question Robin-son on January 15 and to check the bus or have itchecked again. Then, too, Ray did not mention theincident when, 2 days later, he interviewed Robin-son but dealt only with the Mahler affair. Similarly,Ray did not mention it in his January 20 memoran-dum to Batts and did not include the Davis state-ment among the attachments. See also Batts' state-ments when he discharged Robinson.If the incident happened on January 15, and in-volved Robinson, it is beyond belief that Respon-deent would have failed to question Robinson or tomake any reference to it.According to Ray, when the boywas inhis office,he gave a ticket stub to Davis who gave it to Ray. Itis numbered and, according to Respondent, a ticketwith the same number was found among thoseturned in by Robinson on January 15. On its face,the ticket stub is very convincing but examinationreveals that its weight depends upon the credibilityof Respondent'switnesses.Again, the most significant facts are things whichRespondent did not do. Ray, who described himselfas anattorney employed by Respondent, did notrefer to the stub or the boy's presence in the state-ment he prepared for Davis although he would haverealized the importance of the stub as objectiveevidence. (If the statement was signed before theboy reached Ray's office, he could have preparedanother.)In addition, if the boy was in Ray's office, hefailed for some unexplained reason to prepare astatementfor the boyto signalthough Ray wouldhave wanted a statement from the boy whoaloneknew what had really happened. With Davis (al-legedly) present to reassure the boy and to ask himto comply with Ray's request, the boy probablywould have complied. In any event, there is notestimony that Ray tried to obtain his statement butfailed.The statement would have included the boy'sbest estimate of the time he boarded a bus in RockHill, thatitwas aQueen City bus, that he had justarrived at the station on a bus on which he was theonly passenger, and that he had his ticket stub andhad given the ticket to the driver. The boy probablyknew that he had been at the shop for, if Blackwel-der's check did not wake him up,it islikely that theperson who cleanedthe insideof the bus did inten-tionally or unintentionally.At least, there is noevidence that the boy had to be awakened when thebus returned to the station.But ifthe boy could not be persuadedto sign astatementand there is no evidence to that effect,Davis and Ray could have prepared and signed astatementabout the time when the boy reachedRay's office.As a matter of fact, the ticket "stub"suggests, ifitdoes not prove, that whoever had it had a one-way ticket for there is no evidence that he or any-one else detached it from a round trip ticket. Onthe contrary, the evidenceindicatesthat the boyhanded over everything he had. But if he was inCharlotte for the weekend only, he almost certainlyhad a round trip ticket because it would be less ex-pensive than two one-way tickets. (The fact thatthe ticket and stub are dated January 15 meansonly that the ticket was bought that day. It couldhave been used the next day or the next week. Anda date stamping device can be changed.)Inote also that Ray did not testify that he askedthe boy anything, notwithstanding the fact that onlythe boy knew the facts. Nor did he quote the boy ashaving said anything. All Ray said was that the stubwas "supposed" to be the one (attached to theticket) the boy gave the driver that morning. Byusing"supposed," Ray not only conceded that heactually did not know that the boy used the ticketon the morning of January 15, but inadvertentlysuggested that he knew that the facts were notthose claimed.Of course, all roads lead to the question of why,if the facts were those stated, Respondent did notcall either Davis or the boy. If it had done so, itwould have been unnecessary for Respondent to"prove" that the boy was on the bus by the round-about, pieced together method it used.But to returnto the stub and the correspondingticketBatts allegedly foundamongRobinson'sJanuary 15 tickets-the weight to be given themdepends on the credibility of the two witnesses.Although Robinson turned in a number of RockHill tickets on January 15, his report did not callfor and did not indicate the numbers on them. Noone was present, not even Ray, whenBatts al-legedly found the ticketamongthose turned in byRobinson and the reliability of Batts' unsupportedtestimony has been discussed previously.Indeed, Ray's identification of Robinson is basedprimarily on what Little allegedly told him but it QUEENCITYCOACH CO.495was Dees whotookDavisto Ray's office and Littledid not testify that he was in Ray's office at anytime on January 15 or ever gave him any informa-tionabout the identity of the driver. As for the stubwhich enabled Batts to find the ticket,Ray was souncertain that he suggested that he preferred not toassociate himself closely with that method of identi-fying Robinson.For example,Ray testified, "I amnot just sure how I got the ticket"and admittedthat he had"no firm recollection"about the dateor the "day of the week it was that I discussed itwithMr.Batts."He explained that "it waspossible"that Batts "could have received"the stubfrom him in order to locate the ticket,that it waslikely or probable that Batts did so. But Ray addedthat he was "not sure aboutit."Also, Ray firsttestified that he"obtained"the stub"at the time Itook [Davis']statement"but he later admitted thathis "recollection was not clear"about whether theboy was found before or after he took Davis'state-ment.As forBatts' subsequentconduct, he testified atone point that he was"sure"he talked toDispatcher Little about the January 15 incident.However,he testified at another point,"Ibelieve Ican remember talking to him about it." However,Battswas uncertain about the date andLittle'stestimony contains no reference to any such con-versation with Batts.Batts said that he "assumed"that Robinson had not checked the bus but did notexplain why he did not know that Chief DispatcherLittlesaw Robinson do so.But if Batts told the truth about talkingto Little,itfollows that the latter did not tell Batts that hehad seen Robinson walk to the back of the bus and"look" before leaving it on January 15. Since thisseems unlikely,itcan only be assumed that Battseither did not talk to Little or that he was not beingtruthful when he impliedly denied knowing that Lit-tle saw Robinson check the bus. As Batts put it:Iwould assume that[Robinson]did not check[the bus], had he checked it, the boy wouldhave been found, based on the information Ihad.However,Batts did not explain why his informa-tionwas so incomplete that hedid not know amajor fact known to Chief Dispatcher Little whenhe-Batts-decided to discharge an employee withRobinson's24-year record with the Company.Although itwas Batts'duty to know all the facts be-fore acting,he seemed to feel that all he needed tosay was that he acted on the basis of the "informa-tion" hehad. Cf.his similar statementwhen testify-ing about why he suspended Driver Dale on Janua-ry 11.Insum,when the hearsay portions of thetestimony of Respondent'switness are disregarded,it is seenthat they knew very little which "proves"that the boy was on Robinson's bus on January 15and much of what remains is contradictory, omits"facts" which it would logically contain, includesfacts which are illogical, and depends on the credi-bility of the witnesses. One prime example is coun-sel's habit of including in his questions the date,which is one of the critical facts, and other helpfulinformation. As noted earlier, such questions wereunnecessary if the witnesses knew the date,interalia,but they did avoid the conflicts which resultedwhen they were allowed to state the facts as theyrecalled them. Perhaps Davis and the boy wouldhave been able to resolve the conflicts althoughthey might only have increased the number. But theboy, at least, had the advantage of knowing if andwhen he boarded a company bus in Rock Hill andhe probably knew whether or not he was taken tothe shop.E.Respondent's Actions vis-a-vis Robinson afterJanuary 15On January 17, i.e., 2 days after Robinson al-legedly left the boy on the bus, he was interviewedby Attorney Ray who also took a statement fromRobinson. However, the only subjectmentionedwas the Mahler affair which occurred on January 2and which had not been mentionedin the interim.At the interview, Robinson tried to tell Ray whathappened on January 2 as nearly as he could. Hetold Ray that hecould [have] carried the boy to Augusta to At-lanta, and sent him to Indiana but ... said [he ]figured it would be better for [Mahler] tocome back [to Charlotte].Robinson also explained to Ray:since [he]had given the boy a dollar out of[his]pocket and told him to catch theGreyhound bus back he would get [toIndiana]a lot quicker by coming [to Charlotte] andcatchingthe 11:40 out of here.In turn, Attorney Ray told Robinson, "I thinkthat that was the best thing what you did."Although Ray testified that he told Robinson thathe made a bad mistake and Robinson agreed, Raydid not testify that he told Robinson what the lattershould have done in Fort Mill. Nor did he explainwhy he waited so long to talk to Robinson particu-larly if he believed Robinson had made a badmistake 31Duringthe interview, Robinson asked Ray to givehim the telephone number of Mrs. Aistrop,Mahler's mother, and for permission to call her andexplain what happened. Ray refused, saying "themore you say about something like that the worse .it is sometimes."No witness for Respondent explained whynothing was said to Robinson about the Mahler in-cident until January 17 or why nothing was ever" I do not credit Ray's testimony about what he told Robinson and thelatter's reply for I do not believe that Robinson felt that he had made a"bad mistake " If the second part of Ray's testimonyis unreliable,there isno reason to believe the first part either I credit Robinson's testimony 496DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid to him about the alleged incident on January15.On January 19, i.e., over 2 weeks after the Mah-ler incident, 4 days after Robinson supposedly leftthe boy on his bus, and 2 days after he was inter-viewed by Attorney Ray, Robinson was assigned totalk to R. V. Madison about arrangements for toursto take place in thespringand summer. WhileRobinson was talking to Madison, Batts walked byand Robinson asked Batts if he-Robinson-wasgoing on"these trips" and Batts said "yes." Battsadmitted that he told Robinson that "as far as"he-Batts-knew Robinson would be going.At the hearing, Batts explained his statement bysaying that "as of that time," i.e., January 19,Robinson "was going" but the next day he receivedthe information from Ray about the result of thelatter's investigationand decided to dischargeRobinson. However, he testified at the hearing thathe knew about both incidents before he receivedRay's report and did not claim that Ray's reportcontained any "facts" not known to himearlier. Infact, as set forthinfra,Ray's report concerned theMahler incident only. Attorney Ray also came byand Robinson asked him if anything more had beenheard from Mahler and Ray answered in the nega-tive.Robinson commented that "maybe everythingis all right"and Ray replied"maybe."After talking to Madison about the tours, Robin-son and Madison walked out of the office building,"out to the front of the street," and ChiefDispatcher Little and Dispatcher Jones were stand-ingat thedoor looking out. Union PresidentThompson, Union Secretary-Treasurer Young, andUnion Vice President Wallace were in a car "di-rectly in front of the bus station" when Robinsonand Madison came out and Robinson"motioned"to them to meet him "up the street." Because ChiefDispatcher Little and Dispatcher Jones were look-ing out the door and because the three union menwere"directly" in front of the terminal,itseemsprobable that they saw Robinson signal to the unionofficers.More importantly, neither Little nor Jonesdenied having done so.As stated above,Battsexplained that he decidedon January 20 to discharge Robinson when hereceived the results of the investigation conductedbyAttorneyRay.Respondent introduced intoevidence a memorandum from Ray to Batts, datedJanuary 20, which reads:Iattach hereto statements of Marshall F.Robinson, C.E. Parker, Mrs. Nola M. Aistrop,Stephen E. Mohler [sic] and J. C. Kiser. Thisappears to be a case of gross neglect on thepart of our driver and is passed on to you foryour information and action.The above memorandum was received intoevidence as Respondent's Exhibit 2(a). The at-tached statements were marked, identified, andreceived as Exhibit 2(b) through 2(e). Exhibit 2(b)isa communication from the insurance adjustorconcerning the Mahler-Aistrop affair; Exhibit 2(c)isMahler's statement; Exhibit 2(d) is Mrs. Aistrop'sstatement; and Exhibit 2(e) is Dispatcher Kiser'sstatement, dated January 19.IfRay in factsent Batts'and Robinson's state-ment, that statement was not offered into evidence.It is possible that it was not offered through inad-vertence but it is also possible that it was not in-cluded because it did not refer to the January 15 in-cident, an omission which Respondent would havedifficulty reconciling with its claims with respect towhat happened on January 15 and how seriousRobinson's alleged offense was. The Davis state-ment was neither referred to nor attached.As statedsupra,Batts testified that he did not de-cide to discharge Robinson until January 20, i.e.,after he recieved the information from Ray whichthe latter had assembled as the result of his in-vestigation. Although Ray's report did not refer totheallegedJanuary 15 incident,Battsclearlysought to leave the impression that Ray's reportconcerned both the Mahler and the January 15 in-cidents.This, of course, is another reason why Iconclude that Batts was not a reliable witness.Batts sentforRobinson on January 20 anddischarged him. When Robinson asked "what for,"Battsreplied that Robinson had a "row" with twopassengers.32The above finding is based on Robinson'scredited testimony. If Batts had mentioned twoseparate incidents, as he claimed, I am convincedthat Robinson would have asked what the "otherone" was, i.e., other than the Mahler incident,because the testimony of Respondent's own wit-nesses shows that nothing was ever said to Robin-son about the one which allegedly happened onJanuary 15. But perhaps the most persuasive reasonfor crediting Robinson is that Batts assertedly de-cided to discharge Robinson only after he receivedRay's memorandum which concerned onlyonein-cident-the one on January 2. Of course, as ofJanuary 20, two people were "involved" in that in-cident, i.e.,Mahler, the passenger, and his motherwho had threatened to sue the Company.Robinson was discharged on Thursday, January20.He testified that he believed that the payperiods run from the first to the 15th of the month.Respondent introduced no contrary evidence.When Robinson went back for his check,Dispatcher Jones told him about an inch or an inchand a half pile of union cards which Jones said hadbeen turned in toBatts'office. Jones did not denyRobinson's testimony and I credit it,Robinson attended the February unfair laborpractice hearing and talked to Attorney Ray in partAlthough Batts denied that he used the word"row," when Ray wasasked about whether the word was used,he replied, "no sir, I don't thinkso QUEENCITY COACH CO.in connection with Robinson's applicationfor a jobin the sheriff's office for which he needed a recom-mendation.Ray said that he had received a call andhad stated that Robinson was a "good man" andgave him a "good" recommendation. Robinsonthanked Ray.Robinson also asked Ray about the "chances" ofthe alleged discriminatees in that case and re-marked "you haven't got on me what you have onethose boys." Ray did not comment on Robinson'ssecond statement but pointed out that Robinson"thought the wrong way." Ray explained that hehad a job once and his minister told him that hewas "putting the job ... in front of his church."Ray's reply was that he had a family to think aboutand it "doesn't pay to think like other people."The above facts are based on Robinson's creditedtestimony.F.Factual Conclusions Concerning the AllegedIncident on January 15Respondent called not a single witness whotestified that a boy boarded Robinson's bus in RockHill on the morning of January 15, 1966. Nor did itcall a singlewitness who testified that he saw a boyonRobinson'sbus in Rock Hill, or in Charlotte sta-tion, or on the way to the shop, or in the shop orwhen it returned to the station. Dees admittedly didnot know that the bus the boy allegedly came backto the station on was the one driven by Robinsonbut relied only on what "they said." Although ChiefDispatcher Little said that it was Robinson's bus hedid not explain how he knew and I do not credit histestimony.This is not a case in which Respondent had torelyon circumstantial evidence because direct,firsthand testimony was not available.It is, rather, acase in which the Company decided for some unex-plained reason not to make any attempt to calleither the boy or Davis,the man who allegedly wasat the station to meet theboy and who, allegedlygave a statement to Attorney Ray while he waitedfor the boy to be brought back from the shop.Although these two, the boy in particular, were theonly witnesses referred to in the record who knewwhat happened on January 15, if anything, Respon-dent ignored them and relied instead on thetestimony of severalwitnesseswho described vari-ous events which were made to appear to have hap-pened on January 15 largely because Respondent'scounsel asked them about what happened that day.Because theboy was only 12 years old it may bethat one or more persons saw him board the bus inRock Hill-if he did so.If so, Respondent callednone of them.As indicated earlier, Respondent's evidence ap-pears to prove more than it really does. One reasonis counsel's habit of supplying the date and anotheris that Dees'testimony about what Davis told himsupplies many of the"facts" which make the wholestory plausible.See also Dees' claim that Davis told497him that he called RockHill andwas told the boyboarded a company bus. It is easy to forget thelimited purposeforwhich the hearsay testimonywas offered and easy to remember only that therecordcontainstestimony about Davis' coming tothe station to meet the boy who was supposed to beon the bus from Rock Hill and that the boy comesto Charlotte on weekends to visit his mother whoworks for Davis. It was unnecessary for Dees to tes-tify about such details if Respondent's only purposewas to explain the later action of Dees and Little. Itistruethat these "facts" improve Respondent'scase but they are not facts in the legal sense.As stated earlier, I do not believe that Respon-dentwould have relied on the secondhandtestimony of Dees,et al.,if there had not been asubstantial reason why it preferred not to rely onthe firsthand testimony of the witnesses who knewthe alleged facts.Nor can I ignore counsel's habit of incorporatingthe date in his questions which is unnecessary if thewitnessesknew the date. Moreover, counsel's habitavoided the danger that one or more of them mightnot give the date as January 15 or the time as 8:30a.m. Proof that the Company's witnesses might dis-agree onthis point is provided by the many con-flicts in their testimony when they were left to testi-fy unaided. But the date and time were too criticalto risk conflicts in the testimony.Of course, Blackwelder did not pretend that heknew the date; he would say only that he found aboy on a bus in the shop in the "mid-winter" afterhe got a call from Little even though it would seemthat he could remember the approximate date iffinding a passenger on a bus in the shop was as rareas he,at times,claimed. Of course, he testified thatLittle called while the bus was "in transit" to theshopwhileLittleandDees testified thatBlackwelder said that the bus was almost ready toreturn tothe station. If Dees took a boy to Ray's of-fice, he knew that he did. And if Ray knew that Lit-tle brought a boy to his office, I believe that Littletook a boy to Ray's office on some occasion. AndDees testified that he took Davis to Ray's officebecause Little asked him to, saying that Ray wantedto talk to Davis. However, Little did not mentionhaving talked to either Dees or Ray and Ray madeit plainthat he had nothing to do with the decisionto bring Davis to his office. There are too manyconflictsof this type to brush them off asmeaningless.Nor can I brush off as meaningless Respondent'sapparentunwillingnessto let Robinson know thathe supposedly left a boy on his bus on January 15.First, there was Little's failure to ask Robinsonabout the boy after Davis allegedly explained hisproblem to Little. Second, there is Little's failure tohave the bus checked again which is in such sharpcontrast to his allegedly prompt action when Daviscame or was brought to his office. Third, there isRay's unexplained failure to mention the incidentwhen he interviewed and took a statement from354-126 O-LT - 73 - pt. 1 - 33 498DECISIONSOF NATIONALLABOR RELATIONS BOARDRobinson 2 days later. Fourth, there is Ray's failureto refer to the incident in his January 20 memoran-dum to Supervisor Batts which, Batts testified,caused him to decide to discharge Robinson. Fifth,and finally,there is Batts' statement when hedischarged Robinson.For the reasons statedsupra,Ido not believe thatthe boy gave his ticket stub to Davis and in Ray'soffice on January 15 and that Davis gave it to Battswho found the matching ticket among those turnedin by Robinson that day. See also Respondent's un-successful attempt to establish that the servicedrivers are not required to check the buses care-fully and its equally unsupported claim that such in-cidents are both very rare and, when they do occur,they are regarded as very serious. Cf. Blackwelder'stestimony that "as a rule"he does not wake thepassengersup because they are lost and will cry.Having considered .the entire record includingthe facts or lack of them just summarized, I amconvinced and I find that Robinson did not leave aboy in his bus on January 15, 1966. Cf.Queen CityCoach Company,159 NLRB 204, in which theBoard found that an investigator, who was hired atleast in part by Supervisor Batts, employed a youngwoman to try to persuade the union officers toallow her to ride "free," that he made it clear thatthe Company was not interested when a nonuniondriver was guilty of the same offense. In fact, Attor-neyRay admitted that the Company did notdiscipline the nonunion driver because "it was felt"that that particular driver had made a "mistake"and for this "or any other number of reasons" hewould not allow the young woman to ride freeagain.G. TheSuspensionof RayfordDale on January I 1Rayford Dale began driving for the Company inMarch 1959. He was one of the 12 drivers listed intheUnion's January 7 letter as asking that it an-nounce their support of its campaign.On January11, Dale was called to the office of Supervisor Battswho suspended him indefinitely.Batts told Dalethat he had been"involved in an incident with twowomen on the parking lot with another employee."Dale asked Batts who the other employee was sup-posed to have been and Batts named Jim Davis, adriver for Carolina Scenic.Batts said that he wasnot interested in Dale's private life but added that,when it involved another employee,"itwas time forhim to step in." Batts did not tell Dale the exactdate on which the incident was supposed to haveoccurred but said that it was in December 1965.13Dale said he knew nothing about any incidents inDecember 1965." The above finding is based on all of the testimony and the absence oftestimony about the date mentioned by Batts In an affidavit dated Februa-ry 18, Dale stated that he told Batts that he, Mrs Dale, and Davis met onDecember6 This incidentis not to be confused with the one Batts referredto and which admittedly did not happen Of necessity, the Mrs Dale meet-ing happened after the incident mentioned by BattsIn an affidavit datedSupervisor Batts admittedly suspended Dale be-fore he talked to Davis and did not reinstate Dalepromptly after he talked to Davis even though thelatter, like Dale, denied that there had been any in-cident involving two women. Nor did Batts explainwhy he believed Davis but not Dale.Both Dale and Davis testified about a meeting onthe parking lot with Mrs. Dale although there aresubstantialdifferences in their testimony aboutwhat was said. The parking lot on which the driversrent space is owned by the Company and is locatedabout a block from the Charlotte terminal. There isno evidence that it is open to the public or that any-one else was present when the three met and Dale'stestimony shows that it happened at or about 9 p.m.when it would be dark in both December andJanuary.Dale testified that he told Batts that Mrs. DaleaskedDavisif he and Dale were on the lot with twowomen saying that, if not, she was sorry she saidanything to him about it. Davis replied that heknew nothing about any such incident. Dale saidnothing during the conversation but, when it wasover, he told his wife, "Let's go." Dale denied thatMrs. Dale told Davis that Dale had told her that thetwo men had been with the women and denied thathe told Batts that Mrs. Dale made any such state-ment.According to Davis, Mrs. Dale ran up to him,asked if he was Davis and said, "I guess you knowyou broke up my home" to which he replied, "No, Ididn't."Mrs. Dale told Davis, "well, you did" andexplained that Dale had told her that he and Davishad been "sitting down there in [Davis'] car."Davis assured Mrs. Dale that nothing of the sorthappened and Mrs. Dale asked Dale three or fourtimes if Davis was telling the truth but Dale refusedto answer. Finally, Mrs. Dale said she would "justkillherself," jumped in the Dale's car, and theDales left.There isnot a scintillaof evidence that would ex-plain why Dale would tell his wife that he was guiltyof somethingof which he was wholly innocent. AndDavis'descriptionofDale'sconduct is thecomplete reverse of what one would expect. Thus,he would have it believed that Dale repeatedlyrefused to confirm Davis' denials and by remainingsilent sought to convince Mrs. Dale that he was infact guilty. In short, Davis' testimony is so incredi-ble on its face that I discredit it.N.L.R.B. v. Rob-bins Tire & Rubber Company, Inc.,161 F.2d 798(C.A. 5). Dale's testimony, on the other hand, hasthe ring of truth and I credit it. Moreover, Davis'account of the meeting attributes to Dale such ex-traordinary conduct that I do not believe that Battsautomatically accepted it as the truth.June 7,Dale stated that Batts "identified"the date as January 5. Battsavoided testifying about the dates but did not deny Dale's testimony aboutthe date Respondent'switness Davis was not asked the date of the MrsDale meeting but, as in the case of the alleged incident on January 15,counsel questioned him about an incident"back some time around the firstof this year " QUEEN CITY COACH CO.Dale did admit that he said nothing during theconversation between Mrs. Dale and Davis but I as-sume that he wanted to end the scene as quickly aspossible and one of the best ways to do so was toavoid getting into an argumentwith his wife.Furthermore,he had no need to say anything forDavis was speaking for him and it was Davis' wordthat Mrs.Dale wanted.Davis testified that Batts told him that the rumorabout the two women could have caused Dale tolose his job if he had not gotten it straightened out.Battshas worked for the Company for many yearsand had supervised up to asmany as 350 drivers formore than 7 years.Because I assume that the con-duct of busdrivers as a group is no better and noworse than that of any other group of employees, Ido not believe that this was the first rumor of "mis-conduct" Batts had heard or that the misconductalleged wasthe "worst" ever attributed to driverssupervised by Batts.Even if Dale and Davis were guilty, their miscon-duct occurred on their own time,away from thestation,and under circumstances which meant thatitwould not attract the attention of the public. Nordo I believe that the drivers named in various ru-mors are automatically discharged unless they canconvince Batts that the rumors are unfounded. Cer-tainly, there is no evidence to this effect and thereisno evidence that Batts had in the past even in-vestigated any rumor no matter how serious the al-leged misconduct.Cf. Batts' failure to so much asspeak to Robinson,much less to suspend him, whilethe Mahler incident was being investigated.On the evening of January 18, Dale was notifiedthat he had been assigned a "run"but was told tosee Batts the next morning.When Dale did so,Batts said that he had completed his investigationand Dale was back at work"unless somethingfurther turned up."Batts testified that he suspended Dale until hecould investigate a rumor.AlthoughDale admit-tedly lost a week's pay,Battsinsisted that Dale'ssuspension was not disciplinary. As Batts put it:Idid not consider it a disciplinary action,because I felt like [Dale's] suspension for theinvestigationwould cover anything due to theloss of time. And the disciplinary action thatwould have or could have been taken. [sic]Batts' statement just quoted is difficult to un-derstand but it is scarcely consistent with his claimthatDale's layoff was not disciplinary. Further-more,he sought to establish that he had sufficientcause for his action.Of course,Batts'testimony inthis respect is another reasonwhy I do not credithis testimony generally.In an effort to explain why he suspended Dalebut not Davis although Davis was also allegedlywith the women,Batts did not rely,at the hearing,on the reason he gave Dale. Instead,he stated, "ac-cording to the information I had [Davis]was not in-volved, in other words, he was being accused ofsomething,thatMr. Dale had made the accusation499.And I couldn't determine in my investigationthatMr. Davis was involved other than he wasbeing accused of something."Batts' investigation consisted of talking to Daleand Davis and choosing to believe one but not theother.Of course, Davis was not "involved" withtwo women but neither was Dale. There is noevidence that the Union was seeking to organizethe drivers of Carolina Scenic, Davis' employer.In addition, the testimony of Davis as well asDale indicates that Batts was talking about the twowomen not the Mrs. Dale meeting and suggests thatBatts learned about the latter incident when hetalked to Dale on January 11. Thus, Davis testifiedthat Batts told him that the rumor could have causedhis discharge if he had not been able to prove that itwas without foundation. Such a statement is whollyinconsistentwith Batts' claim that he suspendedDale because he falsely accused Davis. In otherwords, it discloses that, in January, Batts purport-edly was concerned with whether or not the twodrivers were on the parking lot with two women.The fact that Batts gave one explanation for hisaction in January and a different one at the hearinghas been considered in determining his credibilityand will be considered in determining his motivefor suspending Dale.Assuming,arguendo,either that the rumor wastrue or that Dale had falsely accused Davis, Davisclearly was unconcerned until Batts spoke to him.Actually, he probably was responsible for any storyabout his conversation with Mrs. Dale for he wasthe only one of the three who could view the in-cident objectively. He would have been less thanhuman if he had not told about Mrs. Dale's visit tothe parking lot. Davis had no reason to worry lestthis interesting or amusing incidentbecame knownto management because Batts had never before in-vestigated any similar story.For the reasons set forth above, I find that Battsdid not suspend Dale and conduct an investigationeither because it was rumored that he and Davishad sat in the latter's car on the parking lot withtwo women or because Dale allegedly "accused"Davis of having done so.H. The Discharge of Rayford Dale on May 30As set forthsupra,in early February, i.e., about 2weeks after Dale returned to work following hissuspension,he refused the Company's offer to gethim excused from jury duty if he would sit on theCompany's"side" at aBoard unfair labor practicehearing.InMarch or April, Dale overslept and, when hewoke up, it was too late for him to reach the ter-minal in timeto check his bus, take up the tickets,and leave at 3:55 a.m., the scheduledtime.Hecalled DispatcherHuggins,explained what had hap-pened andHuggins arrangedfor Driver Linker totake the bus to Belmont Crossroads, a distance of10 or 12 miles where Dale would be waiting. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDLinker was the driver who had brought the businto Charlotte and, according to Respondent's wit-ness,DispatcherHuggins,Linker said he would "beglad" to go to Belmont Crossroads. Dale took overat that point and Linker drove Dale's car back toCharlotte.Although Batts testified that Dale was "warned"by "the dispatcher" that he had violated a rule andthat it "could not happen again," Batts did notidentify the dispatcher and did not claim to havebeen present when warning was given. And NightDispatcher Huggins did not testify that he gaveDale any such warning and there is no evidencethatHugginsreported the incident to any of his su-periors.When Dale oversleptagainin early May,Hugginsdid report it but did not refer in his reportto Dale's having overslept in March or April. (Seeinfra.)Nor didHugginstestify that he ever toldBatts about the first incident. Furthermore, Dale'stestimony concerning two statements he gave theCompany later, one about oversleeping and oneabout a mailbag incident, indicates that only theMay 5 oversleeping incident was covered. (See in-fra.)See alsoBatts'statements to Dale when hedischarged Dale on May 30.Havingconsidered the foregoing facts, I do notbelieve that Batts knew, when he discharged Dale,about the first oversleeping incident and histestimony implying that he did and about the warn-ing givenDale at that time are additional reasonswhy I consider his testimony unreliable.On May 2, SupervisorBattstoldDale that hewould like to say a few words to Dale. Batts startedoff by saying that he knew thatDale'sname waslisted in the Union's January letter, that if Dale"felt like" he was "man enough to come to the of-fice, and admit that [he] had made a mistake, thewelcome [mat] was spread" and Batts would "guar-antee . . . that nothing would happen to [Dale]."When Dale replied that he did not "feel" that hehad made a mistake, Batts patted him on the backand told Dale "to remember" what Batts had said.Dale overslept a second time on May 5, the onlydifference being that DispatcherHuggins calledDale. The procedure which followed was the sameas in the first case, i.e., Driver Linker drove the busto Belmont Crossroads where Dale took over. Onthis occasion, DispatcherHugginsreferred to theincident in a report which he sent to PresidentLove. Cf. Night Dispatcher Kiser's testimony thatthe report in which he mentioned the Mahler in-cident was sent to Chief Dispatcher Little.On themorningof May 19, there was a mailbagon the bus Dale brought in from Asheville andwhich Dale was supposed to turn in promptly to theoffice of Assistant Treasurer S. J. Little.34 Dale tookthe mailbag with him to the drivers' room, which isin the basement of the company office building justbehind the terminal, while he made out his report.He admittedly left the mailbag in the room, his ex-planation being that he was "sort of in a hurry" toget home because he had an appointment with adoctor for his little boy.When Dale got home, at or about 9:30 a.m.,there was amessageto call Chief Dispatcher Little.Dale called Little who asked if he had taken a mail-bag off his bus and who said that he had alreadyplaced some long distance calls trying to locate thebag.Dale told Little that the mailbag was in thedrivers' room and stayed on the telephone until Lit-tle checked the room and came back to say that thebag was there.35S. J. Little, who has been assistant treasurer for18 years and to whose office the drivers deliver themailbags,was asked the following question byRespondent's counsel and gave the followinganswer:Q. Now, are the regulations with respect to[the driver's responsibility re mail bags] en-forced ... ?A. I just don't know.On cross-examination, Little first testified:Q. Now, I believe you stated, sir, in yourtestimony on direct that this was the only mailbag incident since you had been there? Onlymail bag incident that had ever happened sinceyou had been there?A. As farasI know, yes.Q. Sir.A. As far as I know, yes.[Emphasis sup-plied. ]However a few minutes later, Little testified:Q. This is the only time that a mail bag hasever been misplaced in your 18 years ... ?A. That wasn't the question. He asked me, ifIhad had other incidents of such as this [sic]come up. And I answered him no.Q. In other words, you are limiting youranswer solely and simply to a situation where amail bag is left down in the drivers' [sic] room?A. I just answered his question.Q. Youwere limiting your answer by sayingas far as you know, during your 18 years, thenthiswas the first time that a driver everbrought the mail bag into the building and leftit in the driver's room, is that correct?A. That is correct.The drivers'room is reserved for drivers and is" The bags containreports, tickets, and cash's The abovefindings are based on Dale's credited testimonyAccordingto Chief DispatcherLittle,Dale said that he did not know what he had donewith the bag and mentioned the drivers' room only afterLittleasked whereDale had goneThere isno evidence to contradict Dale's statement that hedid not"go in a bunchof places"that morningbut onlywent into thedrivers' room and it is unlikely that he went anywhere else because he wasin a hurry to get home Under these circumstances,Ibelieve that he wouldknow the one place he went,would know that he must have left the bagthere, and would have told Little that it was in the drivers'room Becauseof statements in his two affidavits about matters other than the dates Battsmentioned when he suspended Dale, I do not think that Dale was a whollyreliable witness and credit his testimony only when it is more logical in viewof all of the facts QUEEN CITY COACH CO.501not open to the public. However, Dale admittedthat he had seen former drivers in it "just comingaround talking about old times occasionally." Out-siders, suchas taxidrivers or telephone men, some-times enterother, nearby areas of the basement butthe basement generally must be a fairly safe placebecausetires arestored there.Members of thepublicwhoenterthe building to obtain ticketrefunds or to inquire about lost baggage go to theCompany's offices upstairs.Unquestionably, Dale violated a rule by failing toturn in themailbag and his leaving it in the drivers'room entailed some risk that it would be stolen. ButBatts, asin the other cases, was not content to relyon the actual facts but sought to exaggerate thedanger byinsistingthat it was worse to leave themailbag in the drivers' room than to leave it on theinside of a bus. Cf. S. J. Little's testimony that theCompany certainly does not want a mailbag left ona bus . Obviously when this happens, the new driverdoes not know that there is a mailbag on his buswhich means that it can travel miles without anyoneto look after it and without anyone knowing whereit is.In addition, a driver must keep his eyes on theroad and can pay little attention to the activity ofpassengers who routinely place their luggage in theoverhead racks when they get on and take it downwhen they are ready to get off. The drivers have toload or unload luggage from the underneath lug-gage compartment at unscheduled stops and smallstations.At rest stops, the buses may be closed atleast part of the time but some passengers mayremainon the bus on such occasions. And if thebus is crowded and passengers have to stand, theycould tamper with a mailbag without attracting thedriver's attention. In short, I cannot find that Battsbelieved in good faith that a mailbag left on a busbound for Chicago, Miami, or New York was saferthan one left in the drivers' room. See also his claimthat Dale's suspensionin January was not discipli-nary and his unsupported statement that Dale'sdriving logs were "falsified."Furthermore,Battsfirstexplained that he didnothing about Dispatcher Huggins' May 5 reportthatDale overslept until May 19 because he wasout of town, the clear implication being that Battswas away continuously during those 2 weeks. (Seealso Batts' statement to Dale set forthinfra.)Later,however, Batts admitted that he was in his officeone-third of the time and in view of his general un-reliability and the absence of records, I think it like-ly that he was there more than he was away. Healso admitted that when he is in his office, he triesto look over the accumulated mail and memorandaand that a memorandum forwarded from PresidentLove's office would "catch his eye" particularly.Batts alsotestified:In investigatingthesematters[Dale's over-sleepingand the mailbag incident, it wasdiscovered] that Mr. Dale's driving logs wereincorrectly drawn or falsified.As noted above, there is not a scintilla of sup-porting evidence for such a charge although coun-sel stated "We have the logs and can secure them"but "to save some time perhaps we can pass overthat at the moment ...."Even more importantly, Batts' testimony dis-closes that Respondent investigated every aspect ofDale's record although oversleeping and leaving themailbag in the drivers' room created no questionsabout his record generally and certainly did not callfor an examination of his driving logs. It is obviousthat the Company was looking for anything it coulduse to "prove" that Dale was discharged for cause.But if Dale's actual mistakes were in fact con-sidered sufficient cause, why was it considereddesirable or necessary to look for other hithertounknown reasons it could also give? Cf. Respon-dent's open warning that it could always findsomething for which to discharge a prounion driver.When an employer feels it necessary to exag-gerate the facts or fabricate them as the Companydid in the case of Robinson, it reveals its ownawareness that its real reason is something entirelydifferent and its subconscious belief that the realreason will be apparent unless it asserts stronger oradditional reasons for its action.Batts sent for Dale on May 19 and Dale went toBatts' office the next day. Batts told Dale he hadtwo "serious" matters he wanted to discuss withDale, one being his oversleeping and the otherbeing the mailbag incident. He then sent Dale toAttorney Ray's office and Dale gave two state-ments, one about each incident. Before sendingDale to Ray's office, Batts told Dale not to driveuntil he heard from Batts and also told Dale that hedid not know that Dale had overslept "until yester-day," saying that he had been out of town for "acouple of weeks."On May 30, Batts discharged Dale because hiswork was unsatisfactory. The Board hearing on theUnion's representation petition was held on June 1.Having considered the entire record includingBatts' various exaggerated or unfounded state-ments, his statement to Dale in early May andDale's reply, the Company's attitude toward thedrivers' union activity, and the hearing scheduledfor June 1, which meant that an election would beheld shortly, I find that Batts did not discharge Dalefor the reasons he gave at the hearing. To put itotherwise, I am convinced that Dale would nothave been discharged because of his two mistakes ifhe had followed Batts' suggestion in early May thathe admit his mistakes'in supporting the Union inwhich case Batts would guarantee that nothingwould happen to Dale.1.Analysis and Conclusions With Respect to theAlleged Violations of Section 8(a)(3) and (1) of theAct1.IntroductionAs the Court of Appeals for the Fourth Circuit 502DECISIONS OFNATIONALLABOR RELATIONS BOARDhas pointed out because direct evidence that anemployer has discriminated against an employeebecause ofhis unionactivity is rarely obtainable,the Board may rely on indirect or circumstantialevidence.HartsellMills Company v. N.L.R.B.,111F.2d 291 (C.A. 4).Although there is an occasional case in which amanagement representative has stated that an em-ployeewas discharged or otherwise penalizedbecause of his union activity, in most cases manage-ment claims that it acted because of something theemployee did or failed to do. Furthermore, in manysuch cases, the employee was guilty of the mistakewith which he was charged. However, this fact doesnot prove conclusively that he was discharged forthat reason alone or even primarily for as was pre-dicted in the instant case "something"can usuallybe found to be used as an excuse to discharge anemployee.In short,there are many cases in whichthe Board has found and its finding has been af-firmed by a court that the employee's mistake wasbut an excuse or "pretext,"the real motivatingreason being his unionactivity.Of course, each case must be decided on its ownrecord and the employer's actions must be judgedin the light of all of the facts.These include,interalia,the company's attitude toward union represen-tation,its threats,if any, of reprisals against em-ployees for engaging in union activity, whether ornot it has sought to defeat the union by engaging inother conduct proscribed by the Act, the timing ofthe discharge, i.e., whether it was closely related intime to a critical stage or event in the union's cam-paign, the union's chances of success, the nature ofthe employee's mistake or misconduct, whether ornot the employer gave a straightforward,unexag-gerated account of what happened, the company'susual reaction to similar mistakes or misconduct,and the employee's past record.In other words,it is not enough that the employercouldhave discharged the employee for cause. Thequestion, rather, is whether he in fact dischargedthe employee for cause or because of the latter'sunion activity and in order to discourage other em-ployees from engaging in union activity,includingvoting for the union in a Board-conducted election.If Congress had intended that the Board shouldfind that an employee was discharged for causebecause the employercouldhave discharged himvalidly, it would not have required that the Board'sfinding be based on the record as a whole. By soproviding, Congress recognized that few employeesare so perfect that their employer can not find"something" for which to discharge them if he islooking for an excuse to rid himself of prounionemployees and to bring home to other employeestheriskinvolved in seeking to obtain unionrepresentation.In fact, in the instant case, the Company statedopenly that this would be the method it would useto combat the union campaign and to defeat it ifand when the Board conducted another election.Thus, it is undisputed that when FayettevilleDispatcher Horne predicted that Driver Sessomswould be discharged, he brushed off Sessoms' claimthat he was complying with company rules and as-sured Sessoms that "they would find something on[him]."See also Sessoms' similarly undeniedtestimony that when he refused to turn in his unioncard in April and told Horne he would vote for theUnion,Horne answered"They will findsomethingto get rid of you [for] before the election."In addition, on more than one occasion Respon-dent stated that it would discharge prouniondrivers. Thus, about a month after the Union's Au-gust 1965 letter, Dispatcher Huggins warned DriverRobinson that "a lot of good men" were "going toget hurt in this thing"and at or about the sametime Supervisor Batts remarked to Driver Sasserthat "the Union wouldn't be so bad after" the Com-pany "[got] rid of all of the hotheads." Then, afterthe Union's January 1966 letter, which announceditwas making progress and would file a petition foranother election,the threats and promises becamemorenumerous.Forexample,FayettevilleDispatcher Horne warned Driver Sessoms that hewould "have to go" and Fayetteville Shop ForemanBarkley told Sessoms that he had done "a lot" tokeep Sessoms as an employee but that he "woulddo just as much now to get rid of [Sessoms]." AfterDriver Lowder joined the Union, Dispatcher Jonestold him that he thought Lowder was "a better manthan that" and commented that some years earlierthere had been a union campaign at CarolinaScenic (which had merged with Queen City) and"the man in charge told [the employees] that ifthey wanted to keep their jobs, they would have toforget about the Union or else they would bereplaced." InApril,DispatcherHorne warnedDriver Simmons that a number of drivers who hadnot given their union cards to management "wouldbe going" within a month or 6 weeks. Also in April,Horne told Driver Simmons that it was "better torepent" than "to get killed" and pointed out that, ifthe Company could "beat" the Labor Board, itcould "beat a little old driver."On the other hand, during the same period,Respondent promised benefits to employees if theyabandonedtheir allegianceto the Union and/orhelped the Company to defeat it. For example, inearly December 1965, Chief Dispatcher Little com-mented to Driver Marshall Robinson about the tat-ter'swife, children, and home and then askedRobinsonwhy he did notget outof the Union and"help" the Company "break it up." During thesame conversation, Little promised that, if Robin-son did so, he could have "most any job" hewantedwiththeCompany.Robinsonwasdischarged on January 20, 1966. Dispatcher JonestoldDriver Seitz that if the latter gave his unioncard to management, "the Company would morethan likely help" Seitz if the latter "got into anytrouble." After criticizing Driver Shelly Smith forbeing late in arriving in Charlotte, Jones told him QUEEN CITY COACH CO.503that his tach or disc would be taken care of if heturned in his card "upstairs." In early May, Super-visor Batts remarked to Driver Dale that if thelatterwas "man enough"to admit that he hadmade a "mistake" Batts would "guarantee" that"nothing would happen" to Dale. Dale replied thathe did not think he had made a "mistake." Dalewas discharged on May 30, 2 days before the hear-ing on the Union's representation petition.In addition, Respondent used Driver Lowder dur-ing the period covered by the complaints to provideitwith information about which drivers were pro-union and union meetings and plans.As stated earli-er, Respondent had no legitimate need for such in-formation and did not claim that it did. On the con-trary, sometime prior to August 1965, Batts toldLowder that the information he provided would"help weed out" the prounion drivers and "stop"the union campaign. Batts also told Lowder that he -Batts-would discharge prounion drivers. Althoughit is assumed that Batts made these statements morethan 6 months before the first charge was filed,there is no evidence that Batts had a differentreason for wanting the information after August1965.The undisputed facts establish that Respondent'sillegal conduct continuedover a period of monthsand some of the statements were made by Super-visor Batts and Chief Dispatcher Little, PresidentLove'snephew,thereby providing the employeeswith ample evidence that the statements,questions,threats, and promises representedthe actual policyof the Company toward employees who were activeinand remained loyal to the Union and towardthose who were willing to abandon their efforts toobtain union representation and/or who had neverjoined the Union or never had been in favor of col-lectivebargaining.In fact,Myrtle Beach, SouthCarolina, Supervisor Gainey told Driver Parker thatPresidentLovestated at a meeting of divisionmanagers in Charlotte that the Company was notgoing to have or recognize a unionand, if theUnion "came in," the Company would have toeliminate"runs."As stated above, one of the facts considered byboth the Board and the courts in cases such as thisisthe timing of the discharge or suspension ofunion leaders.In the instant case,the Union madeit clear in its January 1966 letter that it would file apetition for another election as soon as another onecould be held, i.e., in March 1966. The record alsoshows that, if only a handful of drivers who hadvotedagainst theUnion in March 1965 voted for itthe next time, the Union would be certified as thecollective-bargaining representativeof the em-ployees and the Company would be under the dutyto bargain in good faith with it about wages, hours,and working conditions.The suspension or discharge of only one or twoopen, active, and influential prounion employeeswould make it clear that the Company meant whatit said when it threatened reprisals against prounionemployees.When prounion employees aredischarged or suspended, other union supportersmay or will decide that it is "better to repent" than"be killed" and employees who might otherwisebecome prounion may or will decide that their jobsecuritywould be improved if they remainedneutral or became openly antiunion. In fact, in theinstant case, the Company repeatedly asserted thata substantialnumber ofunioncards had beenturned in to management.Itmust also be kept in mind that the suspensionof Dale and the discharge of Robinson in Januaryfollowed closely the Union's January letter and thatDale's discharge on May 30 occurred 2 days beforethe hearing on the Union's representation petition,both critical events in the Union's campaign. In ad-dition,it isundisputed that, only a few weeks be-fore each discharge, a management representativesought unsuccessfully to cause the dischargee to de-fect from the Union. In the case of Robinson, themanagement representative was Chief DispatcherLittle and in the case of Dale it was SupervisorBatts.In sum,the Company's threats of reprisals forunion activity and the other coercive conduct setforth earlier not only violated Section 8(a)(1) ofthe Act but must also be considered in determiningthe Company's motive for discharging Robinson onJanuary 20 and for suspending Dale on January 1 1and discharging him on May 30.2.The discharge of driver Robinson on January 20As set forth,supra,Robinson had been employedby the Company since 1941 and the only time hewas ever in "trouble" before January 1966 was inJune 1965 when he left a mailbag on his bus andwas put on probation for 6 months. On the otherhand, in January 1966 he received an award forhaving driven for 24 years and more than 1-1 /2 mil-lion miles without an accident.If Robinson and President Love were not friends,they were longtime acquaintances and Robinsonand Chief Dispatcher Little, Love's nephew, werefriends. In 1958, Love asked Robinson to defectfrom the Union and help defeat it and Robinson didso because Love told him that Jack Love would goto prison. Obviously, Love selected Robinson inpart because of his ability to influence other em-ployees but he also armed Robinson and anotheremployee with the authority to bring about thedischarge of any driver necessary to achieve thedesired result.However, in 1963, 1964, and 1965, Robinson re-sisted pressure from management representatives toprove that he was not in favor of union representa-tion and the Union's August 1965 letter listed himas a member of the Union's executive board.Although this position did not make Robinson a"top" union official, it did make known to bothmanagementand the employees that he was work-ing to obtainunionrepresentation. (Perhaps Robin- 504DECISIONSOF NATIONALLABOR RELATIONS BOARDson's relatively minor union post was due to his as-sociations with Love and his family and his defec-tion in 1958.)In short, from Love's point of view, Robinsonwas a "turn coat" and he probably honestly re-garded Robinson as disloyal to both himself and theCompany. Love was 71 or 72 years old and, evenwhen he was younger, he made it clear that the Na-tionalLabor Relations Act would not keep himfrom taking whatever steps he thought necessary toavoid having to bargain collectively with a union.In his reply to the Union's August 1965 letter,President Love referred contemptuously to "what istermed Local 1531" and warned the Union's of-ficers that they would be expected to do their worklike anyone else. Certainly, union membership doesnot carry with it immunity from disciplinary actionfor unsatisfactory performance but it is interestingto note that Love did not also assure the officersthat their positions in the Union would not,per se,jeopardize their job tenure.In September, Robinson was warned that a "lotof good men" would get "hurt" even if their role inthe union campaign was relatively unimportant. InDecember, Chief Dispatcher Little tried to getRobinson to get out of the Union and help defeat itand offered Robinsonas aninducement almost anyjob he wanted. When Robinson refused, Little re-marked that President Love was disappointed inhim, a statement which reveals that Love was awareof and had commented unfavorably upon Robin-son's unionactivity.Of course, Little would reportto his uncle the unsatisfactory result of his conver-sation with Robinson which would make Love evenmore disappointed with Robinson.On theeveningof January 2, 1966, the Charlotteterminal was crowded with people and buses as theholiday season came to an end. The lighting wasnot good(new lighting was later installed) and thetype ticket Mahler had could have been easier toread.Nonetheless,itwas Robinson's duty to seethat everyone who boarded his bus was bound forthe cities it served and Robinson failed in that dutywhen he misread young Mahler's ticket and allowedhim to board the "wrong" bus. However, Mahlerand his mother, Mrs. Aistrop, ignored the fact thatthe sign on the bus read Miami and Mahler ignoredRobinson's announcement on the bus' loud speakersystem, before leaving the terminal, that the buswould serve cities in Georgia and Florida. Mahlerhad made a number of trips alone between Indi-anapolis and Charlotte and must have known thathe did not go to Indiana via Georgia and Florida.When Mahler told Robinson in Fort Mill, SouthCarolina, that he-Mahler-was on the wrong bus,Robinson returned Mahler's ticket, told him aboutthe Greyhound bus to Charlotte that was due in afew minutes and about the 11:40 p.m. bus fromCharlotte to Asheville, and gave him money to payhis fareto Charlotte.At the hearing, Batts made a number of sug-gestionsabout what Robinson should have done inFort Mill. But few if any of them would have helpedMahler much, if at all, even though Batts was in aposition to be "wise" after the event. According toBatts,Robinson should have called DispatcherKiser in Charlotte and made arrangement for a carto be sent for Mahler although he would have hadto wait much longer for a car to come from Char-lotte than he had to wait for the Greyhound bus.And the record contains no evidence which makesBatts'suggestion that Mahler could have been sentto "Gastonia or some place" sound in the least sen-sible.And, as noted, Dispatcher Kiser did not testi-fy that,ifRobinsonhad called from Fort Mill, hewould have told Robinson to do anything otherthan what the latter did. In fact, Kiser's questionabout the Greyhound bus leaves little doubt that, ifRobinson had called, he would have told him to tellMahler about the bus and give him money to payhis fare back to Charlotte so he could take the11:40 p.m. bus to Asheville.Insum,Batts'"suggestions"were promptedmore by the need to "prove" that Robinson shouldhave done something different than by Batts' good-faithbelief thatRobinson showed very poorjudgment by seeking to get Mahler on a bus goingback to Charlotte within a few minutes after hediscovered that Mahler should have been on theAsheville bus.Furthermore, by failing to discuss the matter withRobinson until January 17, the Company did notknow whether or not to what extent Mrs. Aistrop'sclaim were true.But even assuming that it acceptedas true everything she said, it cannot have beenvery worried for, if it had been, it would surely havesought to reach a quick, even an expensive,settle-ment instead of running the risk of a law suit withits unfavorable publicity.Although Supervisor Batts testified that Robinsonwas guilty of gross negligence when he left Mahlerin Fort Mill at or about 9 p.m. on January 2, therebeing no enclosed place to wait, Batts ignored theself-evident fact that Mahler's wait in Fort Mill wasdue entirely to the fact that he chose to call hismother and wait until she could come for him fromKannapolis, North Carolina, instead of taking thebus to Charlotte even if he was determined not totake the 11:40 bus to Asheville but to call hismother to come for him in Charlotte. Of course, ifMahler had called Mrs. Aistrop from Charlotte, shemight have asked about the next bus to Ashevilleand, upon being told that one left at 1 1:40 p.m., shemight have told Mahler to take it. On the otherhand,Mahler made sure that his mother wouldcome to Fort Mill for him by telling her that he was"stranded" there.Batts also ignored the fact that Robinson's ac-tions in Fort Mill were completely consistent withthe instructions Batts testified were given to driversabout what to do in such situations which were toget the passenger going in the right direction asquickly as possible. QUEEN CITY COACH CO.505In addition,Batts chose to exaggerate Robinson'sconduct inFort Mill byclaiming that he left Mahlerthere to get home the"best way he could."What-ever Robinson did, it was not that,for it is un-disputed that he gave Mahler money to pay his fareback to Charlotte,gave him careful instructionsabout the Greyhound bus to Charlotte that was duein a few minutes and the 11:40 p.m. bus out ofCharlotte,and called Dispatcher Kiser from hisnext stop to ask him to watch for the boy and seethat he got on the 11:40 bus.All of these facts were known to Batts when hedecided, on January 20, to discharge Robinson.The Mahler-Aistrop version of the incident wasknown tomanagementon January 3 as a result ofDispatcherKiser'sreport and the call from Mrs.Aistrop. However, Respondent chose to do nothingat all about the incident on that day or for morethan 2 weeks thereafter. Thus, no one even men-tioned it to Robinson until January 17 and per-mitted him to continue to drive. These facts cannotbe reconciled withBatts' claimthat he consideredRobinson guilty of gross negligence because he leftMahler in Fort Mill. In case Mrs. Aistrop did suethe Company, it could not even improve its publicimage by proving that it took prompt action againstthe driver responsible. In fact, by failing to so muchas question Robinson, it condoned his conduct anditwould no doubt have argued that once Robinsondiscovered his mistake, he did everything he couldto minimize the "damage"and that it was Mahler'sown conduct in Fort Mill which caused him to wait2 hours or so and caused Mrs. Aistrop to have to goto Fort Mill for him. Cf. the Company's delay inspeaking to Robinson about Mahler with Batts'claim that he suspended Driver Dale on January 1 1while he investigated a rumor although, even if thealleged facts were true, the incident occurred onDale's time, away from the terminal, and did not in-volve a passenger.However, when Mrs. Aistrop notified the Com-pany on January 3 that she was considering legalaction, the Union's January letter had not been sentout and there is no evidence that there had beenany significant union activity since the Union's Au-gust letter stating that it had been granted a charterand officers had been elected. Then, by its letter onJanuary 7, the Union made it clear that it wouldseek another Board election which meant that itwas about to begin a real campaign.Having beendefeated by only a narrowmargin inMarch 1965,and having since that time obtained the open sup-port of a dozen drivers, the Company was put onnotice that the Union might well obtain and win anelectionwithinthenextfewmonths unlesssomething happened which would discourage boththe drivers who already favored union representa-tion and those who might be influenced by theUnion's campaignduring the final weeks before theelection.Accordingly,the Company began its campaign tocoerce the employees, by threats of reprisals andpromisesof benefits,into turningtheir union cardsin to management.Among otherthings,the Com-pany warned that it was "better to repent" than "toget killed" and told them that "something" couldbe found which could be used as an excuse todischarge prouniondrivers.In the caseof Robinson, that "something" al-ready existed, i.e., the Mahler affair on January 2.However, the Company could not contend veryconvincingly that it discharged him after January 7because of that incident, having failed to even somuchas mentionitbefore the Union's letter wassent out.Therefore, as a practical matter, something elsemust befound to add to Robinson's conduct onJanuary 2. It was desirable if not necessary that thesecond "something" be an incident which hap-pened after the Union's letter and shortly beforeRobinsonwas discharged. And, according to theCompany, a second "something" did happen afterthe Union's letter and a few days before Robinsonwas discharged for it claims that he failed, onJanuary 15, to see that a boy was asleep on thebackseatof his bus with the result that the boy wastaken to the shop.The only difficulty with this "something" is thatthe record does not support the Company's claim.Most important of all, the Company made no at-tempt to call as witnesses the boy or Davis, the manwho allegedly was at the station to meet him,although they were the only identified witnesseswho knew the actual facts about what happened, ifanything. Because of the Davis-Dees friendship, theboy and Davis would not be hostile witnesses butcould be depended upon to tell the truth,assumingthat the truth would have helped Respondent. Nordid Respondent call the service driver whose duty itwas to check the bus before he drove it to the shop.Instead, the Company called several witnesses whocould only testify, of their own knowledge, aboutvarious bits and pieces of circumstantial evidencealthough they did state a number of "facts" basedon what themissing witnessDavis told them.As notedsupra,there are too many conflicts intheir testimony to be ignored. However, there wasone subject on which there was no conflict in theirtestimony and that was the date on which the al-leged incidentoccurred. A conflict on this subjectcould not be permitted and it was avoided by coun-sel's habit of stating the date in his questions.Then, too, there is Respondent's unexplainedfailureto mentionthe incident until the hearing. Asset forthearlier,itisunbelievable that ChiefDispatcher Little would have failed to ask Robinsonabout the boy after Davis allegedly talked to Littlenearthe bus.It is no easierto understand why Lit-tle did not have the bus checked again if he had theconversation with Davis he described. Cf. his as-serted complete about-face when Davis came orwas brought to his office shortly thereafter, thelatteralsobeing another point on which thetestimony of the witnessesis inconsistent. If the in- 506DECISIONS OF NATIONALcident happened,it is even more incredible.that"At-torney Ray would havefailedto. mention it when heinterviewed Robinson-and' took his statement onJanuary 17, i:e., 2 days after it allegedly occurred.5t is therefore impossible to believe that Ray inter-viewedDavis on January 15 and that, as heclaimed, Chief Dispatcher Little told him on Jan-uary 15 that Robinson was the driver responsible.Stillmore incredible but equally undisputed isRay's failure to mention the incident in his Januarymemorandum to Supervisor Batts and which Battssaid caused him to decide to discharge Robinson.See also the reason Batts gave Robinson fordischarging him.Respondent did not explain why, if the"facts"were those claimed,itwas so secretive about whathappened on January 15 and why it failed to giveRobinson a chance to tell what he knew, if anything,about a little Negro boy who supposedly got on hisbus in Rock Hill that morning. In fact,the Com-pany's "investigation"of the incident was so in-complete that Batts allegedly did not know thatChief Dispatcher Little saw Robinson check thebus.Itwas for these reasons,inter alia,that it wasfound that there was no incident on January 15 in-volving Robinson.If there was no such incident in-volving Robinson, Respondent's reason for seekingto establish that there was can only have been toprovide a second"something" or "excuse" fordischarging him, particularly one which occurredafter the Union's letter and shortly before he wasdischarged.Furthermore,Robinson'sallegedsecond act of carelessness involving a young boywas of a type which made Respondent's reliance ontheMahler incident, which happened before theUnion's January letter and which it had hithertoignored,seem logical. However,as pointed outsupra,the fact that the second "incident" wasgenerally similar to the first was in itself suspiciousbecause it seems highly likely that Robinson, whowas worried by his misreading of Mahler's ticket onJanuary 2, would have been paying particular atten-tion to any young passenger traveling alone.But even assuming,arguendo,that Robinson didleave a boy on his bus on January 15, the recordwould not support Batts' claim at the hearing thathe relied on it when he decided, on January 20, todischarge Robinson. Thus, Batts testified that hisdecision to discharge Robinson was based on theinformation furnished him, on January20, by At-torney Ray and,when discussing that information,Batts referred to the incident on January 15. ButRay'smemorandum and attachments concernedonly theMahler affair.See also Ray's vaguetestimony about when or if he talked to Batts andgave him the ticket stub,Batts'vague testimonyabout when or if he talked to Chief Dispatcher Lit-tle about the incident, and Little's failure to men-tion any conversation with either Ray or Battsabout what allegedly happened on January 15. Ob-viously, Ray did not consider the incident,if it hap-LABOR. RELATIONS BOARDpened,important enough to refer to it in his Janua-ry 20 memorandum even as a "footnote" to theMahler affair.In fact, the record does not disclose how Battslearned about the incident even if it occurred. Itwas not mentioned in Ray's memorandum,no state-ment was taken from Robinson nor was he inter-viewed about the boy who supposedly got on hisbus in Rock Hill and did not get off when the busgot to Charlotte.If Batts knew about both incidentsbefore he received Ray's memorandum, as heclaimed,he had no reason to try to make it appear,as he did,that Ray's "information"concerned bothincidents.But even assuming that the incident occurred andBatts knew about it,the investigation was so in-complete that Batts did not know that Little sawRobinson check the bus. It is impossible,therefore,to believe that Batts wanted to know all of the factsfor, if he had, he would have interviewed Robinson,the service driver who took Robinson's bus to theshop,and Little in sufficient depth to learn whatLittle knew.In short,Iam convinced and I findthat,at best,allBatts was interested in was obtain-ing just enough information so that he would have asecond"excuse"for discharging Robinson, i.e.,"something" which happened after the Union's let-ter and shortly before Robinson was discharged.Further doubt is cast upon the Company's goodfaith by its contention that a service driver is notsupposed to check a bus carefully before taking itto the shop and by its contention that it is almostunheard of for a passenger to be taken to the shopand, when it does happen,the over-the-road driverisguilty of a serious offense. For the reasons setforthsupra,none of these contentions stand upunder scrutiny.In addition,it is the service driverwho actually drives a bus to the shop with a pas-senger on it. The over-the-road driver has justcompleted a long"run ' which involves considera-ble "strain" as the result of modern traffic condi-tions and the need to be helpful and courteous tothe passengers. Since Robinson arrived inCharlotteat 8:30 a.m., he must have left Augusta late onJanuary 14 or very early on January 15. Moreover,the end of the "run"does not mean the end of thedriver's duties for he has to make out a report, insome cases,he must take charge of and deliver amailbag,and answer passenger questions aboutsuch subjects as when and where buses leave forother points.Nonetheless, not a word was ever saidto the service driver about taking a boy to the shop;only Robinson was allegedly guilty of a serious of-fense. And there is no evidence that any driver hadever been so much as reprimanded for leaving apassengeron a bus although Shop ForemanBlackwelder's testimony about how he acts "as arule" in such cases makes it clear that such in-cidents are far from rare.A passenger taken to the shop is in no dangeralthough his"arrival"isdelayed 20 to 30 minutes.But the traveling public is used to delays and Davis QUEEN CITY COACH CO.507did not even so much as grumble because he had towait for the boy to be brought from the shop. It wasonly Respondent who sought to make the incidentimportant by taking Davis to Attorney Ray's officewhere he was asked to sign a statement. Surely, theCompany does not ordinarily take the initiative insuggesting that someone has good grounds for com-plaining because some mistake has been made.Having considered the entire record, includingRobinson's long and distinguished record, his unionactivityandRespondent's attitude toward thedrivers'effortstoobtainunion representationwhich included President Love's successful effort in1958 to cause Robinson to defect from the Unionand help the Company defeat it, Chief DispatcherLittle's unsuccessful effort in December 1965 to getRobinson to act in the same manner by promisinghim almost any job with the Company he wanted,the Company's threats of reprisals against prouniondrivers and promises of benefits to drivers who gavetheir union cards to management, its efforts toprevent an election and to defeat the Union if anelection were held, the fact that the Union neededto win the votes of only a handful of drivers to wina new election and the evidence that it had gainedsupport since the previous election, its exaggeratedaccount of the Mahler incident on January 2, itsfailure to so much as mention the incident toRobinson until January 17, i.e., after the Union'sJanuary 7 letter, its false claim that Robinson left aboy on his bus on January 15, the reference to theunion cards which had been turned in when Robin-son went back for his check, and his conversationwith Attorney Ray during the February unfair laborpracticehearing,IfindthatRobinsonwasdischarged because of his union activity and theunion activity generally and in order to cause thedrivers to refrain from becoming union members orto resign their union membership or to vote againstunion representation if and when an election washeld. It follows. therefore and I find that Respon-dent violated Section 8(a)(3) and (I) of the Act bydischarging Robinson.3.The suspension of Driver Dale on January 12Dale had been a driver for the Company forabout 7 years when the Union sent out its January 7letter listing him as one of 12 drivers who favoredunion representation.On January 11, Supervisor Batts suspended Daleallegedly because of a rumor to the effect that heand Driver Davis had sat in a car on the parking lotwith two women. Batts refused to believe Dale'sdenial that there had been any such incident but ac-cepted without question Davis' denial when hespoke to Davis a day or two later. Nonetheless,Batts did not promptly recall Dale who lost a.week's pay.In January, Batts told Davis that he could havelost his job if he had not been able to "straightenout" the matter although Batts did not explain whyDavis was able to do so by merely denying thatthere had been any such incident while Dale's deni-alwas ignored. Batts' statement to Davis makes itclear that in January Batts allegedly was concernedabout whether the two drivers had in fact been withthe women.At the hearing, however, Batts gave a differentexplanation and one designed to explain why hesuspended Dale but not Davis, i.e., that Dale hadfalsely accused Davis by telling Mrs. Dale about thewomen incident which did not occur. But, as statedearlier,Davis' statements to Batts about what hap-pend when Mrs. Dale came to the parking lot, par-ticularly his description of Dales' conduct,is so in-credible on its face thatBattscould not have be-lievedDavis as he allegedly did. In other words,Batts cannot have believed without question thatDale was determined to convince Mrs. Dale that hewas guilty of something when he was actually in-nocent.In addition,even the meetingwith Mrs. Dale oc-curred weeks before January 11. It no doubt madean interestingstory at the time but, by January 11,itwas"old stuff" and it was made an especiallystale subject by the intervening holidays. Cf. coun-sel's indefinite reference to the datein his openingquestionto Davis about the Mrs.Dale meeting.There is no evidence thatBattshad ever even somuch as investigated any rumor of misconduct inhis more than 7 years ofsupervisingup to as manyas 350 drivers. Nor did he explain why he chose notonly to investigate this one but to suspend Dalealthough the misconduct alleged was relativelyminor and, if it occurredat all, ithappened on thedrivers' own time, away from the station, did not in-volve the Company in any way, and did not becomeknown to the public.Finally,Batts insistedthat Dale's suspension wasnot "disciplinary" although Dale lost a week's payand Batts sought to make it appear that hesuspended Dale for good cause.As mentionedsupra,among the facts to be con-sidered when determining the employer's motivefor takingaction againsta prounion employee arethe employer's attitude toward union representa-tion, any threats he has made to punish prounionemployee, the relationship in time between the em-ployer's action and a critical stage in theunion'scampaign, whether the employee's alleged miscon-duct was minor or serious, whether the employernormally acts in the same manner when the same orsimilarmisconduct is alleged, whether nonunionemployees guilty of the sameor similarmisconductare disciplinedin the samemanner, whether theemployer gives a consistent, unexaggerated descrip-tionof the employee's alleged misconduct and hisown reason for taking action, and when the allegedmisconduct occurred in relationship to the com-pany's action.As a practical matter, the Union's January 7lettermarked the beginning of the Union's realcampaign to obtain and win an election in 1966. Its 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 1965 letter was issued too many months be-foreMarch 1966, the first month in which anotherelection could be held, to be taken as a seriousthreat. But the January letter outlined definite plansand made definite claims and the Company took itserious for, in turn, it stepped up the number ofthreats and promisesof benefit and made both veryspecific.An increase in open support of the Union, asdemonstrated by the listing of the names of the 12drivers, including Dale, almost certainly reflectedan even greater increase in actual support not onlyin the form of "confidential" membership, as soli-cited by the Union, but in the number of driverswho would say or do nothing to reveal their viewsbut would vote for the Union if a secret electionwere held.Accordingly, one of the Company's chief objec-tives was to cause the drivers to turn in their unioncards to management in the hope that the Unionwould be unable to obtain another election becauseitcould not provide the sufficient showing of in-terest with its representation petition. And in theperiod following Dale's suspension and Robinson'sdischarge, the Company repeatedly told the driversthat a substantial number of union cards had beenturned in to the office.Finally, the Union had to gain only a handful ofadditional votes to win a new election and theUnion's January 7 letter indicated that it mighthave already obtained the necessary number of ad-ditional supporters.There is often a clearly identifiable point when aunion campaign or a campaign for public office ora football team starts to pick up momentum and,unless that momentum is checked quickly and ef-fectively, it cannot be checked at all. If employeeinterest in obtaining union representation is in-creasing,the most effective way to combat it is toprovide tangible proof of the risk employees run ifthey defy management's open opposition to collec-tivebargaining. In short, prompt proof that theCompany could find "something" to use as an ex-cuse for taking action and that it was in fact "betterto repent" than to get "killed" would leave nodoubt that the Company could and would act atany time it decided it was necessary to do so.Moreover, the less convincing the employer's as-serted reason for the acting the less likely the em-ployees would be to believe that he acted for cause.For the reasons statedsupra,Batts' explanationfor his suspension of Dale and his explanation ofwhy he suspended Dale but not Davis do not standup under scrutiny and their failure to do so in andof itself constitutes proof that he was motivated bysomething other than the reason he gave in Januaryor the one he gave at the hearing.Similarly, the factthat Batts gave one reason in January and anotherat the hearing reveals that he realized in Augustthat the reason he gave in January would be seen asmerely an excuse and that it was necessary, there-fore, to give a differentone inorder to establishthat he acted for good cause in suspending Dale.Having considered the record as a whole includ-ing the shifting,exaggerated reasons Batts gave forsuspending Dale, the relationship in time betweenthe Union's January letter and Dale's suspension,the relationship in time between Dale's allegedmisconduct and the date of his suspension, Batts'failure to suspend Davis, the fact that Batts hadnever before even investigated a rumor of miscon-duct no matter how serious the alleged misconduct,Respondent's warning that it could always find"something" for which to take action against unionmembers and employees who favored unionrepresentation,anditsrepeatedreferencesthereafter to the number of union cards turned intomanagement,Ifind that Batts suspended Dalebecause of the union activity generally, includingthe Union's letter announcing its intention to seekanother election and naming Dale as one of 12driverswho were openly supporting the Union'scause, and in order to discourage the drivers fromseeking another election and from voting for theUnion if one was held. I find, therefore, thatRespondent violated Section 8(a)(3) and (1) of theAct by suspending Dale for I week in January1966.4. The discharge of Dale on May 30There are many similarities between Dale'ssuspension in January and his discharge on May 30.For one thing, his discharge was also closely relatedin time to an important step in the Union's cam-paign which in this case was the June 1 hearing onthe Union's representation petition. For another,management seriously exaggerated Dale's actualmisconduct and its reaction to it. Thus, Battsclaimed untruthfully that Dale was warned when heoverslept inMarch or April, he claimed un-truthfully that he did not learn until May 19 thatDale overslept on May 5 because he was out oftown, and he claimed untruthfully it was worse toleave a mailbag in the drivers' room than on a bus;Assistant Treasurer S. J. Little testified that this wasthe first mailbag incident in his 18 years as assistanttreasurer but he admitted later that it was only thefirst time a mailbag had been left in a bus; andChief Dispatcher Little testified untruthfully thatDale did not tell him promptly where to look forthe mailbag.Of course,Dale made it plain that his suspensionin January had not caused him to change his mindabout the Union for in February he refused an offerto get him excused from jury duty if he would sit onthe Company's "side" at an earlier unfair laborpracticehearingand in early May brushed off Su-pervisorBatts'promise that, if Dale was manenough to admit that he had made a mistake, the"welcome mat" was spread and Batts would "guar-antee" that nothing would happen to Dale. Instead,Dale told Batts that he did not feel that he had madea mistake. QUEEN CITY COACH CO.Thus, Dale's discharge,like that of Robinson inJanuary, followed by only a few weeks an effort bymanagement to cause him to defect from theUnion.When the Board scheduled a hearing for June 1on the Union's representation petition,Respondentwas put on notice that an election was not far offand it needed to prove again to the drivers that itwas "better to repent"than to get"killed"for theCompany's discrimination against Dale and Robin-son in January and its threats and promisesthereafter had not kept the Union from obtainingan election.More importantly,the Union still wanted an elec-tion and, as noted,supra,itwould win this time if itcould pick up only a handful more votes.But thedischarge of a prounion driver mightor woulddiscourage open union activity and would be espe-cially effective if it caused the undecided drivers torefuse to listen to prounion arguments lest theCompany consider a willingness to listen to proofthat they were prounion.Dale's discharge having occurred at the time itdid, i.e.,2 days before the hearing on the petition,and after the numerous threats made bythe Com-pany, including the one about being able to findsomething to get rid of a driver so that his votewould be challenged,seesupra,the fact that theCompany could have discharged Dale for causedoes not prove that it did discharge him for cause.As a practical matter,the real question is whetherthe record as a whole indicates that Dale wouldhave been discharged because he overslept and lefta mailbag in the drivers'roomifhehad heededBatts' suggestion,in early May, that he admit his"mistake"in allowing the Union to list his name inreturn for which Batts would"guarantee" thatnothing would happen to him. In my opinion, theanswer is no.A number of reasons for giving that answer havealreadybeen stated such as the untruthfultestimony of the Company'switnesses concerningDale's misconduct,inter alia,and the fact that Dalewas discharged 2 days before the representationhearing.An employer who has good cause todischarge an employee does not need to give an un-truthful description of the employee'smistakes nordoes he need to conceal when he-the employer-learned about them.If Batts had ever before con-sidered oversleeping a dischargeable offense, thereis no evidence of it in the record.As for the mail-bag incident, when Robinson left one on a bus inJune 1965 he was merely put on probation for 6months.But there was no union campaign going onin June 1965.It is therefore not surprising that the Companyfelt it necessary to examine Dale's entire record inan effort to find"something" more it could rely onto justify his discharge.This investigation included509an examinationof Dale's driving logs althoughtherewas no connection between his actualmistakesand the logs. As forBatts' claimthat thelogs were found to be "falsified," it is enough to saythat the logs were never produced although counselasked only that their production be postponed inorder to savetime.Itdoes not occur to an em-ployer who is acting in good faith on the basis ofwhat the employee actually did to look for otherthingsthe employee might have done and to claimuntruthfully that he found some additional reasonfor his action.Having considered the entire record includingRespondent's exaggerated description of Dale'smisconduct, its untruthful claim that he had "falsi-fied" his driving "logs," its wide-scale investigationof his record in search of "something" more thatcould be used to justify Dale's discharge, the factthat Dale was discharged 2 days before the hearingon the Union's representation petition and shortlyafter he refused to heed Batts' efforts to cause himto admit that he had made a "mistake"in beingprounion, Batts' promise that, if Dale did admit hismistake,Battswould "guarantee" that nothingwould happen to him, the Company's other threatsof reprisals, its promises of benefits and all of itsother illegal conduct, its campaign to keep theUnion from obtaining an election, the Union'schances of winning the upcoming election, and theCompany's expressed intention not to bargain col-lectively, I find that Respondent violated Section8(a)(3) and (1) of the Act by discharging Dale, itsreal reasons being his union activity and the unionactivity generally and its wish to defeat the Unionin the forthcoming election.Ialso find that Respondent's discriminationagainst Daleactually occurred on May 20 when hewas told not to drive until further notice. On thatdate, Batts knew that Dale had overslept on May 5and had left a mailbag in the drivers' room on May19. The only othersuspensionallegedly for the pur-pose of investigation was the onegivenDale inJanuary. Robinson was not suspended when he lefta mailbag on a bus in June 1965 but was only puton probation for 6 months. (Absent themailbag in-cident, all Batts knew was that Dale overslept onMay 5 and there is no evidence that oversleeping isadischargeableoffense.)Robinsonwas notsuspended following the Mahler affair, even thoughBatts claimedat the hearing that Robinson wasguilty of grossnegligencewhen he left Mahler inFort Mill.On May 20, there was nothing for the Companyto investigate for Dale did not deny that he over-slept or that he left a mailbag in the drivers' room.Between thatdate and May 30, when Dale was,discharged, the Company learned nothing newabout either incident.31 In fact,Battsdid not ex-plainwhy Dale was not discharged on May 20 if heI As foundsupra,there is no evidence that Battsknew, on May 30, thatDale hadoverslept on one earlieroccasion 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discharged for the reasons given at the hearing.To put it otherwise, if Dale was discharged forthe reasons given, he would have been dischargedon May 20 or a day or two later at the most. Hismistakes were dischargeable offenses or they werenot.They were routine driver errors and neitherrequired lengthy, high-level discussion nor con-sultation with President Love or anyone superior toBatts and there is no evidence that such discussionsor consultations occurred.Of course, on May 20, Respondent had not hadtime to investigate Dale's entire record, includinghis driving logs which might disclose additional and,perhaps, more convincing reasons for dischargingDale.Thisinvestigationmay not have beencompleted even on May 30 but the representationhearing was to be held on June 1.In sum, the fact that Dale was not discharged onMay 20 is an additional reason for finding that hewas not discharged because of his mistakes. But itwas on that date that Dale stopped driving althoughhe was not officially discharged until May 30.CONCLUSIONS OF LAW1.Queen City Coach Company is an employerengagedin commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Amalgamated Transit Union, Local No. 1531,isa labor organization within the meaning of Sec-tion 2(5) of the Act.3.Supervisor of DriversBatts,Charlotte ChiefDispatcher Little, J.M. Gainey who is a manage-ment representative at the Myrtle Beach, SouthCarolina, terminal, Fayetteville Shop ForemanBarkley, and the dispatchers are supervisors withinthe meaning of Section 2(11) of the Act.4.Respondent violated Section 8(a)( I) of theAct by coercively interrogating employees abouttheir unionactivity, about the reason for the unionactivity generally, and about their own union activi-ty including questions about whether and why theysigned unioncards or wanted union representation;by causing an employee to tell a supervisor and acompany official which drivers belonged to theUnion, when and whereunion meetingswere to beheld, who attended them, and union plans; by stat-ing that employees who gave their union cards tomanagementwere "telling" on others; by trying toshow a driver'sunioncard to President Love; byusing threatsof reprisals and/or promises of benefitin order to obtain employees' signed union cards;by making threats of reprisals against prounion em-ployees and by making promises of benefit to em-ployees if they would defect from the Union, suchthreatsincluding but not being limited to state-mentsthat it is "better to repent" than to "get kil-led" and that the Company could always "findsomething" for which to discharge a prounion em-ployee, the promises including but not being limitedto the offer to Robinson of almost any job if hewould defect from the Union and help the Com-pany defeat it and the promise made to DriverSmith, who had been criticized for bringing his busin late,that his tach would be taken care of if hegave his union card to management; by stating thatPresident Love had told the division managers thatthe Company was not going to have or recognizetheUnion and if the employees chose to berepresented by the Union the Company wouldeliminate"runs";by trying to keep Driver Lowderfrom honoring a Board subpena to appear and testi-fy at the instant hearing; and by asking Lowder ifhe gave a statement to the Board and, when he saidhe did, by asking him what it contained.5.Respondent violated Section 8(a)(3) and (1)of the Act by discharging Marshall Robinson andby suspending and by later discharging RayfordDale.6.Respondent did not violate the Act by engag-ing in any conduct other than that which wasfound, in the body of the Decision, to violate Sec-tion 8(a)(1) and (3) of the Act.THE REMEDYHaving found that Respondent engaged in vari-ous unfair labor practices, the RecommendedOrder will include,as is usual insuch cases, bothcease-and-desist and affirmative provisions whichare necessary to effectuate the policies of the Act.Backpay will be computed on the basis of the for-mulae set forth in F. W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716. Because of the Company's discrimina-tion against Marshall Robinson and Rayford Daleand its numerous independent violations of Section8(a)(1) of the Act, the commission of similar orother unfair labor practices in the case of anotherunion campaign can reasonably be anticipated.Therefore, the Recommended Order includes aprovision directing the Company not to engage inany other conduct which interferes with, restrains,and coerces the employees in the exercise of therights guaranteed them by Section 7 of the Act.Each act which has been found to constitute anindependent violation of Section 8(a)( 1) of the Actisspecifically set forth in the Decision and thefindings made therein put the Company on noticeabout the various types of threats and promises ofbenefitswhich violate the Act and which theRecommended Order is designed to prevent in thefuture. Under these circumstances, it isunnecessaryfor Section 1(a) of the Recommended Order torefer to every specific threat of reprisal andpromise of benefit made by Respondent.The Recommended Order will require Respon-dent to post the usual appropriate notice at all of itsterminals used by the drivers included in the ap-propriate bargainingunit.The widespread nature ofthe unit means that prounion drivers and othersseeking to persuade the drivers to vote for unionrepresentation would conduct their campaign forunion members and votes for union representation QUEENCITY COACH CO.inevery terminal used by drivers in the unit.Similarly, news of what Respondent saidand did todefeat the Union would travel to all terminals. Forexample, Driver Robinson's "run"was to and fromAugusta, Georgia, and Dale's "run"was to andfrom Asheville, North Carolina, and the driversbased at those terminals would learn almost im-mediately about Robinson'sand Dale's dischargeand they would report the discharges to drivers atthe terminals to which they drove.The place or places of posting at the various ter-minals will be those traditionally used,such as onthe bulletin boards where notices to employees arecustomarily posted.However,Isuggest that theBoard might want to consider whether or not thetraditional places of posting accomplish as fully aspossible the desired result;i.e., to bring the noticeto the actual attention of the maximum number ofemployees and to cause that same number to readthe notice both in its entirety and carefully.Unless the number of employees is small, manyor most of the employees will know nothing aboutthe Board proceeding and its outcome unless theysee and read the notices posted.The usual bulletinboards frequently if not usually contain manynotices some of which may be relatively unimpor-tant.When this is the case,the Board'snoticebecomes only one among many and it is probablethat it will be regarded by many of the employeesas "just another"item on a crowded bulletin board.Idoubt that either employees or unions rely onsuch postings to disseminateinformationwhichmust be known to their employees or members.If the Board should conclude that the changeshould be made in the places of posting,itmightdecide to furnish, for the 60-day period, specialbulletin boards on which nothing other than theBoard's notice wouldbe posted.Itmightalso pro-vide standards or easelsto be placed at pointswhere the employees would be most likely to readthe posted material.Upon the basis of the facts found and conclusionsof law set forth in the Decision,upon the entirerecord, and having considered the General Coun-sel's brief and oral argument, I recommend the fol-lowing:RECOMMENDED ORDERQueen City Coach Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees about their unionactivity, the reasons for their union activity orunion activity generally, or about whether or whythey signed union cards or want union representa-tion;causingany employee to report to any com-pany supervisor or official about which drivers be-long to the Union,the time and place of unionmeetings, who attended past meetings,any unionplans, or about any other union activity; stating thatemployees who gave their union cards to manage-511ment gaveinformation about other drivers who be-long to orfavor the Union; proposing that em-ployees show theirunioncards to President Love orany othermanagementrepresentative; using threatsof reprisals or promises of benefits for the purposeof causingdrivers to give theirunioncards tomanagement;making any threats of reprisalsagainstprounionemployees andmaking anypromisesof benefits to drivers who will defect fromor have nothing to do with the Union, including butnot limited to statements thatit is"better to re-pent" than to "get killed" and that the Companycan always "find something" for which to dischargeprounion employees and including but not limitedto promisesof almost any job if employees will de-fect from the Union and help the Company defeatitand that the mechanical driving record of em-ployees will be taken care of if they givetheir unioncardstomanagement;statingthat the Companywill not have or recognize a union and, if a majorityof the employees in the appropriateunitvote forthe Union, the Company will terminate "runs"; at-tempting to cause orcausingany employee not tohonor a Board subpena; and asking any employee ifhe has given a statement or affidavit to the Boardand about what such a statement or affidavit con-tainedunlessthe questions are asked solely for thepurpose ofenablingthe Company to prepare itsdefense in a Board proceedingand unless the em-ployees questioned are assured that they will not bepenalized in any way for havinggiven a statementor affidavit.(b)Discharging or suspendingor penalizing inany othermannerany employee because he and/orothers have engaged in and continueto engage inunionactivity and because he and they exercise anyof the rights guaranteed them by Section 7 of theAct.(c) Engaginginany other coercive or dis-criminatory conduct or in any other conduct whichinterferes with,restrains,and coerces employees inthe exercise of their right to join or assist Amalga-mated Transit Union, Local No. 1531, or any otherlabor organization, to bargain collectively throughLocal No. 1531, or any other labor organizationwhich represents a majority of the employees in anappropriate unit, and to engage in concerted activi-ty for the purpose of collective bargaining or forthe mutual aid and/or protection of the employeesas guaranteed by Section 7 of the National LaborRelations Act.2.Take the following affirmative action which, Ifind, is necessary to effectuate the policies of theAct:(a)Offer Marshall Robinson and Rayford Daleimmediateand full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privilegespreviously enjoyed, and make them whole for anyloss of pay they may have suffered by reason of thediscrimination against them, in the manner set outunder The Remedy section of this Decision. 512DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at the home terminals of all of thedrivers included in the appropriate unit copies ofthe attached notice marked "Appendix."37 Copiesof said notice, to be furnished by the RegionalDirector for Region 11, after being duly signed bythe Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter,inconspicuous places,including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 11,in writing,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.38IT IS HEREBY FURTHER RECOMMENDED that thecomplaint be dismissed with respect to any allega-tion of illegal conduct other than those found in thebody of the Decision." In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "a In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion I I , in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership by anyof our employees in Amalgamated TransitUnion, Local No. 1531, or in any other labororganization, by discharging, suspending, or bytaking any other discriminatory action againstout employees because they join Local 153 1,or any other labor organization.WE WILL offer Marshall Robinson andRayford Dale immediate and full reinstatementto their former or substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges previously enjoyed,and we will pay them for any losses they mayhave suffered because we discharged Robinsonand suspended and then discharged Dalebecause of their union activity and the unionactivity generally including union efforts to ob-tain and win a Board-conducted election.WE WILL NOT try to prevent Local 1531 orany other union from obtaining a Board-con-ducted election or to prevent our employeesfrom voting for union representation in aBoard-conducted election by any means exceptthe expression of views and opinions and thepresentation of arguments.WE WILL NOT question employees abouttheir union activity or union activity generally,or about whether or why they signed unioncards or want union representation, or aboutthe reasons for their union activity or the unionactivity generally.WE WILL NOT cause any employee to reportto Supervisor Batts, Attorney Ray, or any othercompany supervisor or officer about whichdrivers belong to the Union, or about whichones attend union meetings, or about when andwhere union meetings are to be or have beenheld, or about union plans, or any other unionactivity.WE WILL NOT state to employees that driverswho have turned their union cards in tomanagement are "telling on" other drivers,that is, that they are giving information aboutdrivers who have not turned in their cards, andWE WILL NOT try to show the union cards of thedrivers to President Love or any other com-pany official or supervisor.WE WILL NOT cause or try to cause em-ployees to give their union cards to companysupervisors or officials by threatening to takeaction against those who do not do so and bypromising to help or benefit in some mannerthose who do.WE WILL NOT threaten to take action againstprounion drivers including but not limited tosuch statements as that it is "better to repent"than to "get killed" and that we can "findsomething" for which to discharge prouniondrivers.WE WILL NOT promise to help or benefitdrivers who become or remain opposed to theUnion or who help us defeat it, including butnot limited to promises of almost any job andto take care of the tach or discs of drivers or toignore such grounds for complaint againstdrivers as bringing in their buses late if theywill give their union cards to management.WE WILL NOT state that the Company willnot have or recognize a union and that we willcut out "runs" if the drivers choose to berepresented by Local 1531 or any other labororganization. QUEENCITY COACH CO.WE WILL NOT cause or attempt to cause anyemployee to fail to honor a Board subpena toappear and testify at a Boardhearing.WE WILL NOT ask any employee if he hasgiven a statement or affidavit to a representa-tive of the Board and, if so, what it containedexcept for the limited purpose of obtaining in-formation relevant to issues raised in Boardproceedings and necessary to enable us toprepare our defense and in all such cases wewill assure the employees that they will not bepenalized in any way for having given a state-ment or affidavit to a Board representative.WE WILL NOTengage inany other conductwhich interferes with, restrains, or coerces ouremployees in the exercise of their rights to self-organization, to form, join, or assist any labororganization, to bargain collectively throughrepresentatives of their own choosing, to en-gage in concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any or all suchactivities.Our employees are free to become or remainmembers of Local 1531 or any other labor or-ganization and are free to refrain from becoming or513remaining membersof Local 1531 or any otherlabor organization.QUEEN CITY COACHCOMPANY(Employer)DatedBy(Representative) (Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice, 1624 WachoviaBuilding,301 North MainStreet,Winston-Salem,NorthCarolina 27101,Telephone 919-723-2392.354-126 O-LT-73 - Pt. 1 - 34